


Exhibit 10.26

EXECUTION COPY

 

 

 

 

AMENDED AND RESTATED JOINT VENTURE AGREEMENT

DATED AS OF JANUARY 31, 2003

BETWEEN

THE GLAD PRODUCTS COMPANY AND ITS AFFILIATES IDENTIFIED HEREIN

AND

THE PROCTER & GAMBLE COMPANY AND ITS AFFILIATE IDENTIFIED HEREIN

 

 

 

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

--------------------------------------------------------------------------------




TABLE OF CONTENTS

           Page ARTICLE I        DEFINITIONS 2 Section 1.1 Defined Terms 2
Section 1.2 Other Definitions 14 Section 1.3 Other Definitional Provisions;
Interpretation 16 ARTICLE II CONTRIBUTIONS AND ALLOCATIONS OF INTEREST 16
Section 2.1 Closing of Joint Venture 16 Section 2.2 Clorox Contribution and
Related Matters 16 Section 2.3 Contribution by P&G and Related Matters 19
Section 2.4 Nature of JV Interest 20 Section 2.5 Initial Allocations of Interest
and Capital Accounts 20 Section 2.6 Additional Capital Calls and Parent Loans 21
Section 2.7 P&G Option 23 Section 2.8 Rights with Respect to Capital 24 Section
2.9 Capital Accounts 24 ARTICLE III ALLOCATIONS AND DISTRIBUTIONS 26 Section 3.1
Allocation of Net Profits and Losses 26 Section 3.2 Special Allocations 27
Section 3.3 Section 704(c) Allocation 29 Section 3.4 Distributions of Available
Cash Flow 29 Section 3.5 Distributions of IP Related Amounts 32 ARTICLE IV
REPRESENTATIONS AND WARRANTIES 33 Section 4.1 Representations and Warranties of
all the Parties 33 Section 4.2 Representations and Warranties of the Clorox
Parties 34 Section 4.3 Representations and Warranties of P&G 39 Section 4.4
Survival of Representations and Warranties 40 ARTICLE V GOVERNANCE 40 Section
5.1 Board of Managers 40 Section 5.2 Meetings of the Board 42 Section 5.3 P&G
Veto Rights 44 Section 5.4 Business Plan, Budget and Reports to the Board 45


-i-

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)

           Page Section 5.5 Additional Items for Board Approval 46 ARTICLE VI
      TRANSFERS OF INTEREST; TERM AND TERMINATION 47 Section 6.1 General;
Restrictions on Transfers 47 Section 6.2 Effect of Transfers on Distributions
among JV Partners 47 Section 6.3 Term of Joint Venture 48 Section 6.4 P&G Put
Rights 48 Section 6.5 Clorox Purchase of P&G JV Interest 50 Section 6.6
Tag-Along Rights 52 Section 6.7 Drag Along Rights 52 Section 6.8 Services
Termination Amount 53 ARTICLE VII CERTAIN AGREEMENTS 54 Section 7.1 Personnel;
Provision of Services 54 Section 7.2 Non-Competition 55 Section 7.3
Confidentiality; Non-Disclosure 56 Section 7.4 Non-Solicitation 58 Section 7.5
Agreement to Cooperate; Further Assurances; Other Matters 59 Section 7.6 Public
Statements 60 Section 7.7 Conduct of Business 60 Section 7.8 International
Relationships 62 Section 7.9 Sublicenses of P&G Intellectual Property 62 ARTICLE
VIII CONDITIONS PRECEDENT TO CLOSING 63 Section 8.1 Conditions to Each Party’s
Obligations 63 Section 8.2 Conditions to the Closing Obligations of the Clorox
Parties 63 Section 8.3 Conditions to the Closing Obligations of the P&G Parties
64 ARTICLE IX ACCOUNTING; TAX MATTERS 65 Section 9.1 Accounting 65 Section 9.2
Tax Matters 66 ARTICLE X INDEMNIFICATION 67 Section 10.1 Indemnification by
Clorox Partners 67 Section 10.2 Indemnification by P&G Partners 67


-ii-

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)

                 Page Section 10.3 Third-Party Claims 68 Section 10.4 Limitation
on Losses and Expenses 69 ARTICLE XI MISCELLANEOUS 69 Section 11.1 Amendments
and Waivers 69 Section 11.2 Successors, Assigns and Transferees 69 Section 11.3
Notices 69 Section 11.4 Integration 70 Section 11.5 Severability 70 Section 11.6
Counterparts 71 Section 11.7 Governing Law 71 Section 11.8 Arbitration 71
Section 11.9 Injunctive Relief 72 Section 11.10 Expenses 72 Section 11.11 No
Third Party Beneficiaries 72 Section 11.12 Guarantees by Clorox and P&G 73
Section 11.13 Effectiveness of Amendment and Restatement, Representations,
Warranties and Agreements 74


-iii-

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

--------------------------------------------------------------------------------




TABLE OF CONTENTS

      Page EXHIBITS   Exhibit A P&G License Agreement [SUPERSEDED]   Exhibit B
P&G Services Agreement [SUPERSEDED]   Exhibit C Description of P&G Equipment  
Exhibit D Preliminary Business Plan   Exhibit E Preliminary Budget   Exhibit F
Clorox Services   Exhibit G Terms of International Relationships   Exhibit H JV
Accounting Principles   Exhibit I Form of JV Sublicense Agreement   Exhibit J
Form of Amended Glad License Agreement


-iv-

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

--------------------------------------------------------------------------------




AMENDED AND RESTATED JOINT VENTURE AGREEMENT

This Amended and Restated Joint Venture Agreement (this “Agreement”) is made as
of the 31st day of January, 2003 by and between The Glad Products Company, a
Delaware corporation, Glad Manufacturing Company, a Delaware corporation, Clorox
Services Company, a Delaware corporation, The Clorox Sales Company, a Delaware
corporation, Clorox International Company, a Delaware corporation (collectively
the “Clorox Parties”), and The Clorox Company, a Delaware corporation
(“Clorox”), and The Procter & Gamble Company, an Ohio corporation (“P&G”) and
Procter & Gamble RHD Inc., an Ohio corporation (“P&G Sub” and collectively with
P&G, the “P&G Parties”) (each, a “Party” and collectively, the “Parties”).

BACKGROUND

WHEREAS, the Clorox Parties currently operate the Glad Business (as defined
below);

WHEREAS, the P&G Parties have certain intellectual property and proprietary
technologies that the P&G Parties and the Clorox Parties wish to use in the Glad
Business;

WHEREAS, the Clorox Parties and the P&G Parties desire that P&G Sub acquire an
undivided participation interest in the Glad Business and participate in the
management of such business, as provided for herein;

WHEREAS, the Clorox Parties and the P&G Parties have previously entered into a
Joint Venture Agreement, dated as of November 15, 2002 (the “Original Date”)
with respect to the Glad Business (the “Original Agreement”);

WHEREAS, the Clorox Parties and the P&G Parties wish to amend and restate in its
entirety the Original Agreement in accordance with the further provisions of
this Agreement;

WHEREAS, the Parties intend for their contractual relationship established by
this Agreement with respect to the Glad Business to be treated as a partnership
for U.S. federal, state and local income tax purposes; and

WHEREAS, the Clorox Parties and the P&G Parties wish to set forth, and be bound
by their mutual agreement as to certain significant terms and conditions
regarding the foregoing and related matters;

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

ARTICLE I

DEFINITIONS

For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1:

Section 1.1 Defined Terms.

As used in this Agreement:

“Adjustment Amount” means an amount equal to (a) ten percent (10%) of the
aggregate Capital Contributions made or deemed made by all JV Partners after the
Closing Date and on or prior to the closing of the exercise of the P&G Option,
minus (b) ten percent (10%) of the aggregate distributions to the JV Partners
with respect to distributions of Available Cash Flow (other than distributions
made under Section 3.4(c)(ii) hereof) consisting of the net cash proceeds of any
sale, transfer or other disposition of any business or assets of the Glad
Business outside the ordinary course of business of the Glad Business after the
Closing Date and on or prior to the closing of the P&G Option, minus (c) the
aggregate distributions under Section 3.4(c)(ii) and Section 3.5(b)(ii) made
prior to the closing of the P&G Option (which for the avoidance of doubt will
not include any amounts included in the following clause (d)), minus (d) the
cumulative amount of Distribution Shortfalls owed or previously paid to the
holder of the Class A JV Interest under Section 3.4(c)(v) hereof.

“Affiliate” means with respect to a specified Person, any Person that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, the specified Person. As used in this
definition, the term “control” means the possession, directly or indirectly, or
as trustee or executor, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, as trustee or executor, by contract or credit arrangement or
otherwise. For purposes of clarification, the Parties agree that Henkel KGaA, an
entity organized under the laws of Germany, will not be deemed to be an
Affiliate of any Clorox Party.

“Affiliate Loans” with respect to any International Licensee shall have the
meaning set forth in the JV Sublicense Agreement to which such International
Licensee is a party.

“Available Cash Flow” means, with respect to any Fiscal Quarter or other period,
the sum of all cash receipts during such Fiscal Quarter or other period
attributed to the Joint Venture from any and all sources other than the cash
proceeds of any Indebtedness, plus all Reserves as of the close of business on
the last day of the preceding Fiscal Quarter or other period, plus interest on
such Reserves at Clorox’s 30-day commercial paper borrowing rate (or, if Clorox
is unable to obtain commercial paper, Clorox’s short term cost of borrowing)
minus all cash disbursements attributed to the Joint Venture for any and all
purposes during such Fiscal Quarter or other period (including loan repayments
(other than Parent Loans), interest payments (other than in respect of Parent
Loans), capital improvements and replacements but excluding (x) disbursements
funded by the cash proceeds of any Indebtedness (other than Parent Loans)), (y)
guaranteed payments made under Section 3.5(a) and 3.5(b) for such Fiscal
Quarter, and (z) a reasonable allowance as of the last day of such Fiscal
Quarter or other period for Reserves, contingencies and anticipated obligations
as determined by the Board, determined in accordance with the JV Accounting
Principles, minus distributions made pursuant to Section 3.5 hereof for such
Fiscal Quarter (other than the guaranteed payments described in Sections 3.5(a)
and 3.5(b) hereof).

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

2

--------------------------------------------------------------------------------




“Business Day” means a day other than a Saturday, Sunday, federal or New York
holiday or other day on which commercial banks in New York, New York are
authorized or required by law to close.

“Capital Call” means a call by the Board pursuant to Section 2.6 hereof to the
JV Partners for additional contributions of capital to be attributed to the
Joint Venture.

“Capital Contribution” means the total amount of cash and the [* * *] fair
market value [* * *] of all of the assets to be attributed to the Joint Venture
as contributed by a JV Partner, including the Clorox Contribution and the P&G
Contribution.

“Carrying Value” means, with respect to any Property, the Property’s [* * *]
except that the Carrying Value of all Properties may be adjusted to equal their
[* * *] in accordance with the [* * *] immediately prior to: (i) the date of the
acquisition of any additional interest in the Joint Venture by any new or
existing JV Partner in exchange for more than a de minimis capital contribution;
or (ii) the date of the distribution of more than a de minimis amount of
Property (other than a pro rata distribution) to a JV Partner. The Carrying
Value of any Property distributed to any JV Partner will be adjusted immediately
prior to such distribution to equal its fair market value. The Carrying Value of
any Property contributed by any JV Partner will be adjusted immediately prior to
such contribution to equal its fair market value. In the case of any asset that
has a Carrying Value that differs from its [* * *] Carrying Value will be
adjusted by the amount of depreciation calculated for purposes of the definition
of “Net Profits and Net Loss” rather than the amount of depreciation calculated
for [* * *]. For purposes of clarification, Clorox and P&G have agreed on the
initial contributions and the [* * *] as reflected in the initial Capital
Accounts.

“Change of Control” of any Person (the “Relevant Person”) means the occurrence
of either (i) the acquisition by any Person or group of Persons acting in
concert (other than a JV Partner or its Affiliates) of direct or indirect
(through the ownership of a majority of the voting power of a parent corporation
of otherwise) beneficial ownership (as defined under Section 13(d) of the
Securities and Exchange Act of 1934, as amended) of securities of the Relevant
Person such that following such acquisition such Person or group of Persons
acting in concert beneficially own a majority of the voting power of all
outstanding voting securities of such Relevant Person or (ii) any merger,
consolidation or share exchange of the Relevant Person with or into any other
Person, unless the equity holders of the Relevant Person immediately prior to
any such transaction are holders of a majority of the voting power of the
surviving entity or its parent company immediately thereafter.

“Class A Interest” means the undivided Class A participation interest in the
Joint Venture, which shall entitle the JV Partner holding such Class A interest
to receive allocations and distributions from time to time as provided in this
Agreement.

“Class A Royalty Amount” means, with respect to any Fiscal Quarter, royalty
payments attributable to the Joint Venture received under the Glad License
Agreements in an amount equal to [* * *] percent ([* * *]%) of the aggregate
Distributable Local Cash Flow for the International Licensees for such Fiscal
Quarter, less Deemed Withholding Taxes on such royalty payments.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

3

--------------------------------------------------------------------------------




“Class B Interest” means the undivided Class B participation interest in the
Joint Venture, which shall entitle the JV Partner holding such Class B interest
to receive allocations and distributions from time to time as provided in this
Agreement.

“Class C Interest” means the undivided Class C participation interest in the
Joint Venture, which shall entitle the JV Partner holding such Class C interest
to receive allocations and distributions from time to time as provided in this
Agreement.

“Clorox Disclosure Schedule” means a schedule dated as of the Original Date
delivered by Clorox to P&G, which identifies exceptions and other matters with
respect to the representations and warranties of the Clorox Parties contained in
Sections 4.1 and 4.2.

“Clorox Partners” means the Clorox Parties and any Permitted Transferees of any
Clorox Parties that have been Transferred all or any part of the JV Interest
held by such Clorox Parties.

“Code” means the Internal Revenue Code of 1986, as amended (or any corresponding
provision or provisions of any succeeding law).

“Contribution Allocation Statement” means the allocation of the Clorox
Contribution among the Clorox Parties to be prepared by Clorox in good faith.

“Deemed Withholding Taxes” means an amount of withholding taxes deemed to have
been imposed under the definition of “Class A Royalty Amount.” The amount of
withholding taxes deemed to have been imposed will be determined based on the
aggregate amount of withholding taxes that would have been imposed on payments
made under the Glad License Agreements had royalty payments in an aggregate
amount equal to the Class A Royalty Amount been paid in such Fiscal Quarter by
the International Licensees pro rata in accordance with the total royalty
payments actually made by the International Licensees under the Glad License
Agreements for such Fiscal Quarter.

“Distributable Cash Flow” means, with respect to any Fiscal Quarter or other
period, Available Cash Flow for such Fiscal Quarter or other Period minus any
payments required to be made pursuant to Section 3.4(d) hereof.

“Distributable Local Cash Flow” for any International Licensee has the meaning
set forth in the JV Sublicense Agreement to which such International Licensee is
a party.

“Environmental Laws” means any and all laws, rules, orders, regulations,
statutes, ordinances, guidelines, codes, decrees, or other legally enforceable
requirement (including common law) of any foreign government, the United States,
or any state, local, municipal or other Governmental Authority, regulating,
relating to or imposing liability or standards of conduct concerning protection
of the environment or of human health, or employee health and safety.

“Exclusive Field” means the [* * *] of bags, wraps, straws and covered
containers primarily [* * *].

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

4

--------------------------------------------------------------------------------




“Fair Market Value” means, except to the extent otherwise expressly provided
herein:

(i) with respect to a Party’s Ordinary JV Interest, “Fair Market Value” will be
calculated as the product of (x) the Ordinary JV Interest held by such Party and
(y) “Fair Market Value” for all outstanding Ordinary JV Interests as if all
Ordinary JV Interests were to be sold to a single buyer who would acquire sole
control over the business and affairs of the Glad Business. “Fair Market Value”
for all outstanding Ordinary JV Interests will be determined by agreement of the
Parties or, if the Parties are unable to so agree within [* * *] through good
faith negotiation, then the Parties will agree upon [* * *] to determine such
valuation, provided that if the Parties are unable to so agree [* * *].
Notwithstanding the foregoing, to the extent “Fair Market Value” is being
determined for purposes of Section 6.6 or 6.7 hereof, “Fair Market Value” for
purposes of the foregoing clause (y) will be determined by reference to the [* *
*] as applicable. For example, [* * *]. If, in either of the examples provided
in the two immediately preceding sentences, there were $[* * *] outstanding, the
Fair Market Value of all outstanding Ordinary JV Interests would have equaled
$[* * *] rather than $[* * *] (i.e. the value of all of the Ordinary JV
Interests would equal the value of the[* * *]). The [* * *] in any such
transaction will include the [* * *] are not attributable to the Joint Venture.
The intent of the immediately preceding four sentences is to make it clear that
Fair Market Value under those circumstances will be derived solely from the [* *
*].

(ii) with respect to a Glad Local Business, “Fair Market Value” will be equal to
[* * *]. “Fair Market Value” of the Glad Local Business will be determined by
agreement of the Parties or, if the Parties are unable to so agree within [* *
*] through good faith negotiation, then the [* * *] will determine such
valuation. Notwithstanding the foregoing, to the extent “Fair Market Value” is
being determined [* * *] “Fair Market Value” will be determined by reference to
the [* * *]. For example, if [* * *]. If, in the example provided in the
immediately preceding sentence, there were $[* * *] of Affiliate Loans
outstanding, the Fair Market Value of all outstanding Ordinary JV Interests
would have equaled $[* * *] rather than $[* * *] (i.e. the value would equal the
value of [* * *]). The [* * *] in any such transaction will include the [* * *].
The intent of the immediately preceding three sentences is to make it clear that
Fair Market Value under those circumstances will be derived solely from [* * *].
In the event of any transaction involving the [* * *], to the extent the P&G
Partners believe in good faith that the [* * *] in such transaction [* * *]
represents, the Parties will negotiate in good faith to agree upon the
appropriate allocation and, if the Parties are unable to so agree within [* * *]
through good faith negotiation, then the [* * *] will determine such allocation;

(iii) with respect to each of the Class A Interest and the Class C Interest,
individually, “Fair Market Value” will be deemed to be an amount equal to [* *
*] of the aggregate Fair Market Value of the [* * *];

(iv) with respect to the P&G Option, (A) during the Option Exercise Period, if
the P&G Option is not yet exercised, the greater of [* * *] with respect to the
Ordinary JV Interest and [* * *] the then-applicable Option Price; and (B) after
the Option Exercise Period, [* * *]; and

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

5

--------------------------------------------------------------------------------




(v) in the event “Fair Market Value” is being determined in connection with a
Clorox Change of Control, the [* * *] will determine the Fair Market Values of
the Ordinary JV Interests held by the Clorox Partners (taking into account the
existence of the P&G Option if such option has not been previously exercised or
terminated) and the Glad Local Businesses [* * *]. Once the [* * *] has
determined the Fair Market Values of the Ordinary JV Interests held by the
Clorox Partners and the Glad Local Businesses, it will then determine the “Fair
Market Values” of [* * *]. For example, assuming the P&G Option has been
exercised, if a third party buyer acquires [* * *]. If, in the example provided
in the immediately preceding sentence, there were [* * *] the Ordinary JV
Interests would have equaled [* * *] (i.e. the value of all of the Ordinary JV
Interests would equal [* * *] the Glad Local Businesses would have equaled $[* *
*]. The [* * *]. This determination in connection with a Clorox Change of
Control will be made by the [* * *] based on the [* * *], and for avoidance of
doubt it is expected in determining such relative values that [* * *] as the
case may be). The [* * *] will be directed to determine Fair Market Value based
on [* * *].

With respect to any determination of “Fair Market Value” hereunder, the [* * *]
by the Clorox Partners (collectively), and each of the Clorox Partners
(collectively) and the P&G Partners (collectively) will have the right to make a
presentation with respect to the calculation of Fair Market Value to the [* * *]
making the determination.

“Field” means, collectively, the Exclusive Field and the Non-Exclusive Field.

“Fiscal Quarter” means each three (3) calendar month period ending on March 31,
June 30, September 30 and December 31, or in the case of the first Fiscal
Quarter of the Joint Venture, the period from the Closing Date through March 31,
2003.

“Fiscal Year” means (i) each 12-month period ending on June 30, or in the case
of the first Fiscal Year of the Joint Venture, the period from the Closing Date
through June 30, 2003, or (ii) if after the date of this Agreement the taxable
year is required by the Code to be a period other than the period described in
clause (i), then each 12-month period that is the taxable year of the Joint
Venture determined in accordance with the requirements of the Code; (iii) the
period from the day after the end of the most recently ended Fiscal Year until
the date the Term ends, and (iv) for purposes of making allocations of Net
Profits and Net Loss, Fiscal Year means any portion of a taxable year of the
Joint Venture to the extent required to comply with Section 706 of the Code.

“GAAP” means generally accepted accounting principles as in effect in the United
States (or such other jurisdiction as may be specified herein) consistently
applied.

“General Technology” means any technology of general utility not specific [* *
*], including but not limited to technology that can be used [* * *] and/or [* *
*] or [* * *] or [* * *]. Any technology that is not General Technology is
Specific Technology.

“Glad Balance Sheet” means the balance sheet of the Glad Business as of June 30,
2002, attached to Section 1.1 to the Clorox Disclosure Schedule.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

6

--------------------------------------------------------------------------------




“Glad Business” means the business conducted by Clorox and its Subsidiaries
within the Field and any other business that the Board determines to enter into
without violating Section 5.3(a), including any expansion of such business into
a New Country that is structured in the manner set forth in Section 7.8(b)
hereof, provided that such business will not include (i) any business,
operations, properties, assets or Liabilities of the Glad Licensed Business or
(ii) any equity interest in any Subsidiary of Clorox conducting the Glad
Licensed Business.

“Glad Existing International Business” means the business in the Field conducted
by Clorox and its Subsidiaries in Canada, Australia, New Zealand, the People’s
Republic of China, the Philippines, Hong Kong, Costa Rica, South Korea and South
Africa.

“Glad Financial Statements” means the Glad Balance Sheet and the related
statements of earnings and cash flows of the Glad Business previously delivered
to P&G.

“Glad Global Business” means the Glad Business and the Glad Licensed Business as
conducted during the Term.

“Glad License Agreements” means the license agreements between The Glad Products
Company and each of the International Licensees, entered into as of the Closing
Date substantially in the form set forth on Exhibit J hereto, which license
agreements provide for a royalty payment calculated based on the net sales of
such International Licensee, and such other comparable new or amended license
agreements that may be entered into during the Term with respect to intellectual
property of Clorox Affiliates for the Glad Business, which license agreements
are between The Glad Products Company (or another Affiliate on behalf of Clorox)
and an International Licensee with respect to New Countries in connection with
an expansion structured in the manner set forth in Section 7.8(a).

“Glad License Termination Amount” means, under any Glad License Agreement, an
amount equal to [* * *] percent ([* * *]%) of the Fair Market Value of the Glad
Local Business for the Territory (as defined in such Glad License Agreement).

“Glad Licensed Business” means (x) the Glad Existing International Business and
(y) any expansion of the business conducted by Clorox and its Subsidiaries in
the Field into a New Country that is structured in the manner set forth in
Section 7.8(a) hereof.

“Glad Local Business”, with respect to any International Licensee, shall have
the meaning set forth in the JV Sublicense Agreement to which such International
Licensee is a party.

“Glad Parties” means, collectively, the Clorox Parties and the International
Licensees and “Glad Party” means any one such Person.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

7

--------------------------------------------------------------------------------




“Improvements” means any and all Intellectual Property rights in and to any
update, modification, customization, translation, upgrade, improvement,
enhancement and/or derivative work.

“Indebtedness” means all obligations for borrowed money, including guarantees,
and all reimbursement obligations in respect of outstanding letters of credit
(measured assuming such letters of credit are drawn in full).

[* * *] shall have the meaning set forth in the definition of [* * *].

“Industrial Packaging” means [* * *] used as packaging for products, which
packaging is (i) [* * *], (ii) sold to [* * *] for their use as the packaging
for their products, and (iii) [* * *]. For the avoidance of doubt, Industrial
Packaging shall exclude any [* * *] and used as packaging [* * *], and which
packaging is (A) [* * *] and (B) sold to [* * *] for their use as the packaging
for their products.

“Infringe” means to infringe, misappropriate, dilute, impair or otherwise
violate.

“Institutional Channel” means sales of products to commercial, educational
and/or governmental institutions and organizations including, without
limitation, hospitals, restaurants, janitorial service providers, universities,
schools, hotels and caterers (collectively, “Institutions”), as well as sales of
products to [* * *].

“Intellectual Property” means any and all intellectual property, including,
without limitation, patents, copyrights, trademarks, service marks, trade names,
software, trade secrets, technology, inventions, specifications, know-how,
processes, formulae, product descriptions and specifications and other technical
or proprietary information, and all registrations and applications therefor.

“International Acquisition” means, with respect to any International Licensee,
the sale, disposition or other transfer to a Third Party of all or substantially
all of the equity interests of such International Licensee or of all or
substantially all the business, assets and properties of such International
Licensee used in the Glad Local Business of such International Licensee, but
excluding any transaction in which the JV Interests of the P&G Partners are
purchased pursuant to the provisions of Sections 6.4, 6.5, 6.6 or 6.7.

“International Licensee” means each of Clorox Australia Pty. Ltd., The Clorox
Company of Canada Ltd., Clorox de Centro America, S.A., Clorox China (Guangzhou)
Ltd., Clorox Hong Kong Limited, Clorox New Zealand Limited, Clorox International
Philippines, Inc., Clorox Africa (Pty) Ltd. and Clorox Korea Limited and any
other Person that becomes a party to a JV Sublicense Agreement as a licensee
thereunder.

“IP Acquisition” means, in connection with an International Acquisition, a grant
of a [* * *] the Related Local Intellectual Property (or other disposition of
all substantial rights to all such Related Local Intellectual Property) of the
applicable International Licensee, which license is granted to a Third Party
licensee on behalf of the Joint Venture in exchange for a [* * *] to the Joint
Venture from the new licensee of such Related Local Intellectual Property.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

8

--------------------------------------------------------------------------------




“IP Allocation Amount” means, in the case of any International Acquisition in
which there is an IP Acquisition, an amount equal to [* * *] percent ([* * *]%)
of the Fair Market Value of the relevant Glad Local Business.

“IP Acquisition Price” means, in the case of any International Acquisition in
which there is a related IP Acquisition, the amount paid to acquire the license
of or rights to the Related Local Intellectual Property by the new licensee of
such Related Local Intellectual Property.

“Joint Venture” means the contractual relationship between the JV Partners
created by this Agreement, which will be treated as a partnership for U.S.
federal, state and local income tax purposes, and will include all interests
attributed to such Joint Venture in accordance with the terms of this Agreement
with respect to any business, asset, right, property or Liability, including
without limitation the Clorox Contribution and the P&G Contribution.

“JV Interest” means an Ordinary JV Interest, Class A Interest, Class B Interest
or Class C Interest.

“JV Sublicense Agreements” means (i) the sublicense agreements to be dated and
executed as of the Closing Date in the form attached hereto as Exhibit I between
The Glad Products Company and each International Licensee, providing for the
sublicense to the International Licensee of certain Intellectual Property rights
licensed under the P&G License Agreement, pursuant to the terms thereof, and
(ii) such other license agreements which may be entered into on behalf of the
Joint Venture during the Term with respect to New Countries pursuant to Section
7.8(a).

“JV Sublicense Termination Amount” means, under any JV Sublicense Agreement, an
amount equal to [* * *] percent ([* * *]%) of the Fair Market Value of the Glad
Local Business to which such JV Sublicense Agreement relates.

“JV Partners” means any Person that holds a JV Interest in accordance with the
terms of this Agreement. As of the Closing Date, the JV Partners will consist of
each of the Clorox Parties and P&G Sub.

“Know How” means any and all proprietary information, knowledge or expertise
known to P&G [* * *]; and may include, without limitation, any know how,
copyrights, software, trade secrets, technology, inventions, specifications,
processes, formulae, product descriptions and specifications and other technical
or proprietary information, if any, owned or held by P&G [* * *] (as defined in
the P&G License Agreement).

“Liabilities” means, as to any Person, all debts, liabilities and obligations,
direct, indirect, absolute or contingent of such Person, whether accrued, vested
or otherwise, whether known or unknown and whether or not actually reflected, or
required by GAAP to be reflected, in such Person’s balance sheet.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

9

--------------------------------------------------------------------------------




“Knowledge” or “knowledge” of a Party means to the actual knowledge after
reasonable inquiry (i) of those employees of such Party and its Affiliates who
prior to the execution of the Original Agreement participated in the preparation
or negotiation of the Original Agreement or any of the Related Agreements or the
due diligence investigations relating to the PWC Report or the transactions
contemplated by the Original Agreement and the Related Agreements or (ii) of
those employees of such Party and its Affiliates who have been consulted prior
to the execution of the Original Agreement by the employees specified in clause
(i) with respect to the Original Agreement or any of the Related Agreements or
any of the transactions contemplated hereby or thereby.

“Liens” means any adverse claims, liens, security interests, charges, leases,
licenses or sublicenses and other encumbrances of any kind and nature.

“Material Adverse Effect” means (i) with respect to the Clorox Parties, a
material adverse effect upon the business, properties, financial condition or
results of operations of the Glad Business and the Glad Existing International
Business, taken as a whole (provided that for avoidance of doubt the Parties
acknowledge that it is not a precondition that an adverse effect impact more
than one country or market before it is possible for this standard to be
satisfied) or on the ability of the Clorox Parties to perform their obligations
under this Agreement or any of the Related Agreements and (ii) with respect to
the P&G Parties, a material adverse effect on the ability of the P&G Parties to
perform their obligations under this Agreement or any of the Related Agreements.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity, and any other substances of any kind, whether or not any such
substance is defined as hazardous or toxic under any Environmental Law, that is
regulated pursuant to or could give rise to liability under any Environmental
Law.

“Net Income (Loss)” means, for any period, the net income (loss) attributed to
the Joint Venture in accordance with the JV Accounting Principles, excluding (a)
any gains or loss resulting from the sale or other disposition of any property,
plant or equipment attributed to the Joint Venture which is not sold or
otherwise disposed of in the ordinary course of business; (b) any gains or loss
resulting from the sale or other disposition of any equity interest in any
Person; (c) any extraordinary gain or loss; (d) any one-time charges or expenses
associated with the acquisition of any business or Person; and (e) any
cumulative effect of a change in accounting principles.

“Net Profits” and “Net Loss” mean, for each Fiscal Year or other period, an
amount equal to the taxable income or loss attributed to the Joint Venture for
such year or period, determined in accordance with Code Section 703(a) (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Code Section 703(a)(1) will be included in taxable income
or loss) and with the accounting method used by the Joint Venture for federal
income tax purposes, with the following adjustments:

(i) any income attributed to the Joint Venture that is exempt from U.S. federal
income tax and not otherwise taken into account in computing Net Profits or Net
Loss will be added to such taxable income or loss;

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

10

--------------------------------------------------------------------------------




(ii) any expenditures attributed to the Joint Venture described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into
account in computing Net Profits or Net Loss will be subtracted from such
taxable income or loss;

(iii) if the Carrying Value of any Property differs from its adjusted tax basis
for federal income tax purposes, any gain or loss resulting from a disposition
of such asset will be calculated with reference to such Carrying Value;

(iv) upon an adjustment to the Carrying Value of any Property (other than an
adjustment in respect of depreciation) pursuant to the definition of Carrying
Value, the amount of the adjustment will be included as gain or loss in
computing such taxable income or loss;

(v) if the Carrying Value of any Property differs from its adjusted tax basis
for federal income tax purposes the amount of depreciation, amortization or cost
recovery deductions with respect to such Property will for purposes of
determining Net Profits and Net Loss be an amount which bears the same ratio to
such Carrying Value as the federal income tax depreciation, amortization or
other cost recovery deductions bears to such adjusted tax basis;

(vi) notwithstanding any other provision of this definition, any items of
income, gain, loss or deduction that are specially allocated pursuant to Section
3.2 will not be taken into account in computing Net Profits or Net Loss.

“Non-Exclusive Field” means (i) [* * *] outside of the Exclusive Field of [* *
*] products of the Glad Global Business in the Exclusive Field as of the Closing
Date, including [* * *] of the Glad Global Business and/or the [* * *] and (ii)
[* * *] branded with a Glad Global Business trademark sold to [* * *] Glad
Global Business products [* * *].

“Ordinary JV Interest” means, with respect to any JV Partner, its undivided
participation interest in the Joint Venture (other than any participation
interest represented by the Class A Interest, Class B Interest or Class C
Interest, as applicable). The Ordinary JV Interest of each JV Partner will be
expressed as a percentage of the aggregate Ordinary JV Interests of all JV
Partners. The Ordinary JV Interests of the JV Partners may be adjusted from time
to time as provided in this Agreement. The initial Ordinary JV Interest of each
JV Partner as of the Closing will be as set forth in Section 2.5 hereof.

“P&G Disclosure Schedule” means a schedule dated as of the Original Date
delivered by P&G to Clorox, which identifies exceptions and other matters with
respect to the representations and warranties of the P&G Parties contained in
Sections 4.1 and 4.3.

“P&G Equipment” means the equipment described on Exhibit C hereto.

“P&G Equipment Transfer Documents” means such instruments of transfer, with
appropriate instruments of title, in form and substance reasonably satisfactory
to Clorox, to effectively transfer the P&G Equipment as provided in Section 2.3
hereof.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

11

--------------------------------------------------------------------------------




“P&G License Agreement” means the Intellectual Property License Agreement to be
dated and executed as of the Closing Date in the form attached hereto as Exhibit
A, providing for the license of certain Intellectual Property by P&G Sub.

“P&G Partners” means P&G Sub and any Permitted Transferee of P&G Sub that has
been Transferred all or any part of the JV Interest held by P&G.

“P&G Services Agreement” means the Product Development and Services Agreement to
be dated and executed as of the Closing Date in the form attached hereto as
Exhibit B, providing for certain services to be provided by P&G.

“Permitted Liens” means (i) Liens for Taxes that (x) are not yet due or
delinquent or (y) are being contested in good faith by appropriate proceedings;
(ii) statutory Liens or landlords’, carriers’, warehousemen’s, mechanics’,
suppliers’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business; (iii) Liens incurred or deposits made in connection
with workers’ compensation, unemployment insurance and other types of social
security or similar benefits; (iv) Liens incurred or deposits made to secure the
performance of tenders, bids, leases, statutory obligations, surety and appeal
bonds, government contracts, performance bonds and other obligations of like
nature; (v) as to any real property leases with respect to which the relevant
entity is a lessee, any Lien effecting the interest of the landlord thereunder
and (vi) Liens the existence of which do not and will not have, individually or
in the aggregate, a Material Adverse Effect.

“Permitted Transfer” means a Transfer of all or part of any JV Interest to a
Permitted Transferee.

“Permitted Transferee” means:

(i) in the case of the Clorox Parties and any Permitted Transferee of any Clorox
Party: (A) Clorox, (B) any Subsidiary of Clorox, (C) any Person that, together
with its Affiliates, has acquired all or substantially all of the Glad Global
Business from the Clorox Parties or their Permitted Transferees, and (D) any
other Person to the extent P&G has given its prior written consent to such
Transfer; and

(ii) in the case of P&G Sub and any Permitted Transferee of P&G Sub, (A) P&G,
(B) any Subsidiary of P&G and (C) any other Person to the extent Clorox has
given its prior written consent to such Transfer.

“Person” means any individual, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture or other form of business or legal entity or
Governmental Authority.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal office in
New York, New York; each change in the Prime Rate will be effective from and
including the date such change is publicly announced as being effective.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

12

--------------------------------------------------------------------------------




“Property” means the assets attributed to the Joint Venture, both tangible and
intangible.

“PWC Report” means the report of PriceWaterhouse Coopers dated October 4, 2002
with respect to the Glad Business and the Glad Existing International Business
previously provided by Clorox to P&G.

“Raw Material Technology” means technology used in the production of [* * *]
that can be used in the production of products [* * *].

“Regulations” means the federal income tax regulations promulgated by the
Treasury Department under the Code, as such regulations may be amended from time
to time. All references herein to a specific section of the Regulations will be
deemed also to refer to any corresponding provisions of succeeding Regulations.

“Related Agreements” means, collectively, (i) the P&G License Agreement, (ii)
the P&G Services Agreement, (iii) the P&G Equipment Transfer Documents, (iv) the
JV Sublicense Agreements and (v) the Glad License Agreements.

“Related Local Intellectual Property” means, for any International Licensee, the
Intellectual Property licensed to such International Licensee under the
applicable Glad License Agreement and JV Sublicense Agreement.

“Reserves” means cash funds set aside from Capital Contributions or gross cash
revenues as reserves. Such “Reserves” will be maintained in amounts and upon
such timing as is reasonably deemed necessary by the Board to finance any
working capital requirements and/or to pay taxes, insurance, debt service,
repairs, replacements, renewals, capital expenditures or other costs or expenses
to be attributed to the Joint Venture in accordance with the JV Accounting
Principles in the four Fiscal Quarters following the date such Reserves are
being established that will not be funded from Available Cash Flow based on the
then-current financial forecasts of the Joint Venture.

“Significant Contracts” means any contract that would be required to be
submitted to the board of directors of Clorox in accordance with the policies of
Clorox for authorization and approval of contracts to which Clorox or its
Subsidiaries are a party as such policies are in effect as of the Original Date.

“Specific Technology” means any technology (as it may be modified with [* * *]
for specific application [* * *]) that has specific application [* * *],
including but not limited to technology that has a [* * *] or otherwise is of
specific utility [* * *]. Any technology that is not Specific Technology is
General Technology.

“Subsidiary” of any Person means any corporation, partnership, limited liability
company, joint venture or other legal entity of which such Person (either alone
or through or together with any other Subsidiary) owns or has the right to
acquire, directly or indirectly, 50% or more of the stock or other equity
interests the holder of which is generally entitled to vote for the election of
the board of directors or other governing body of such corporation or other
legal entity.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

13

--------------------------------------------------------------------------------




“Taxes” means all forms of taxation, duties, levies and imposts, whether of the
United States or elsewhere including income, chargeable gains, alternative or
add-on minimum, gross receipts, sales, use, ad valorem, value added, franchise,
capital, paid-up capital, profits, greenmail, license, environmental (including
taxes under Section 59A of the Internal Revenue Code of 1986, as amended),
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
real or personal property, windfall profit, custom, duty or other tax,
(including national insurance contributions) together with any interest or any
penalty or addition to tax.

“Third Party” means a Person other than the Clorox Parties, the P&G Parties or
their respective Affiliates.

“Transfer” means to transfer, sell, hypothecate, encumber or assign, directly or
indirectly, provided that a Change of Control of Clorox will not be considered a
Transfer of any JV Interest held by any Clorox Partner for purposes hereof, and
a Change of Control of P&G will not be considered a Transfer of any JV Interest
held by any P&G Partner for purposes hereof.

Section 1.2 Other Definitions.

The following terms are defined in the Sections indicated:

Term       Section            Additional Amount 2.6(e) Additional Contribution
2.6(f) Agreement Preamble Arm’s Length Terms 5.3(a)(v) Authorized Persons
7.3(b)(iii) Board 5.1(a) Call Right 6.5(b) Capital Account 2.9(a) Change of
Control Notice 6.4(a)(i) Class A Special Amount 3.4(c)(ii)   Class C Special
Amount 3.4(c)(i) Clorox Preamble Clorox Contribution 2.2(a)(i) Clorox Benefit
Plans 4.2(o) Clorox Excluded Assets 2.2(b) Clorox Indemnified Parties 10.2
Clorox Parties Preamble Clorox Retained Liabilities 2.2(c) Clorox Services
7.1(a) Closing 2.1 Closing Date 2.1 Competing Business 7.2(c) Confidential
Information 7.3(b) Deadlock Notice 6.5(b)(i) Defined Benefit Plans 7.5(d)


THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

14

--------------------------------------------------------------------------------




Term       Section               Distribution Shortfall 3.4(c)(v) Escalation
5.3(b) Existing International Balance Sheets 4.2(a)(vii) Existing Product
7.2(b)(vii)   FDA 4.2(h) Glad Leadership Team 5.1(e) HSR Act 7.5(a) Indemnified
Parties 10.2 Indemnifying Party 10.3 Initial Term 6.3(a) IP Transferees  
11.12(c) JV Accounting Principles 9.1(a) Leased Real Property 4.2(e) Losses and
Expenses 10.1 Negative Cash Flow 2.6(b) New Country 7.8 Option Exercise Period
2.7(a) Option Price 2.7(a) Original Agreement Recitals Original Date Recitals
Owned Real Property 4.2(e) P&G Preamble P&G Sub Preamble P&G Contribution
2.3(a)(ii) P&G Indemnified Parties 10.1 P&G Observers 5.1(b) P&G Option 2.7(a)
P&G True-Up 2.6(c) P&G Parties Preamble P&G Veto 5.3(b) Parent Loans 2.6(a)
Party Preamble Pro Rata Portion 7.5(d) Prohibited License Amounts 3.4(b)
Purchaser Plan 7.5(d) Put Right 6.4(a) Resolution Period 5.3(b) Revised
Valuation 6.8(a) Quarterly Financials 2.6(b) SEC 4.2(a)(v) SEC Documents
4.2(a)(v) Supplemental Schedule 7.5(e)


THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

15

--------------------------------------------------------------------------------




            Term       Section   Tag-Along Right 6.6(a) Tax Matters Partner
9.2(b) Third-Party Sale 6.7(a) Term 6.3(a)   Working Capital   4.2(a)(ii)


Section 1.3 Other Definitional Provisions; Interpretation.

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement will refer to this Agreement as a whole and not to any
particular provision of this Agreement, and section and subsection references
are to this Agreement unless otherwise specified. The headings in this Agreement
are included for convenience of reference only and will not limit or otherwise
affect the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they will be
deemed to be followed by the words “without limitation.” The phrases “the date
of this Agreement,” “the date hereof” and terms of similar import, unless the
context otherwise requires, will be deemed to refer to the date set forth in the
first paragraph of this Agreement. The meanings given to terms defined herein
will be equally applicable to both the singular and plural forms of such terms.
All matters to be agreed to by any Party hereunder must be agreed to in writing
by such Party unless otherwise indicated herein.

ARTICLE II

CONTRIBUTIONS AND ALLOCATIONS OF INTEREST

Section 2.1 Closing of Joint Venture.

Subject to the satisfaction or waiver of the conditions set forth in Article
VIII, the closing of the transactions contemplated by Sections 2.2 and 2.3 (the
“Closing”) will take place as of the close of business Pacific Time on January
31, 2003 at the offices of Clorox in Oakland, California, or at such other time
and place as may be mutually agreed to by the Parties (the “Closing Date”). The
Parties agree that the actual exchange of any documents, certificates assets or
any other object required to be delivered at Closing will take place at such
other time and place either before or after the close of business Pacific Time
on January 31, 2003, as the Parties reasonably determine.

Section 2.2 Clorox Contribution and Related Matters.

(a) From and after the Closing, the following interests and Liabilities of the
Clorox Parties and their Subsidiaries will be attributed to, and for income Tax
purposes will be deemed owned or assumed by, the Joint Venture, except as
provided in Section 2.2(b) below with respect to Clorox Excluded Assets and
Section 2.2(c) below with respect to Clorox Retained Liabilities:

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

16

--------------------------------------------------------------------------------




(i) the interest of the Clorox Parties and their respective Subsidiaries on the
Closing Date in all of the businesses, assets, rights and properties (w)
reflected in the Glad Balance Sheet except as set forth in Schedule 2.2(a)(i)
hereto, (x) set forth in Section 2.2(a)(iii)(C) of the Clorox Disclosure
Schedule (to the extent an asset), (y) subject to the JV Accounting Principles,
to the extent and only to the extent utilized in or related to the Glad
Business, not reflected in the Glad Balance Sheet, provided that the Joint
Venture and the Glad Business shall continue to have the right to use (in the
same manner, to the same extent and on the same terms) any businesses, assets,
rights and properties of the Clorox Parties and their Subsidiaries that would
have been included in this clause (y) but for the application of the JV
Accounting Principles or (z) subject to the JV Accounting Principles, to the
extent and only to the extent utilized in or related to the Glad Business,
acquired after the date of such Glad Financial Statements and prior to the
Closing and including, for the avoidance of doubt, the rights of the Clorox
Parties under the Glad License Agreements as of the Closing and in the
Intellectual Property licensed thereunder (collectively, the “Clorox
Contribution”), and which Clorox Contribution will be allocated among the Clorox
Parties as set forth in the Contribution Allocation Statement and for income Tax
purposes will be deemed contributed to the Joint Venture;

(ii) subject to the JV Accounting Principles, the interest of the Clorox Parties
and their Subsidiaries in any business, asset, right or property acquired during
the Term by the Clorox Parties to the extent and only to the extent utilized in
or related to the Glad Business (for the avoidance of doubt, for income Tax
purposes, such interests shall be deemed to be acquired by the Joint Venture
rather than contributed by the Clorox Parties);

(iii) all Liabilities of the Clorox Parties and their Subsidiaries to the extent
and only to the extent (A) reflected in the Glad Balance Sheet except as set
forth in Schedule 2.2(a)(iii) hereto, (B) incurred or assumed by the Glad
Business in the ordinary course of business after the date of such Glad Balance
Sheet and prior to the Closing that would be reflected as current Liabilities on
a balance sheet of the Glad Business as of the Closing prepared in accordance
with the JV Accounting Principles, but excluding any current Liabilities arising
from third party litigation claims, (C) set forth in Section 2.2(a)(iii)(C) of
the Clorox Disclosure Schedule (to the extent a Liability), (D) arising out of
the conduct of the Glad Business or the ownership or possession of any business,
assets, rights or property of the Glad Business during the Term or (E) assumed
or incurred during the Term by the Clorox Parties or their Subsidiaries in
accordance with the terms hereof with respect to the Glad Business, provided
that Indebtedness will be attributed to the Joint Venture only to the extent
that the provisions of Article V hereof with respect to approvals are complied
with and the proceeds of such Indebtedness are utilized in the Glad Business to
finance expenditures that cannot be financed by Distributable Cash Flow; and

(iv) all Net Income and Net Loss and Available Cash Flow arising in respect of
the foregoing and proceeds of any disposition thereof.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

17

--------------------------------------------------------------------------------




For avoidance of doubt, the interests in clauses (i) through (iv) above will not
include any interests in the Glad Licensed Business other than the interests
represented by the Glad License Agreements and no foreign Subsidiary of Clorox
that conducts the Glad Licensed Business will be a JV Partner hereunder.

(b) The following interests of the Clorox Parties and their Subsidiaries will be
excluded from the Joint Venture and will not be attributed to the Joint Venture
(collectively, the “Clorox Excluded Assets”), and from and after the Closing the
Joint Venture will not include any interest in any of the following:

(i) all rights of the Clorox Parties and their Subsidiaries under this
Agreement;

(ii) all interests in any business, asset, right or property sold, transferred
or otherwise disposed of after the date of the Glad Financial Statements and
prior to the Closing in the ordinary course of the Glad Business and not in
violation of Section 7.7 hereof;

(iii) all cash and cash equivalents as of the Closing other than petty cash with
respect to the Glad Business;

(iv) all refunds or credits with respect to any Taxes paid or incurred by Clorox
or its Subsidiaries prior to the Closing Date, except to the extent reflected on
the Glad Balance Sheet;

(v) all refunds or credits with respect to any income Taxes of Clorox or its
Subsidiaries other than refunds of non-U.S. income Taxes that were attributed to
the Joint Venture pursuant to Section 2.2(c)(ii);

(vi) all capital stock or other equity interests of Clorox and its Subsidiaries;
and

(vii) all rights of the Clorox Parties arising out of or in connection with any
Retained Liabilities, including without limitation any cause of action, right of
recovery, right of set-off or counterclaim.

(c) From and after the Closing, none of the following Liabilities will be
attributed to the Joint Venture (“Clorox Retained Liabilities”):

(i) any Liability (A) arising out of or relating to the conduct of the Glad
Business or the ownership or possession of any business, assets, rights or
property of the Glad Business prior to the Closing Date or (B) assumed or
incurred prior to the Closing Date by the Clorox Parties or their Subsidiaries,
except for any Liabilities described in clause (A), (B) or (C) of Section
2.2(a)(iii);

(ii) (A) any Liability with respect to income Taxes of the Clorox Parties and
their Subsidiaries, except for income Taxes imposed by a Tax authority of a
foreign jurisdiction in which the Joint Venture is conducting (or causing to be
conducted) the Glad Business, and (B) any Liability of the Clorox Parties and
their Subsidiaries with respect to Taxes resulting from effecting the Clorox
Contribution at Closing;

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

18

--------------------------------------------------------------------------------




(iii) any Liability arising out of or relating to the Clorox Excluded Assets;

(iv) any Liability with respect to the matters set forth in Section 2.2(c)(iv)
of the Clorox Disclosure Schedule;

(v) any Liability of the Clorox Parties to the P&G Parties arising out of or
related to any breach of this Agreement or any Related Agreement by the Clorox
Parties or their Subsidiaries, even if arising out of or related to conduct of
the Glad Business or the ownership or possession of any business, asset, right
or property of the Glad Business during the Term; and

(vi) any Liability for which the Clorox Parties or their Subsidiaries have
otherwise agreed to be liable and not have attributed to the Glad Business
pursuant to this Agreement or any Related Agreement.

Section 2.3 Contribution by P&G and Related Matters.

(a) As of the Closing, the following interests of the P&G Parties will be
attributed to, and for Tax purposes, will be deemed contributed to the Joint
Venture:

(i) a license to certain Intellectual Property rights licensed to the Clorox
Parties as set forth in the P&G License Agreement; and

(ii) all title, right and interest to the P&G Equipment, the title to which P&G
Equipment will be conveyed to one or more Clorox Parties at the Closing, free
and clear of all Liens, except for Permitted Liens (collectively clauses (i) and
(ii), the “P&G Contribution”).

(b) From and after the Closing:

(i) the rights of the Clorox Parties under the P&G License Agreement and the JV
Sublicense Agreements will be attributed to the Joint Venture;

(ii) the right, title and interest of the Clorox Parties to the P&G Equipment
will be attributed to the Joint Venture; and

(iii) all Net Income and Net Loss and Available Cash Flow arising in respect of
the foregoing and proceeds of any disposition thereof will also be attributed to
the Joint Venture.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

19

--------------------------------------------------------------------------------




(c) The P&G Parties will make the following deliveries on the Closing Date and
during the Term in connection with the rights granted under the P&G License
Agreement:

(i) Within a reasonable time after the Closing Date, the P&G Parties will
deliver to Clorox for use in the Glad Business all Know How included in the [* *
*] medium on the Closing Date;

(ii) On and after the Closing Date, the P&G Parties will deliver to Clorox for
use in the Glad Business (A) all Know How [* * *], as promptly as commercially
practicable after any such Know How [* * *]; and

(iii) In the event that any Know How is necessary for the Clorox Parties’ use or
practice of any P&G Technology, but does not, as of the Closing Date or any
later date, [* * *] then the P&G Parties, at Clorox’s request, will promptly (x)
provide the Clorox Parties with [* * *] to Clorox.

Section 2.4 Nature of JV Interest

An Ordinary JV Interest represents an undivided participation interest in the
Glad Business and each JV Interest represents a right to receive income and
losses, cash flow and proceeds with respect thereto, as described herein. A JV
Interest does not represent, and will not be deemed to convey, a direct
ownership interest in any of the properties, assets or other rights of the Glad
Business, title to which will be held by the Clorox Parties, nor will it result
in the assumption by the P&G Parties of any Liabilities of the Glad Business.
For income Tax purposes only, a JV Interest represents a capital and profits
interest in the Joint Venture.

Section 2.5 Initial Allocations of Interest and Capital Accounts.

(a) In consideration for the Clorox Contribution, at the Closing the Clorox
Parties will have an aggregate initial Ordinary JV Interest of ninety percent
(90%), the Class A Interest and the Class B Interest and an aggregate Capital
Account balance as will be mutually agreed by the Parties prior to Closing. The
JV Interests and Capital Account balance of each individual Clorox Party as of
the Closing will be determined by Clorox in accordance with the Contribution
Allocation Statement, but in no event will the aggregate JV Interests and
Capital Accounts balances of the Clorox Parties as of the Closing exceed those
provided in the first sentence of this Section 2.5(a).

(b) In consideration for the P&G Contribution, at the Closing P&G Sub will have
an initial Ordinary JV Interest of ten percent (10%), the Class C Interest and
an aggregate Capital Account balance as will be mutually agreed by the Parties
prior to Closing. All JV Interests and Capital Account balances of the P&G
Parties as of the Closing will be deemed to be owned solely and exclusively by
P&G Sub. P&G is a party to this Agreement for purposes of guaranteeing the
performance of all obligations of P&G Sub and to perform directly certain
obligations pursuant to this Agreement.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

20

--------------------------------------------------------------------------------




Section 2.6 Additional Capital Calls and Parent Loans.

(a) All additional capital contributions that will be attributed to the Joint
Venture will be made in accordance with this Section 2.6. In the event
additional funds are required to finance specific capital, acquisition or
extraordinary expenditures of the Glad Business, such funds may be provided by
the JV Partners as loans attributed to the Joint Venture (“Parent Loans”) or as
additional contributions of capital, in each case as provided in this Section
2.6. The Board may, from time to time, issue Capital Calls, requesting the JV
Partners to make additional contributions of capital in proportion to their
respective Ordinary JV Interests in order to finance expenditures of the Glad
Business if based on the then-current financial forecasts of the Joint Venture
(i) such expenditures cannot be funded entirely out of Distributable Cash Flow
for such Fiscal Quarter and (ii) if Parent Loans are used to finance such
expenditures, the Available Cash Flow during the next [* * *] will be
insufficient to repay in full all Parent Loans that would be outstanding
immediately after such new Parent Loans are incurred. Each JV Partner agrees
that Capital Calls issued to any JV Partner will be paid by the JV Partner at
its election. The remedy for non-payment of any Capital Calls will be limited to
the remedy set forth in this Section 2.6 and such non-payment will not be a
breach of this Agreement pursuant to this Section 2.6(a). Except as otherwise
required by law, no JV Partner will be required to make any additional
contributions to the capital attributed to the Joint Venture. All capital
contributions to be attributed to the Joint Venture will be paid by the JV
Partners to the account of the Clorox Partner designated by Clorox to receive
such capital contributions.

(b) In the event that additional funds are required to finance specific capital,
acquisition or extraordinary expenditures of the Glad Business, and the
then-current financial forecasts of the Joint Venture indicate that (i) such
expenditures can be funded entirely out of Distributable Cash Flow for that
Fiscal Quarter or (ii) if Parent Loans are used to finance such expenditures,
the Available Cash Flow during the next [* * *] will be sufficient to repay in
full all Parent Loans that would be outstanding immediately after such new
Parent Loans are incurred, the Clorox Partners will provide such additional
funds as a Parent Loan having a term of [* * *]. In the event that Available
Cash Flow for any Fiscal Quarter as set forth in the quarterly financial
statements of the Joint Venture for such Fiscal Quarter to be delivered pursuant
to Section 9.1(c) (the “Quarterly Financials”) is a negative number (such
number, the “Negative Cash Flow”) (x) less than $[* * *] and the aggregate
outstanding Parent Loans by the Clorox Partners would not exceed $[* * *] if the
amount of such Negative Cash Flow were treated as a Parent Loan or (y) if Parent
Loans are used to fund the Negative Cash Flow, the Available Cash Flow during
the next [* * *] will be sufficient to repay in full all Parent Loans that would
be outstanding immediately after such new Parent Loans are incurred, then the
amount of the Negative Cash Flow will be treated as a Parent Loan by the Clorox
Partners, which Parent Loan will be deemed to have been made as of the last day
of the Fiscal Quarter to which the Negative Cash Flow relates.

(c) In the event that there is Negative Cash Flow for any Fiscal Quarter that
will not be treated as a Parent Loan in accordance with Section 2.6(b), then
within three (3) Business Days of delivery of the Quarterly Financials pursuant
to Section 9.1(c), the Board will issue a Capital Call to P&G Sub in an amount
(the “P&G True-Up”) equal to: (i) the aggregate amount of the Ordinary JV
Interests held by the P&G Partners [* * *] (ii) the Negative Cash Flow. In the
event the P&G Partners pay such Capital Call, (A) the proceeds thereof will be
paid to the Clorox Partner designated by Clorox, (B) the P&G Partners will be
deemed to have made a capital contribution to the Joint Venture in the amount of
the P&G True-Up, (C) each of the Clorox Partners will be deemed to have made a
capital contribution to the Joint Venture in the amount of (x) the amount of the
Ordinary JV Interest held by such Clorox Partner [* * *] (y) the Negative Cash
Flow and (D) the respective Ordinary JV Interests of the Parties will not be
adjusted with respect to such capital contributions or such Capital Call paid by
P&G Sub or deemed paid by the Clorox Partners. In the event the P&G Partners
decline to pay such Capital Call, the Clorox Partners will be deemed to have
advanced the amount of the Negative Cash Flow, which may be treated as a loan or
a contribution by the Clorox Partners at their election as provided in Section
2.6(e) below.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

21

--------------------------------------------------------------------------------




(d) All Parent Loans will bear interest calculated on the outstanding principal
amount thereof for each day from the date such Parent Loan is made until it is
paid in full at [* * *] plus [* * *] percent ([* * *]%) per annum payable on a
quarterly basis, and payments with respect to any Parent Loans will be credited
first to accrued interest. Subject to the provisions of Section 3.4(b)(iv), each
Parent Loan will have a maturity date of the last day of the Term.

(e) Subject to the provisions of Section 2.6(c) hereof, in the event of the
failure of any P&G Partner to make full and timely payment of any additional
capital contribution required by any Capital Call pursuant to this Section 2.6,
the Clorox Partners will be deemed to have advanced to the Joint Venture the
entire unpaid amount. Subject to the provisions of Section 2.6(c) hereof, such
advance as well as any other amounts that would have been deemed paid by the
Clorox Partner on its own behalf with respect to such Capital Call if the P&G
Partners had paid such Capital Call in full (together with such advance, the
“Additional Amount”) will, at the election of the advancing Clorox Partner, be
treated in either of the following manners:

(i) the Additional Amount may be treated as a Parent Loan; or

(ii) the Additional Amount may be treated as a contribution by the Clorox
Partner paying such Additional Amount attributed to the Joint Venture of all or
any portion of such unpaid Capital Call.

(f) Effective upon the making of an additional capital contribution by a Clorox
Partner pursuant to Section 2.6(e)(ii) (an “Additional Contribution”), the
Ordinary JV Interest of each JV Partner will be recalculated as that percentage
equal to a fraction:

(i) [* * *] of which is equal to the sum of (A) (x) the Ordinary JV Interest of
such JV Partner prior to the Additional Contribution [* * *] by (y) the
aggregate Fair Market Value of all Ordinary JV Interests prior to the Additional
Contribution plus (B) the amount, if any, of the Additional Contribution made by
such JV Partner, and

(ii) [* * *] of which is equal to the sum of (A) the aggregate Fair Market Value
of all Ordinary JV Interests prior to the Additional Contribution [* * *] (B)
the aggregate amount of all Additional Contributions by all the JV Partners made
at the same time as such Additional Contribution.

For purposes of this Section 2.6(f), prior to the three-year anniversary of the
Closing Date, the Fair Market Value of all the Ordinary JV Interests will be no
less than $[* * *] plus the aggregate amount of Additional Contributions made or
deemed made prior to the date as of which such Fair Market Value is being
determined.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

22

--------------------------------------------------------------------------------




By way of illustration, in the event the Ordinary JV Interests held by the JV
Partners remain unchanged from the Closing Date and the P&G Option has not been
exercised, and an Additional Contribution is made by a Clorox Partner in the
amount of $[* * *] and the Fair Market Value for all Ordinary JV Interests prior
to such Additional Contribution is equal to $[* * *] the Ordinary JV Interests
held by the P&G Partners would be an aggregate of [* * *]% and the Ordinary JV
Interests held by the Clorox Partners would be an aggregate of [* * *]%,
calculated as follows:

[* * *]% = [* * *]

[* * *]% = [* * *]

Section 2.7 P&G Option.

(a) During the period commencing on the Closing Date and ending on January 1,
2008 (the “Option Exercise Period”), the P&G Partners will have the option (the
“P&G Option”) to acquire from the Clorox Partners all (but not less than all) of
(x) a portion of the Clorox Partners’ Ordinary JV Interests equal to ten percent
(10%) of the total Ordinary JV Interests as of the date of the closing of the
exercise of the P&G Option and (y) the Class A Interest. The [* * *] price to be
paid by P&G Sub to the Clorox Partners (the “Option Price”) will be determined
as follows:

(i) $[* * *] plus the Adjustment Amount, if any, in the event the P&G Option is
exercised on or before January 1, 2004;

(ii) $133 million plus the Adjustment Amount, if any, if the P&G Option is
exercised after January 1, 2004 and on or before January 1, 2005;

(iii) $[* * *] plus the Adjustment Amount, if any, if the P&G Option is
exercised after January 1, 2005 and on or before January 1, 2006;

(iv) $[* * *] plus the Adjustment Amount, if any, if the P&G Option is exercised
after January 1, 2006 and on or before January 1, 2007; and

(v) $[* * *] plus the Adjustment Amount, if any, if the P&G Option is exercised
after January 1, 2007 and on or before January 1, 2008.

(b) If the P&G Partners wish to exercise the P&G Option, P&G will provide ten
(10) Business Days prior written notice to Clorox. The closing with respect to
any exercise of the P&G Option will take place on the tenth Business Day after
exercise by the P&G Partners of the P&G Option, provided that if all orders,
consents and approvals of Governmental Authorities legally required for the
closing of such sale will not have been obtained or will not be in effect, or if
any waiting period under the HSR Act will not have expired or been terminated,
such closing will be delayed until the tenth Business Day after such orders,
consents and approvals will be obtained and in effect and such waiting period,
if any, will have expired or been terminated. Payment of the Option Price will
be by immediately available funds to the accounts designated by Clorox.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

23

--------------------------------------------------------------------------------




Section 2.8 Rights with Respect to Capital.

(a) No JV Partner will have the right to withdraw, or receive any return of, its
Capital Contribution, and no Capital Contribution may be returned in the form of
property other than cash except as specifically provided herein.

(b) Except as expressly provided in this Agreement, no Capital Contribution of
any JV Partner will bear any interest or otherwise entitle the contributing JV
Partner to any compensation for use of the contributed capital.

Section 2.9 Capital Accounts.

(a) There will be established for each JV Partner on the books of the Joint
Venture a capital account (“Capital Account”) that will be maintained in
accordance with this Section 2.9.

(b) In the event a JV Partner transfers a JV Interest in accordance with the
terms of this Agreement, the transferee will succeed to the Capital Account of
the transferor to the extent it relates to the transferred JV Interest.

(c) The Capital Account of each JV Partner will be increased by:

(i) such JV Partner’s cash contributions attributed to and deemed contributed to
the Joint Venture (including deemed cash contributions equal to the amount of
organizational expenses incurred by such JV Partner on behalf of the Joint
Venture);

(ii) the Carrying Value of property attributed to and deemed contributed by such
JV Partner (net of Liabilities secured by such contributed property that the
Joint Venture is considered to have attributed to it or such property is subject
to under Code Section 752);

(iii) all items of Net Profits allocated to such JV Partner pursuant to Article
III or other provisions of this Agreement, and

(iv) all items of income and gain specially allocated to such JV Partner
pursuant to Section 3.2.

(d) The Capital Account of each JV Partner will be decreased by:

(i) the amount of cash distributed to such JV Partner as a distribution with
respect to the Joint Venture;

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

24

--------------------------------------------------------------------------------




(ii) the Carrying Value of all actual and deemed distributions of Property made
to such JV Partner as a distribution with respect to the Joint Venture pursuant
to this Agreement (net of Liabilities secured by such distributed Property that
the JV Partner is considered to assume or take subject to under Code Section
752);

(iii) all items of Net Loss allocated to such JV Partner pursuant to Article III
or other provisions of this Agreement; and

(iv) all items of deduction, expense or loss specially allocated to such JV
Partners pursuant to Section 3.2.

(e) The provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with Regulations Section 1.704-1(b)(2)(iv), and
will be interpreted and applied in a manner consistent with such Regulations
Section. To the extent such provisions are inconsistent with such Regulations
Section or are incomplete with respect thereto, Capital Accounts will be
maintained and adjustments thereto will be made in accordance with such
Regulations Section; provided, however, that no such adjustment will have any
effect on the amount distributable hereunder to any JV Partner.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

25

--------------------------------------------------------------------------------




ARTICLE III

ALLOCATIONS AND DISTRIBUTIONS

Section 3.1 Allocation of Net Profits and Losses.

(a) Except as otherwise provided in this Article III, Net Profits and Net Loss
of the Joint Venture in each Fiscal Year will be allocated among the JV Partners
in accordance with their respective Ordinary JV Interests.

(b) Notwithstanding Section 3.1(a) above, Net Profits with respect to each of
the first eight Fiscal Quarters of the Joint Venture will be allocated among the
JV Partners as follows:

(i) with respect to the first four Fiscal Quarters of the Joint Venture, Net
Profits will be allocated one hundred percent (100%) to the Clorox Partners (pro
rata in accordance with their respective Ordinary JV Interests); provided that,
if P&G Sub exercises the P&G Option on or prior to the first day of any such
Fiscal Quarter, Net Profits for such Fiscal Quarter will be allocated (subject
to adjustment pursuant to Section 2.6(f)) ninety percent (90%) to the Clorox
Partners (pro rata in accordance with their respective JV Interests) and ten
percent (10%) to the P&G Partners (pro rata in accordance with their respective
Ordinary JV Interests);

(ii) with respect to the fifth through eighth Fiscal Quarters of the Joint
Venture, Net Profits will be allocated (subject to adjustment pursuant to
Section 2.6(f)) ninety-five percent (95%) to the Clorox Partners (pro rata in
accordance with their respective Ordinary JV Interests) and five percent (5%) to
the P&G Partners (pro rata in accordance with their respective Ordinary JV
Interests); provided that, if P&G Sub exercises the P&G Option on or prior to
the first day of any such Fiscal Quarter, Net Profits for such Fiscal Quarter
will be allocated (subject to adjustment pursuant to Section 2.6(f)) eighty-five
percent (85%) to the Clorox Partners (pro rata in accordance with their
respective Ordinary JV Interests) and fifteen percent (15%) to the P&G Partners
(pro rata in accordance with their respective Ordinary JV Interests); and

(iii) notwithstanding the provisions of Section 3.1(b)(i) and (ii) above, Net
Profits with respect to any sale, transfer or other disposition of any business
or assets of the Glad Business outside the ordinary course of the Glad Business
during the first eight Fiscal Quarters will be allocated among the JV Partners
pro rata in accordance with their respective Ordinary JV Interests.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

26

--------------------------------------------------------------------------------




Section 3.2 Special Allocations.

For purposes of the following provisions of this Section 3.2, the Clorox
Partners will be regarded as a single JV Partner with a single Capital Account.
Notwithstanding anything contained herein to the contrary:

(a) If a JV Partner would at any time receive, but for this Section 3.2(a), an
allocation of deduction, loss, or expenditure that would cause or increase a
deficit balance in such JV Partner’s Capital Account in excess of any amount of
such deficit balance that the JV Partner is obligated to restore or deemed
obligated to restore (as determined in accordance with Treasury Regulation
Section 1.704-1(b)(2)(ii)(c)), then the portion of such allocation that would
cause or increase such deficit Capital Account balance will be specially
allocated to the other JV Partners, if any, with positive Capital Account
balances in proportion to such balances. The loss limitation under this Section
3.2(a) is intended to comply with Treasury Regulation Section
1.704-1(b)(2)(ii)(d), including the reductions described in subparagraphs (4),
(5) and (6) therein.

(b) If in any Fiscal Year a JV Partner receives an adjustment, allocation or
distribution described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
(5) or (6), items of Joint Venture income and gain will be specially allocated
to each such JV Partner in an amount and manner sufficient to eliminate, to the
extent required by the Treasury Regulations, the Capital Account deficit of such
JV Partner as quickly as possible provided that an allocation pursuant to this
Section 3.2(b) will be made only if and to the extent that such JV Partner would
have a Capital Account deficit after all other allocations provided for in this
Article III have been tentatively made as if this Section 3.2(b) were not in the
Agreement. This Section 3.2(b) is intended to qualify and be construed as a
“qualified income offset” within the meaning of Treasury Regulation Section
1.704-1(b)(2)(ii)(d) and will be interpreted consistently therewith.

(c) If there is a net decrease in minimum gain attributed to the Joint Venture
or JV Partner nonrecourse debt minimum gain (determined in accordance with the
principles of Treasury Regulation Sections 1.704-2(d) and 1.704-2(i)) during any
Joint Venture taxable year, the JV Partners will be allocated items of income
and gain attributed to the Joint Venture for such year (and, if necessary,
subsequent years) in an amount equal to their respective shares of such net
decrease during such year, determined pursuant to Treasury Regulation Sections
1.704-2(g) and 1.704-2(i)(5). The items to be so allocated will be determined in
accordance with Treasury Regulation Section 1.704-2(f). This Section 3.2(c) is
intended to comply with the minimum gain chargeback requirements in such
Treasury Regulations and will be interpreted consistently therewith, including
that no chargeback will be required to the extent of the exceptions provided in
Treasury Regulation Sections 1.704-2(f) and 1.704-2(i)(4).

(d) The allocation provisions set forth in this Article III and the other
provisions of this Agreement relating to the maintenance of Capital Accounts are
intended to comply with Treasury Regulation Section 1.704-1(b) and will be
interpreted and applied in a manner consistent with such Regulations; provided
however that such provisions will not affect the economic rights of any JV
Partner, including rights to distributions with respect to the Joint Venture.

(e) Any special allocations of items of income, gain, loss or deductions
pursuant to Sections 3.2(a), (b) and (c) will be taken into account in computing
subsequent allocations pursuant to Section 3.1 and this Section 3.2, so that the
net amount of any items so allocated will, to the extent possible, be equal to
the net amount that would have been allocated to each such JV Partner pursuant
to the provisions of this Article III if such special allocations had not
occurred.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

27

--------------------------------------------------------------------------------




(f) In the event that any fees, interest, or other amounts paid to any JV
Partner or any Affiliate thereof pursuant to this Agreement or any other
agreement attributed to the Joint Venture with any JV Partner or Affiliate
thereof providing for the payment of such amount, and deducted by the Joint
Venture in reliance on Section 707(a) and/or 707(c) of the Code, are disallowed
as deductions to the Joint Venture on its federal income tax return and are
treated as Joint Venture distributions, then:

(i) the Net Profits or Net Loss, as the case may be, for the Fiscal Year in
which such fees, interest, or other amounts were paid will be increased or
decreased, as the case may be, by the amount of such fees, interest, or other
amounts that are treated as Joint Venture distributions; and

(ii) there will be allocated to the JV Partner to which (or to whose Affiliate)
such fees, interest, or other amounts were paid, prior to the allocations
pursuant to Section 3.1, an amount of gross income for the Fiscal Year equal to
the amount of such fees, interest, or other amounts that are treated as Joint
Venture distributions.

(g) Prior to the allocation of Net Profits and Net Losses pursuant to Section
3.1, the following allocations shall be made for each Fiscal Year:

(i) The holder of the Class A Interest will be specially allocated royalty
income attributable to royalty payments made under the Glad License Agreements
for such Fiscal Year in an amount of royalty payments [* * *] to the aggregate
amounts distributable to the holder of the Class A Interest under Section
3.5(b)(i) hereof (without regard to distributions treated as guaranteed payments
under such Section) in each Fiscal Quarter in such Fiscal Year. Royalty income
allocated to the Class A Interest hereunder will be allocated among the various
sources of such royalty income in the same manner as withholding taxes are
calculated under the definition of “Deemed Withholding Taxes”. The holder of the
Class A Interest will also be specially allocated income for such Fiscal Year in
an [* * *] of the IP Allocation Amounts with respect to IP Acquisitions for such
Fiscal Year and will be specially allocated all income attributable to Glad
License Termination Amounts paid for such Fiscal Year;

(ii) After the allocations pursuant to Section 3.2(g)(i) are made, the holder of
the Class B Interest will be specially allocated royalty income attributable to
royalty payments made under the Glad License Agreements for such Fiscal Year in
an amount [* * *] royalty payments received under the Glad License Agreements
for such Fiscal Year, [* * *] the amount of royalty income allocated to the
Class A Interest under Section 3.2(g)(i) for such Fiscal Year. The holder of the
Class B Interest will also be specially allocated income for such Fiscal Year [*
* *] IP Acquisition Prices with respect to IP Acquisitions, if any, for such
Fiscal Year in excess of the aggregate IP Allocation Amounts included in the
calculation of the Class A Special Amount and the Class C Special Amount for
each Fiscal Quarter in such Fiscal Year;

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

28

--------------------------------------------------------------------------------




(iii) The holder of the Class C Interest will be specially allocated royalty
income attributable to royalty payments made under the JV Sublicense Agreements
in such Fiscal Year in an amount of royalty payments [* * *] royalty payments
received under the JV Sublicense Agreements for such Fiscal Year. The holder of
the Class C Interest will also be specially allocated income for such Fiscal
Year in an amount [* * *] of the IP Allocation Amounts with respect to IP
Acquisitions for such Fiscal Year and will be specially allocated [* * *]
attributable to JV Sublicense Termination Amounts paid for such Fiscal Year;

(iv) The Clorox Partners will be specially allocated all deductions arising from
the payment of guaranteed payments pursuant to Section 3.5(a) and Section 3.5(b)
hereof in such Fiscal Year and shall be specially allocated [* * *] attributable
to Prohibited License Amounts received on behalf of the Joint Venture in such
Fiscal Year; and

(v) Each JV Partner will be specially allocated all deductions arising from the
amortization of organizational expenses (within the meaning of Section 709(b) of
the Code) incurred by such JV Partner on behalf of the Joint Venture.

Section 3.3 Section 704(c) Allocation.

(a) For income tax purposes only, each item of income, gain, loss, and deduction
with respect to any Property, the Carrying Value of which differs from its
adjusted tax basis for federal income tax purposes, will be allocated in
accordance with the principles of Section 704(c) of the Code so as to take into
account the variation between the adjusted tax basis of such Property and its
Carrying Value. For purposes of applying the principles of Section 704(c) of the
Code, the Joint Venture will use the traditional method described in Treasury
Regulation Section 1.704-3(b) or such other methods as the JV Partners
unanimously agree.

(b) Subject to the provisions of Section 3.3(a), items of income, gain, loss,
deduction and credit to be allocated for income tax purposes will be allocated
for each Fiscal Year among the JV Partners in the same manner and on the same
basis as Net Profits and Net Loss are allocated, taking into account special
allocations made pursuant to Section 3.2.

Section 3.4 Distributions of Available Cash Flow.

(a) After making distributions of Distributable Cash Flow pursuant to Section
3.4(c) for any Fiscal Quarter, all remaining Distributable Cash Flow attributed
to the Joint Venture for such Fiscal Quarter will be distributed by the Clorox
Partners in accordance with this Section 3.4(a). If Available Cash Flow as shown
in the Quarterly Financials for any Fiscal Quarter results in the Distributable
Cash Flow for that Fiscal Quarter being a positive number, a distribution with
respect to such Fiscal Quarter will be made by the Clorox Partners to the P&G
Partners within three (3) Business Days after delivery of such Quarterly
Financials and each Clorox Partner will be deemed to have received a
distribution on that same date. All distributions made by the Clorox Partners
pursuant to this Section 3.4 will be in [* * *] to the account designated by the
P&G Partners to Clorox in writing. Except as otherwise provided in this Section
3.4 or Article VI, all distributions of Distributable Cash Flow from any Fiscal
Quarter will be made to the JV Partners pro rata in accordance with their
respective Ordinary JV Interests as of the last day of such Fiscal Quarter so
that the amount distributed to the P&G Partners will equal its Ordinary JV
Interest as of such day multiplied by the aggregate amount of Distributable Cash
Flow.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

29

--------------------------------------------------------------------------------




(b) Notwithstanding the provisions of Section 3.4(a), after making distributions
of Distributable Cash Flow pursuant to Section 3.4(c),

(i) with respect to the first four Fiscal Quarters of the Joint Venture, the
remaining Distributable Cash Flow will be distributed one hundred percent (100%)
to the Clorox Partners (pro rata in accordance with their respective Ordinary JV
Interests); provided that if the P&G Partners exercise the P&G Option on or
prior to the first day of any such Fiscal Quarter, such Distributable Cash Flow
for such Fiscal Quarter will be distributed (subject to adjustment pursuant to
Section 2.6(f)) ninety percent (90%) to the Clorox Partners (pro rata in
accordance with their respective Ordinary JV Interests) and ten percent (10%) to
the P&G Partners;

(ii) with respect to the fifth through eighth Fiscal Quarters of the Joint
Venture, the remaining Distributable Cash Flow will be distributed (subject to
adjustment pursuant to Section 2.6(f)) ninety-five percent (95%) to the Clorox
Partners (pro rata in accordance with their respective Ordinary JV Interests)
and five percent (5%) to the P&G Partners; provided that if the P&G Partners
exercises the P&G Option on or prior to the first day of any such Fiscal
Quarter, such Distributable Cash Flow for such Fiscal Quarter will be
distributed (subject to adjustment pursuant to Section 2.6(f)) eighty-five
percent (85%) to the Clorox Partners (pro rata in accordance with their
respective Ordinary JV Interests) and fifteen percent (15%) to P&G Partners; and

(iii) notwithstanding the provisions of Section 3.4(b)(i) and (ii) above,
distributions of Distributable Cash Flow consisting of the net cash proceeds of
any sale, transfer or other disposition of any business or assets of the Glad
Business outside the ordinary course of the Glad Business during the first eight
Fiscal Quarters will be made to the JV Partners pro rata in accordance with
their respective Ordinary JV Interests as of the last day of such Fiscal
Quarter.

(c) Prior to any distributions of Distributable Cash Flow under Sections 3.4(a)
or 3.4(b), Distributable Cash Flow for any Fiscal Quarter will be distributed in
accordance with this Section 3.4(c) in the following order of priority:

(i) In the event of one or more International Acquisitions that have related IP
Acquisitions in a Fiscal Quarter, the holder of the Class C Interest will be
entitled to a distribution with respect to such Fiscal Quarter of Distributable
Cash Flow in an amount equal to the sum of the aggregate IP Allocation Amounts
with respect to all such International Acquisitions in such Fiscal Year (the
“Class C Special Amount”);

(ii) In the event of one or more International Acquisitions that have related IP
Acquisitions in a Fiscal Quarter, the holder of the Class A Interest will also
be entitled to a distribution with respect to such Fiscal Quarter of
Distributable Cash Flow equal to the sum of the aggregate IP Allocation Amounts
with respect to all such International Acquisitions in such Fiscal Quarter (the
“Class A Special Amount”);

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

30

--------------------------------------------------------------------------------




(iii) The holder of the Class B Interest will be entitled to a distribution with
respect to each Fiscal Quarter of Distributable Cash Flow in an amount equal to
the aggregate royalty payments received under the Glad License Agreements (net
of withholding taxes imposed on such royalty payments) for such Fiscal Quarter,
minus the amount distributable to the holder of the Class A Interest under
Section 3.5(b)(i) for such Fiscal Quarter;

(iv) The holder of the Class B Interest will be entitled to a special
distribution with respect to each Fiscal Quarter of Distributable Cash Flow
equal to the aggregate IP Acquisition Prices, if any, for such Fiscal Quarter,
less the sum of the Class A Special Amount and the Class C Special Amount for
such Fiscal Quarter; and

(v) In the event there is insufficient Distributable Cash Flow in any Fiscal
Quarter to pay the amounts otherwise distributable under this Section 3.4(c) (a
“Distribution Shortfall”), there shall be a priority distribution of
Distributable Cash Flow in the next succeeding Fiscal Quarter in the amount of
such Distribution Shortfall (and all prior Distribution Shortfalls to the extent
a distribution has not been made with respect to any such Distribution Shortfall
under this Section 3.4(c)(v)) in the order of priority set forth in this Section
3.4(c) to the Parties who were the holders of the Class A Interest, Class B
Interest and Class C Interest at the time of such Distribution Shortfall.
Notwithstanding anything set forth in this Section 3.4 to the contrary,
distributions under this Section 3.4(c)(v) shall be made before any
distributions are made under Sections 3.4(c)(i) through (iv), inclusive, for a
Fiscal Quarter.

Any distributions of Distributable Cash Flow pursuant to this Section 3.4(c)
will reduce the amount of Distributable Cash Flow available for distribution
pursuant to Section 3.4(a) and 3.4(b) hereof.

(d) To the extent there are any outstanding Parent Loans, and there is Available
Cash Flow in any Fiscal Quarter, then all Available Cash Flow will be
immediately applied towards outstanding Parent Loans and accrued and unpaid
interest thereon until all Parent Loans and accrued interest thereon will have
been repaid in full. As long as any Parent Loans remain outstanding, no
distributions will be made pursuant to this Section 3.4 in respect of the JV
Interests.

(e) The Parties acknowledge that it is expected that the Glad Global Business
will participate in Clorox’s centralized cash management system and that any
cash generated by the Glad Global Business may be used by Clorox in its
discretion, subject to the other provisions of this Agreement and the Related
Agreements.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

31

--------------------------------------------------------------------------------




Section 3.5 Distributions of IP Related Amounts.

The holders of the Class C Interest and the Class A Interest shall be entitled
to distributions of the following amounts received under the JV Sublicense
Agreements and the Glad License Agreements, which amounts shall be distributed
or paid, as the case may be, by the Clorox Partners on behalf of the Joint
Venture in the order and priority set forth below for any Fiscal Quarter:

(a) The holder of the Class C Interest will be entitled to distributions of (i)
all royalties paid under the JV Sublicense Agreements for such Fiscal Quarter
(net of withholding taxes imposed on such royalty payments), and (ii) all JV
Sublicense Termination Amounts paid under the JV Sublicense Agreements for such
Fiscal Quarter (net of withholding taxes imposed on such JV Sublicense
Termination Amounts). In the event the foregoing amounts payable under any JV
Sublicense Agreement are not permitted to be paid as a result of legal
restrictions in a local jurisdiction of an International Licensee, the holder of
the Class C Interest shall be entitled to receive, and the Clorox Partners on
behalf of the Joint Venture shall cause to be paid, an amount equal to the
shortfall (reduced by any withholding taxes that would have been imposed had the
full amounts due actually been paid by the International Licensee). The amount
of such payment shall be treated as a guaranteed payment under Section 707(c) of
the Code. For the avoidance of doubt, no P&G Partner shall be required to
contribute or otherwise fund, directly or indirectly, such guaranteed payments.
If the International Licensee is later permitted by the local jurisdiction to
make royalty payments that were previously prohibited, the amount of such
payments received shall be distributed to the Clorox Partners.

(b) The holder of the Class A Interest will be entitled to distributions of (i)
royalties paid under the Glad License Agreements for such Fiscal Quarter in an
amount equal to the Class A Royalty Amount (or, in the event the aggregate
royalty payments paid under the Glad License Agreements for such Fiscal Quarter
(net of withholding taxes imposed on such royalty payments) are less than the
Class A Royalty Amount, such lesser amount of royalty payments) and (ii) all
Glad License Termination Amounts paid under the Glad License Agreements for such
Fiscal Quarter (net of withholding taxes imposed on such amounts). In the event
the P&G Option has been exercised, to the extent (x) the aggregate royalty
payments under the Glad License Agreements for a Fiscal Quarter are less than
the Class A Royalty Amount for such Fiscal Quarter or (y) Glad License
Termination Amounts are not permitted to be paid as a result of legal
restrictions in a local jurisdiction of an International Licensee, the holder of
the Class A Interest will be entitled to receive, and the Clorox Partners on
behalf of the Joint Venture shall cause to be paid an amount equal to such
shortfall (in the case of clause (y), reduced by any withholding taxes that
would have been imposed had the full amounts due actually been paid by the
International Licensee). The amount of such payment shall be regarded as a
guaranteed payment under Section 707(c) of the Code. For the avoidance of doubt,
no P&G Partner shall be required to contribute or otherwise fund, directly or
indirectly, such guaranteed payments. If the International Licensee is later
permitted by the local jurisdiction to make royalty payments that were
previously prohibited, the amount of such payments received shall be distributed
to the Clorox Partners (such amounts, together with the amounts described in the
last sentence of Section 3.5(a) hereof, shall be referred to as “Prohibited
License Amounts”).

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

32

--------------------------------------------------------------------------------




ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties of all the Parties.

Each of the Clorox Parties hereby jointly and severally represents and warrants
to the P&G Parties with respect to each Glad Party, and each of the P&G Parties
hereby jointly and severally represents and warrants to each of the Clorox
Parties with respect to each of the P&G Parties, as follows, in each case
subject to the exceptions set forth on the Clorox Disclosure Schedule, or the
P&G Disclosure Schedule, as applicable:

(a) Organization and Authority. Such Party is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, and has
the requisite power and authority to own, lease and operate its properties and
to conduct its business as now conducted by it. Such Party has all requisite
power and authority to enter into this Agreement and the Related Agreements to
which it is a party and to perform its obligations hereunder and thereunder.
Such Party is qualified to do business and is in good standing as a foreign
corporation, partnership or other entity, as applicable, in all jurisdictions in
which it conducts its business, except where the failure to be so qualified does
not and will not, individually or in the aggregate, have a Material Adverse
Effect.

(b) Authorization. The execution, delivery and performance by such Party of this
Agreement and the Related Agreements, in each case to which it is a party, and
the consummation by such Party of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of such Party. This Agreement has been, and each of the Related Agreements will
on the Closing Date be, in each case to which it is a party, duly executed and
delivered by such Party and constitutes or, in the case of the Related
Agreements, upon execution thereof by all other appropriate parties will
constitute, a valid and legally binding obligation of such Party, enforceable
against it in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding at equity or at law) and an
implied covenant of good faith and fair dealing.

(c) Consents and Approvals; No Conflicts. The execution, delivery and
performance by such Party of this Agreement and the Related Agreements, in each
case to which it is a party, and the consummation by such Party of the
transactions contemplated hereby and thereby will not (i) conflict with or
result in a breach of any provision of the charter or bylaws (or equivalent
governing documents) of such Party, (ii) require any consent, approval,
authorization or permit of, or filing with or notification to, any Governmental
Authority, (iii) require the consent or approval of any Person (other than a
Governmental Authority) or violate or conflict with, or result in a breach of
any provision of, constitute a default (or an event which with notice or lapse
of time or both would become a default) or give to any third party any right of
termination, cancellation, amendment or acceleration under, or result in the
creation of a Lien on any of the assets attributed to the Joint Venture under,
any of the terms, conditions or provisions of any contract or license to which
such Party is a party or by which it or its assets or property are bound, or
(iv) violate or conflict with any order, writ, injunction, decree, statute, rule
or regulation applicable to such Party; other than any matters described in
clauses (ii), (iii) and (iv) above which, individually or in the aggregate, do
not and will not have a Material Adverse Effect.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

33

--------------------------------------------------------------------------------




(d) Certain Fees. Neither such Party nor any of its officers, directors or
employees, on behalf of such Party, has employed any broker or finder or
incurred any other Liability for any brokerage fees, commissions or finders’
fees in connection with transactions contemplated hereby.

Section 4.2 Representations and Warranties of the Clorox Parties.

Each of the Clorox Parties hereby jointly and severally represents and warrants
to the P&G Parties as follows, in each case subject to the exceptions set forth
on the Clorox Disclosure Schedule:

(a) Financial Statements.

(i) The Glad Financial Statements were derived from the books and records of the
Glad Business. The Glad Balance Sheet has been prepared in accordance with the
methodologies set forth in the PWC Report consistently applied. The income
statement included in the Glad Financial Statements has been prepared in
accordance with the JV Accounting Principles. The application of the JV
Accounting Principles will not affect the statement of results of operations
included in the Glad Financial Statements. The Glad Financial Statements fairly
and truly present in accordance with the JV Accounting Principles the financial
position of the Glad Business as at June 30, 2002 and the results of its
operations for the year then ended, before deductions for any income Taxes and
after certain internal adjustments indicated in the notes thereto.

(ii) As of the Closing, the Glad Business will have sufficient Working Capital
to operate the Glad Business after the Closing in the ordinary course consistent
with past practice. For purposes hereof, “Working Capital” is calculated as (i)
the current assets of the Glad Business attributed to the Joint Venture minus
(ii) the current Liabilities of the Glad Business attributed to the Joint
Venture, prepared and calculated as provided in the immediately preceding
sentence.

(iii) Except as and to the extent disclosed in the Glad Balance Sheet and,
except for Liabilities incurred in connection with the transactions contemplated
by this Agreement and the Related Agreements, there are no Liabilities of the
Glad Business, that would be required to be reflected on, or reserved against,
in a consolidated balance sheet of the Glad Business in accordance with the JV
Accounting Principles, except for (x) Liabilities which, singly or in the
aggregate, do not and will not have a Material Adverse Effect, and (y)
Liabilities incurred subsequent to the date of such balance sheet by the Glad
Business in the ordinary course of business consistent with past practice.

(iv) Any hedge arrangements included in the Liabilities to be attributed to the
Glad Global Business pursuant to Section 2.2(a)(iii)(c) relate to the underlying
business operations of the Glad Global Business and are not held for speculative
purposes.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

34

--------------------------------------------------------------------------------




(v) Clorox has filed on a timely basis all forms, reports and documents required
to be filed with the United States Securities and Exchange Commission (the
“SEC”) since July 1, 2001 (all forms, reports and documents filed by Clorox with
the SEC since July 1, 2001 are referred to herein as the “SEC Documents”). The
SEC Documents (A) complied as to form in all material respects with the
requirements of the Securities Act of 1933, as amended, or the Exchange Act of
1934, as amended, as the case may be, and the rules and regulations thereunder,
each as in effect on the date so filed or amended, and (B) did not at the time
they were filed (or if amended or superseded by a filing prior to the date of
this Agreement, then on the date of such filing) contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(vi) The most recent audited annual financial statements and unaudited quarterly
financial statements included in the SEC Documents were prepared in accordance
with GAAP applied on a consistent basis throughout the periods involved (except
as may be indicated in the notes thereto or in the SEC Documents), and each
fairly presents the consolidated financial position of Clorox and its
Subsidiaries at the respective dates thereof and the consolidated results of
their operations and cash flows for the periods indicated, except that the
unaudited interim financial statements were or are subject to normal and
recurring year-end adjustments and do not contain all of the footnote
disclosures required by GAAP.

(vii) Each of the balance sheets set forth in the PWC Report with respect to the
Glad Existing International Business in Canada, Australia and New Zealand (the
“Existing International Balance Sheets”) has been prepared in accordance with
the methodologies set forth in the PWC Report consistently applied, and is
accurate based on such methodologies. The application of the JV Accounting
Principles to the Existing International Balance Sheets will not affect the
statement of results of operations included in the PWC Report with respect to
the Glad Existing International Business in Canada, Australia and New Zealand.
The income statements included in the PWC Report with respect to the Glad
Existing International Business in Canada, Australia and New Zealand fairly and
truly present in accordance with the JV Accounting Principles the results of
operations of the Glad Existing International Business in such countries in
accordance with the JV Accounting Principles, excluding costs included therein
that would be charged through the Clorox Services in accordance with Exhibit F.

(viii) There are no Liabilities of the Glad Existing International Business in
South Africa, Costa Rica, Hong Kong, Philippines and Korea, singly or in the
aggregate, which, in light of the business, properties, assets and cash flow of
the Glad Existing International Business in such countries, do or will have a
material adverse effect upon the business, properties, financial condition or
results of operations of the Glad Existing International Business or a Material
Adverse Effect.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

35

--------------------------------------------------------------------------------




(b) Absence of Certain Changes or Events. Since June 30, 2002, the Glad Parties
have conducted the Glad Global Business in all material respects only in the
ordinary course, consistent with past practice and except as reflected in the
Glad Financial Statements, since such date there has not been, prior to the date
hereof, (i) any material adverse change in the business, properties, financial
condition or results of operations of the Glad Global Business, except as may
arise from or relate to changes in general economic conditions in the geographic
regions in which the Glad Global Business operates or (ii) any damage,
destruction, loss, conversion, condemnation or taking by eminent domain related
to any material property or assets of the Glad Global Business except for such
matters that, individually or in the aggregate, do not and will not have a
Material Adverse Effect related to the Glad Global Business.

(c) Sufficiency of and Title to Properties; Absence of Liens and Encumbrances.
The Clorox Parties and their Subsidiaries have good title to all properties,
assets and other rights reflected as owned by the Clorox Parties on the Glad
Balance Sheet or acquired after the date of such Glad Balance Sheet and prior to
the Closing Date, as well as all other properties, assets and other rights
included in the Clorox Contribution, free and clear of all Liens (other than
Permitted Liens), except for any such properties, assets or other rights sold,
transferred or otherwise disposed of after the date of the Glad Balance Sheet
and prior to the Closing in the ordinary course of the Glad Business and not in
violation of Section 7.7 hereof. The Glad Parties and their Subsidiaries will
own or have the right to use all properties, assets and other rights used to
generate the income reflected in the income statements included in the PWC
Report with respect to the Glad Existing International Business except for any
such properties, assets or other rights sold, transferred or otherwise disposed
of after the date of such income statements and prior to the Closing in the
ordinary course of the Glad Existing International Business and not in violation
of Section 7.7 hereof.

(d) Properties, Contracts, Permits and Other Data. All rights, licenses, leases,
registrations, applications, contracts, commitments and other agreements of the
Glad Global Business or by which the assets used in the Glad Global Business are
bound are in full force and effect and are valid and enforceable in accordance
with their respective terms except for such failures to be in full force and
effect and valid and enforceable that do not and will not, individually or in
the aggregate, have a Material Adverse Effect. The Glad Parties are not in
breach or default in the performance of their obligations thereunder with
respect to the Glad Global Business and no event has occurred or has failed to
occur whereby any of the other parties thereto have been or will be released
therefrom or will be entitled to refuse to perform thereunder, except for such
matters which do not and will not individually or in the aggregate, a Material
Adverse Effect.

(e) Real Property. With respect to any real property owned by the Glad Parties
and used in the Glad Global Business (the “Owned Real Property”), the Glad
Parties have good title to such parcel, free and clear of all Liens, except for
Permitted Liens, and (i) there are no leases, subleases, licenses or agreements
granting to any party or parties the right of use or occupancy of any portion of
such Owned Real Property; and there are no outstanding options or rights of
first refusal to purchase such parcel, or any portion thereof or interest
therein, in each case except as, individually or in the aggregate, do not and
will not have a Material Adverse Effect. With respect to any real property
leased by the Glad Parties and used in the Glad Global Business (the “Leased
Real Property”), none of the Glad Parties has assigned, transferred, conveyed,
mortgaged, deeded in trust or encumbered any interest in the leasehold or
subleasehold under any Leased Real Property and there are no leases, subleases,
licenses or agreements granting to any third party or parties the right of use
or occupancy of any portion of any Leased Real Property, in each case except as
do not and will not have a Material Adverse Effect.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

36

--------------------------------------------------------------------------------




(f) Legal Proceedings. As of the date of this Agreement, there is no material
litigation, proceeding or governmental investigation to which any Glad Party is
a party pending or, to the knowledge of the Clorox Parties, threatened against
the Glad Parties or their respective Subsidiaries arising out of or related to
the Glad Global Business or assets used in the Glad Global Business or the
transactions contemplated by this Agreement or which seeks to restrain or enjoin
the consummation of any of the transactions contemplated hereby. The Glad
Parties are not a party to with respect to the Glad Global Business, nor are the
assets used in the Glad Global Business subject to, any material judgment, writ,
decree, injunction or order entered by any court or Governmental Authority
(domestic or foreign).

(g) Labor Controversies. (i) There have been no labor strikes, slow-downs, work
stoppages or lock-outs during the past three years, nor is any such strike,
slow-down, work stoppage or lock-out pending or, to the knowledge of the Clorox
Parties, threatened with respect to the current or former employees of the Glad
Parties performing services with respect to the Glad Global Business and (ii)
the Glad Parties are not party with respect to the Glad Global Business to any
collective bargaining agreement, contract, letter of understanding or, to the
knowledge of the Clorox Parties, any other agreement, formal or informal with
any labor union or organization.

(h) Intellectual Property and Technology. The Glad Parties own, or are licensed
to use, all Intellectual Property used in the Glad Global Business as of the
date hereof and as used during the [* * *]. The patents and trademarks used in
the Glad Global Business are unexpired and have not been abandoned other than
pursuant to a reasonable business decision made in the ordinary course of
business. The patents and trademarks of the Glad Global Business are valid and
enforceable. To the knowledge of the Clorox Parties, the Intellectual Property
used in the Glad Global Business is not being Infringed by any third party. The
conduct of the Glad Global Business, including the use or practice of the
patents in the Glad Global Business and the use of the trademarks in the Glad
Global Business, consistent with past practice during the [* * *] does not
Infringe upon or misappropriate the Intellectual Property of any third party.
Except as expressly provided in the [* * *] none of the rights of Clorox or its
Affiliates to any Intellectual Property used in the Glad Global Business will be
impaired by the transactions provided for herein. There are no currently pending
claims (whether private or governmental) against any of the Glad Parties, or to
their knowledge threatened, that seek to limit their right to use any of the
Intellectual Property used by the Glad Parties in conducting the Glad Global
Business or alleging that the use of any Intellectual Property by the Glad
Parties does not comply with any governmental regulation, or that seek to cancel
or question the validity, enforceability, ownership or use of any Intellectual
Property used in the Glad Global Business. The Glad Parties have taken all
reasonable steps to protect, maintain and safeguard the Intellectual Property
used in the Glad Global Business. The food storage, bags, wraps and container
products of the Glad Business contain only substances that are food-contact safe
as determined by the United States Food and Drug Administration (“FDA”) and do
not contain any other substances that require approval of the FDA or any other
Governmental Authority.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

37

--------------------------------------------------------------------------------




(i) Government Licenses, Permits, Etc. The Glad Parties have all licenses,
permits, consents, approvals, authorizations, qualifications and orders of
Governmental Authorities required for the conduct of the Glad Global Business as
presently conducted by the Glad Parties consistent with past practice, except
where failure does not and will not, individually or in the aggregate, have a
Material Adverse Effect.

(j) Conduct of Business in Compliance with Regulatory and Contractual
Requirements. The Glad Parties have complied in conducting the Glad Global
Business with all applicable laws, ordinances, regulations or orders or other
requirements of any Governmental Authority, including all rules, regulations and
administrative orders relating to anti-competitive practices, discrimination,
employment, health and safety, except for such matters which do not and will not
have, individually or in the aggregate, a Material Adverse Effect.

(k) Environmental Matters. Except for matters that, individually or in the
aggregate, do not and will not have a Material Adverse Effect, (i) there are no
Materials of Environmental Concern at any property owned or leased by the Glad
Parties and used in the conduct of the Glad Global Business that have or will
give rise to any Liability under any Environmental Law; and (ii) no judicial,
administrative, or arbitral proceeding (including any notice of violation or
alleged violation) under any Environmental Law to which any Glad Party is, or to
the knowledge of the Clorox Parties will be, named as a party is pending or, to
the knowledge of the Clorox Parties, threatened with respect to the Glad Global
Business.

(l) Tax Matters.

Except for matters that, individually or in the aggregate, do not and will not,
have a Material Adverse Effect:

(i) (x) the Glad Parties have (A) duly and timely filed with the appropriate tax
authority all Tax returns required to be filed by or with respect to the Glad
Global Business, and (B) paid in full all Taxes due by or in respect of the Glad
Global Business for all periods; and (y) the Glad Parties have, in respect of
the Glad Global Business, properly withheld amounts for Taxes from its employees
and has made all remittances of amounts required to be withheld and, with
respect to such employees, has filed all Tax returns and reports required to be
filed with any tax authority;

(ii) there is no existing Tax audit or proceeding between any Glad Party and any
Tax authority with respect to, or which may have an effect on, the Glad Global
Business; there are no claims for Taxes that have been asserted or proposed in
writing against any Glad Party with respect to, or which may have an effect on,
the Glad Global Business; and

(iii) there are no Liens for Taxes, nor any pending or threatened Liens for
Taxes, upon any property or assets of the Glad Global Business, except for Liens
for current Taxes not yet due.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

38

--------------------------------------------------------------------------------




(m) Entire Business. Except for (i) the Clorox Excluded Assets, (ii) the
properties, assets and other rights used by Clorox and its Subsidiaries to
conduct the Clorox Services and (iii) the properties, assets and other rights
used by the Glad Parties to conduct the Glad Existing International Business,
the Clorox Contribution constitutes all of the properties, assets, contracts and
other rights necessary for the conduct of the Glad Global Business as currently
conducted by the Glad Parties consistent with past practice.

(n) Affiliate Transactions. Except for transactions and other matters subject to
the JV Accounting Principles or the Related Agreements and for the Clorox
Services, there are no agreements, arrangements, undertakings or other
transactions between the Glad Global Business and any other business or division
of Clorox, except for transactions in the ordinary course of business on terms
comparable in all material respects to those that it would obtain in a
comparable arm’s length transaction with a third party that is not an Affiliate.

(o) Employee Benefit Matters. Each employee benefit plan, severance,
change-in-control or employment plan, program or agreement, stock option, bonus
plan, or incentive plan or program of the Glad Parties with respect to employees
engaged in conducting the Glad Global Business (such plans, the “Clorox Benefit
Plans”) has been administered and is in compliance with the terms of such Clorox
Benefit Plan and all applicable laws, rules and regulations except where the
failure thereof does not and will not, individually or in the aggregate, result
in Liability that has or will have a Material Adverse Effect. No litigation or
administrative or other proceeding involving any Clorox Benefit Plan has
occurred or, to the knowledge of the Clorox Parties, is threatened where an
adverse determination would result in Liability that has or will have a Material
Adverse Effect.

(p) Insurance. The Glad Parties have insurance policies with respect to the
assets and Liabilities attributed to the Glad Global Business that are of the
type and in amounts that are adequate to protect and conduct the Glad Global
Business. There is no material claim by Clorox or any of its Subsidiaries
pending under any of such insurance policies.

Section 4.3 Representations and Warranties of P&G.

Each of the P&G Parties hereby jointly and severally represents and warrants to
the Clorox Parties as follows, subject to the exceptions set forth on the P&G
Disclosure Schedule:

(a) P&G Equipment. The P&G Parties or their Affiliates have, and at the Closing
the Clorox Parties will receive, good and marketable title to the P&G Equipment,
free and clear of all Liens except for Permitted Liens. The P&G Equipment is in
good condition and, to the extent installed, has been reasonably maintained
consistent with standards generally followed in the industry, and is suitable
for use as it is currently used and as currently expected to be used in
connection with the Glad Global Business after the Closing.

(b) Legal Proceedings. As of the date of this Agreement, there is no material
litigation, proceeding or governmental investigation to which the P&G Parties or
their Affiliates is a party pending or, to the knowledge of the P&G Parties,
threatened against P&G or its Subsidiaries or relating to the P&G Equipment or
the transactions contemplated by this Agreement or which seeks to restrain or
enjoin the consummation of any of the transactions contemplated hereby. None of
the P&G Parties is a party to, nor is the P&G Equipment subject to, any material
judgment, writ, decree, injunction or order entered by any court or Governmental
Authority (domestic or foreign).

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

39

--------------------------------------------------------------------------------




Section 4.4 Survival of Representations and Warranties

The representations and warranties given by the Parties in this Article IV and
contained in the certificates delivered pursuant to Article VIII will survive
until the eighteen (18) month anniversary of the Closing Date, at which time
such representations and warranties will terminate and have no further force or
effect except for any claim of breach that has been made in writing to Clorox
(in the case of any breach of representation or warranty by the Clorox Parties)
or the P&G Parties (in the case of any breach of representation or warranty by
the P&G Parties) prior to such termination.

ARTICLE V

GOVERNANCE

Section 5.1 Board of Managers.

(a) The day-to-day business of the Joint Venture will be managed by the Clorox
Partners, under the direction and control of the board of managers of the Joint
Venture (the “Board”). The Board will consist of five (5) managers or such other
number (but in no event fewer than three (3)) as may be established from time to
time by the Board. The Clorox Partners and the P&G Partners will be entitled to
representation on the Board in proportion to their respective JV Interests,
provided that the number of managers that each of the Clorox Partners (together)
and the P&G Partners (together) may appoint will be rounded to the nearest whole
number. Notwithstanding the foregoing, during the Term, the P&G Partners
(together) will have the right to appoint at least one member of the Board. The
remaining members of the Board will be appointed by the Clorox Partners,
provided that, in the event the total number of members is adjusted, the Clorox
Partners will in all cases have the right to appoint a majority of the Board. In
the event the P&G Partners exercise the P&G Option, the P&G Partners’
representation on the Board will be adjusted, if necessary, so as to comply with
this Section 5.1(a). Each JV Partner will have the right to remove and designate
replacements of those members of the Board appointed by it, and each JV Partner
agrees to take any actions necessary to cause such designations or removals in
accordance with this Section 5.1 to be given immediate effect, and to give
effect to decisions of the Board validly taken in accordance with the terms
hereof. The initial Board will consist of Warwick Every-Burns, Wayne Delker,
Greg Frank and Larry Peiros as the Clorox Partners’ appointees and Robert
McDonald as the P&G Partners’ appointee. Replacement Board members designated by
the P&G Partners will be reasonably acceptable to Clorox. The Board will appoint
by majority vote one of its members appointed by the Clorox Partners to preside
at meetings of the Board.

(b) The P&G Partners will also be entitled to designate in writing to Clorox up
to two (2) representatives reasonably satisfactory to Clorox to attend all
meetings of the Board in a nonvoting observer capacity (the “P&G Observers”).
Such representatives will receive copies of all notices, minutes, consents, and
other materials as and when provided to the members of the Board, provided that
all such representatives must agree to be bound by the same policies and
agreements relating to confidentiality with respect to information concerning
the Joint Venture as apply to the members of the Board appointed by the P&G
Partners.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

40

--------------------------------------------------------------------------------




(c) Notwithstanding the foregoing, the provisions of this Article V will not
entitle any Person to receive any information from any Clorox Partner in the
event and to the extent that: (i) such information would be subject to
attorney-client or other legally-recognized privilege except for its being
provided to such Person and (A) based on the reasonable advice of its counsel
the Clorox Partner determines that such privilege would no longer be available
in the event the information was disclosed to such Person and (B) the Clorox
Partner desires to retain the availability of such privilege with respect to
such information, (ii) such information is subject to confidentiality
obligations of the Clorox Partners to third parties, which obligations existed
prior to the date of this Agreement and would be breached by the disclosure to
such Person or (iii) such information is determined by Clorox reasonably and in
good faith as being information that could be used by the P&G Partners to the
competitive disadvantage of any business of operations of Clorox and its
Subsidiaries other than the Glad Global Business. Notwithstanding the foregoing,
the Parties acknowledge and agree that they intend to minimize the amount of
information not shared by the Clorox Partners with the P&G Partners with respect
to the Glad Global Business. Accordingly, the Clorox Partners agree to use their
[* * *] efforts to identify and implement appropriate means to share such
information while at the same time protecting the interests of the Joint Venture
and the Clorox Partners.

(d) The Board has, subject to the control of the JV Partners, general
supervision, direction and control of the business of the Joint Venture. The
Board will have the general powers and duties typically vested in the board of
directors of a corporation and all other powers and duties over the Joint
Venture and its business except as expressly provided elsewhere in this
Agreement, provided that the power of the Board will be no greater than the
powers of the board of directors or equivalent governing body of any other
business unit of Clorox, and the operations of the Glad Business will remain
subject to in all respects, and the provisions of this Section 5.1 will in no
way affect, any requirements for approval of the board of directors of Clorox
with respect to any matter. Certain specific items that will be subject to
Board-level authorization are identified in Sections 5.3, 5.4 and 5.5 hereof.

(e) The Joint Venture will be managed in the United States on a day-to-day basis
by a Glad Leadership Team (“Glad Leadership Team”) that will consist of the
executive management team for the Glad Business and will report to the Board.
The composition of the Glad Leadership Team will consist primarily of
representatives of [* * *]. The P&G Partners [* * *] Glad Leadership Team [* *
*] position to be determined by the Board, and subject to the [* * *]. The
representatives [* * *] on the Glad Leadership Team will [* * *] will be
attributed to the [* * *].

(f) The persons designated by the P&G Partners as Board members, P&G Observers
and [* * *] will all be employees of P&G or its Subsidiaries who have sufficient
seniority, knowledge and experience to contribute to the success of the Glad
Business.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

41

--------------------------------------------------------------------------------




(g) No member of the Board or P&G Observer will receive any compensation for
serving as Board member or non-voting observer on the Board, other than
reimbursement for reasonable out-of-pocket expenses for travel to and from
meetings of the Board, which reimbursement will be paid by the Party appointing
such Board member or non-voting observer.

(h) Notwithstanding anything to the contrary contained herein, but subject to
the provisions of Section 7.1 hereof, all matters relating to the pricing of
intercompany transfers and charges between or among any of the Clorox Partners
will be decided by the Clorox Partners, in their sole discretion, and the Board
will have no control whatsoever over such matters, provided that such
intercompany transfers and charges are consistent with the JV Accounting
Principles, this Agreement and the Related Agreements and the effects of all
such intercompany transfers and charges on the calculation of Net Profits and
Net Loss of the Joint Venture are eliminated therefrom in accordance with the JV
Accounting Principles.

(i) The Board will have the right to form one or more committees of the Board
and to delegate authority to such committees in its discretion, provided that
the formation of any committee, its size, the identity of its members, and the
scope of authority to be delegated to it will all subject to the unanimous
approval of the Board.

Section 5.2 Meetings of the Board.

(a) The Board will meet at least six (6) times a year for the first two Fiscal
Years of the Joint Venture and four (4) times annually thereafter. Regular
meetings of the Board will be scheduled with at least five (5) Business Days
notice. Special meetings of the Board for any purpose may be called at any time
by the person selected to preside at meetings of the Board, upon at least two
(2) Business Days notice unless waived by each member of the Board. Notice of
the time and place of any meeting of the Board will be given to each Board
member (i) personally communicated to them by telephone, and confirmed in
writing by facsimile or electronic mail, or (ii) communicated by Federal Express
or other comparable overnight courier service (receipt requested).

(b) Meetings of the Board will be held at the Joint Venture’s offices in
Oakland, California, unless some other place is designated in the notice of the
meeting. Any member of the Board may participate in a meeting by conference
telephone or similar medium so long as all members of the Board participating in
such meeting can hear one another and any such member will count towards the
determination of the presence of a quorum. Accurate minutes of any meeting of
the Board will be maintained by the person designated by the Board for that
purpose.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

42

--------------------------------------------------------------------------------




(c) A quorum for any meeting of the Board will require the presence of (x) a
majority of the total number of incumbent members of the Board and (y) at least
one member appointed by the P&G Partners, which member must be a voting member.
Any Board member may appoint another individual to act in his or her stead for a
particular Board meeting by executing a written proxy that is delivered to the
Board at the meeting and filed with the records of the Board with respect to
such meeting. Any Board member making such an appointment will seek in good
faith to provide that the person appointed will be of comparable seniority
and/or experience with respect to the Joint Venture to such Board member. Except
as otherwise set forth in this Agreement, an action or decision of the Board
will require the consent or vote of a majority of its members. Except as
otherwise provided in this Agreement or by applicable law, the action of a
majority of the members of the Board present at any meeting at which there is a
quorum, when duly assembled, is valid. A meeting at which a quorum is initially
present may continue to transact business, notwithstanding the withdrawal of
members of the Board, if any action taken is approved by a majority of the
required quorum for such meeting. If at any meeting of the Board that has been
duly called or noticed, no Board member(s) appointed by the P&G Partners are
present, such meeting will be adjourned and reconvened in two (2) Business Days,
unless such adjournment has been waived by each of the members of the Board.
Notice of the revised meeting date will be given to each Board member pursuant
to the foregoing provisions excluding the number of days of advance notice.
Notwithstanding the other provisions of this Section 5.2(c), in the event that
no Board member(s) appointed by the P&G Partners are present at such reconvened
meeting, such meeting will be deemed to have a quorum if a majority of the total
number of Board members is present. Meetings of the Board will be delayed only
once for lack of participation of the Board member(s) appointed by the P&G
Partners. For purposes of clarification, all references to member(s) appointed
by P&G Partners are to P&G Partners’ voting member(s) not Board Observers.

(d) With respect to a meeting which has not been duly called or noticed pursuant
to the foregoing provisions, all transactions carried out at the meeting are as
valid as if they had been carried out at a meeting regularly called and noticed
if: (i) all members of the Board are present at the meeting, and sign a written
consent to the holding of such meeting, (ii) a majority of the members of the
Board are present and if those not present sign a waiver of notice of such
meeting or a consent to holding the meeting or an approval of the minutes
thereof, whether prior to or after the holding of such meeting, which waiver,
consent or approval will be filed with the other records of the Joint Venture or
(iii) all members of the Board attend a meeting without notice and do not
protest prior to the meeting or at its commencement that notice was not given to
them.

(e) Any action required or permitted to be taken by the Board may be taken
without a meeting and will have the same force and effect as if taken by a vote
of Board at a meeting properly called and notice, if authorized by a writing
signed individually or collectively by all, but not less than all, the members
of the Board. Such consent will be filed with the records of the Joint Venture.

(f) A reasonably detailed agenda for any meeting of the Board will be supplied
to each member of the Board at the same time notice of the meeting is given,
together with other appropriate documentation relating to items on such agenda.
Any member of the Board wishing to place a matter on the agenda of any meeting
may do so by communicating with the person selected to preside at meetings of
the Board.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

43

--------------------------------------------------------------------------------




Section 5.3 P&G Veto Rights.

(a) Notwithstanding anything in this Agreement to the contrary, during the Term,
none of the following actions will be taken by the Clorox Partners or their
Subsidiaries, regardless of whether such actions will have been approved by the
board of directors of Clorox or any Clorox Partner, without either (x) the prior
written consent of the P&G Partners or (y) the approval of a majority of the
Board members appointed by the P&G Partners:

(i) any issuance of any JV Interest to any Person other than as expressly
provided in this Agreement;

(ii) the incurrence or assumption of any Indebtedness to be attributed to the
Joint Venture (other than Parent Loans attributed to the Joint Venture pursuant
to Section 2.6) that would result in the aggregate outstanding Indebtedness
attributed to the Joint Venture and the Glad Licensed Business at the time such
Indebtedness is incurred or assumed (other than Parent Loans attributed to the
Joint Venture pursuant to Section 2.6 and Affiliate Loans attributed to the Glad
Licensed Business) to be in excess of [* * *] $[* * *] percent ([* * *]%) of the
annual net sales attributed to the Joint Venture and the Glad Licensed Business
for the prior four Fiscal Quarters;

(iii) any purchase or other acquisition of any business, division or Person that
will be attributed to the Joint Venture for consideration (which will include
the purchase price, plus the aggregate of (A) any Indebtedness assumed and (B)
any Liabilities assumed that in the good faith estimation of the Board at the
time the relevant acquisition agreement is executed will not be satisfied from
cash flow of the acquired business or assets) in excess of [* * *] $[* * *]
percent ([* * *]%) of the annual net sales attributed to the Joint Venture and
the Glad Licensed Business during the prior four Fiscal Quarters;

(iv) subject to the provisions of Section 7.5(c), any sale, transfer or other
disposition in any single transaction or series of related transactions (A) of
any business, division or Person attributed to the Joint Venture, or (B) other
than in the ordinary course of the conduct of the Glad Business of any assets
attributed to the Joint Venture, which assets (x) are not obsolete, (y) are
utilized in a material manner in the Glad Business at the time of such sale, and
(z) are not being replaced with assets of comparable utility or value to the
Glad Business, provided that in each case such business, division, Person or
assets have a value in excess of [* * *] $ [* * *] percent ([* * *]%) of the
annual net sales attributed to the Joint Venture and the Glad Licensed Business
during the prior four Fiscal Quarters, and provided further that this Section
5.3(a)(iv) will not apply with respect to any sale of all or substantially all
the business, assets and properties attributed to the Joint Venture;

(v) except as provided in this Agreement or the Related Agreements, any
transaction with respect to the Glad Business between Clorox and any Affiliate
of Clorox unless (x) (A) such transaction is [* * *] or is less than $[* * *]
and (B) the terms of such transaction to be attributed to the Joint Venture are
no less favorable than those that would be obtained in a comparable arm’s length
transaction with a third party that is not Clorox or an Affiliate of Clorox
(“Arm’s Length Terms”), (y) any effects of such transaction that would be
attributed to the Joint Venture will be eliminated pursuant to the JV Accounting
Principles or (z) such transaction is otherwise provided for pursuant to the JV
Accounting Principles;

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

44

--------------------------------------------------------------------------------




(vi) any distributions made to the JV Partners with respect to the JV Interests
other than from Distributable Cash Flow;

(vii) any internal restructuring of the method by which Clorox’s legal ownership
of the Glad Business is held by Clorox and its Subsidiaries that, based on the
facts and circumstances known at the time such restructuring is approved, has or
will have a material adverse effect on the business, properties, financial
condition, results of operations or prospects of the Glad Business;

(viii) any changes in the accounting policies of the Joint Venture so as to
differ from the JV Accounting Principles, except as required by Governmental
Authorities or except as required to conform to a general change being made by
Clorox to its accounting policies as in effect throughout its businesses that,
based on the facts and circumstances known at the time such change is approved,
do not and will not adversely affect the relative economic interests hereunder
of the P&G Partners, on the one hand, and the Clorox Partners, on the other
hand;

(ix) the Glad Business [* * *];

(x) any termination of any [* * *], any failure to renew the term of any [* * *]
or any change to the [* * *] terms of any [* * *] in each case prior to the
earlier of (A) termination of [* * *] and (B) any [* * *]; and

(xi) any termination of any [* * *], any failure to renew the term of any [* *
*] or any change to the [* * *] terms of any [* * *], in each case prior to the
earlier of (A) termination of the [* * *] and (B) any [* * *].

(b) In the event that the Board designees of the P&G Partners fail to approve
any action approved by a majority of the Board and the Joint Venture is
prohibited from taking such action (a “P&G Veto”), the P&G Partners and Clorox
will attempt to resolve such dispute by immediately submitting it for resolution
to the respective chief executive officers of Clorox and P&G. The chief
executive officers will negotiate in good faith to resolve the dispute in at
least one face-to-face meeting to occur within thirty (30) days (the process of
such submission and negotiation is referred to herein as “Escalation”). If the
chief executive officers of Clorox and P&G are unable to resolve the dispute
within thirty (30) days, the Joint Venture will be prohibited from taking such
action and Clorox will have the ability to exercise its Call Right pursuant to
Section 6.5(b)(i), if and only to the extent applicable (such thirty (30) day
period, the “Resolution Period”).

Section 5.4 Business Plan, Budget and Reports to the Board.

(a) The preliminary business plan for the Joint Venture has been presented to
the P&G Parties and agreed upon by the Parties. The preliminary business plan
with respect to the use of the P&G Parties’ proprietary Forceflex and Impress
technologies, which technologies are the subject of licenses under the P&G
License Agreement, is attached as Exhibit D. All subsequent business plans as
well as the long-term strategic plan for the Joint Venture will be submitted for
approval to the Board, in a process that will be consistent with the submission
and approval process of Clorox for the board of directors of Clorox. The
business plan and the long-term strategic plan will be regularly reviewed by
management, and material proposed revisions to the then-current business plan
and long-term strategic plan will be submitted to the Board for approval.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

45

--------------------------------------------------------------------------------




(b) The preliminary budget for the Joint Venture is attached as Exhibit E. All
subsequent budgets for the Joint Venture will be submitted for approval to the
Board, in a process that will be consistent with the submission and approval
process of Clorox for the board of directors of Clorox. The budget will be
regularly reviewed by management, and material proposed revisions to the
then-current budget will be submitted to the Board for approval.

(c) The Board will determine the additional reports and other information about
the Joint Venture that is to be provided to the members of the Board on a
scheduled, periodic basis.

Additional information about the Joint Venture will be provided to individual
members of the Board upon reasonable request, provided that it is understood
that such requests should not be unduly burdensome or otherwise of such a nature
as to interfere with the customary operations of the Glad Business or cause the
Glad Business to operate other than in the ordinary course.

Section 5.5 Additional Items for Board Approval.

(a) Any candidate to become a member of the Glad Leadership Team must be
submitted to and approved by the Board prior to becoming a member of such Glad
Leadership Team. The Board will have the right to meet with any such candidate
prior to acting with respect to him or her, and if the Board declines to do so
then the P&G Partners will have an opportunity to meet with such candidate prior
to the Board acting with respect to such candidate. The Board may also designate
other key employee positions in the Glad Business with respect to which it must
approve the candidates, and which the Board will have the right to interview
prior to their appointment (and which the P&G Partners will have an opportunity
to meet with if the Board declines).

(b) All new Significant Contracts to be attributed to the Joint Venture in
whole, and the portions of any Significant Contracts to be attributed to the
Joint Venture in part, will be submitted to and subject to the approval of the
Board, in a process that will be consistent with the submission and approval
process of Clorox for the board of directors of Clorox.

(c) The establishment of a direct presence or exclusive distributorship
arrangement in any country where Clorox and its Affiliates do not conduct
business directly or through an exclusive distributor with respect to the Glad
Global Business brands as of the Closing will be submitted to and subject to the
approval of the Board, in a process that will be consistent with the submission
and approval process of Clorox for the board of directors of Clorox.

(d) Any (i) assumption or incurrence of Indebtedness (other than Parent Loans)
in excess of $[* * *] or (ii) purchase or other acquisition and any sale,
transfer or other disposition of any business, division or Person that will be
attributed to the Glad Business that will not be subject to the prior consent of
P&G pursuant to Sections 5.3(a)(ii), 5.3(a)(iii) or 5.3(a)(iv) hereof will be
submitted to and subject to the approval of the Board. 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

46

--------------------------------------------------------------------------------




ARTICLE VI

TRANSFERS OF INTEREST; TERM AND TERMINATION

Section 6.1 General; Restrictions on Transfers.

(a) No JV Partner may Transfer all or any part of its JV Interests except to a
Permitted Transferee, or pursuant to Section 2.7 hereof. For purposes of
clarification, in the event Clorox engages in any Third-Party Sale, Clorox will
assign to the transferee, and the transferee will assume, this Agreement as part
of such Third-Party Sale as well as all Related Agreements other than those
Related Agreements that by their terms will terminate in connection with such
Third-Party Sale. All Transfers of JV Interests will be effected by written
notice of such Transfer to the Joint Venture. Upon receipt of such notice, the
JV Interests of the JV Partners will be modified to reflect any Transfer
effected in accordance with this Agreement. Notwithstanding the foregoing, any
sale, transfer or assignment of a JV Interest or this Agreement to a Subsidiary
of the transferring Party will not relieve the transferring Party of its
obligations hereunder

(b) No JV Partner will Transfer all or any part of its JV Interest to any Person
(including any Permitted Transferee that is not already bound by the terms of
this Agreement) without such transferee executing and the transferring Party
delivering to the Board and any non-transferring Party a written agreement to be
bound by the terms of this Agreement and all Related Agreements in form and
substance reasonably satisfactory to the Board and the non-transferring Parties.
Any Transfer by a JV Partner of all or any part of its JV Interest must be in
compliance with all applicable federal and state securities laws, and the
provisions of this Section 6.1(b) and the other provisions of this Article VI.

(c) Any Transfer or attempted Transfer by a JV Partner in violation of this
Section 6.1 will be null and void and of no force or effect whatever. Each JV
Partner who is a transferring Party hereby further agrees to hold the Joint
Venture and every other JV Partner and its Affiliates wholly and completely
harmless from any cost, Liability, or damage (including Liabilities for income
taxes and costs of enforcing this indemnity) incurred by any of such indemnified
Persons as a result of a Transfer or an attempted Transfer in violation of this
Agreement. For the avoidance of doubt, the provisions of this Section 6.1 do not
limit in any respect any Transfer by any Clorox Partner of any business, assets
or properties of the Glad Business, including without limitation a Third Party
Sale pursuant to Section 6.7 hereof; provided, such Clorox Partner has assigned
to the transferee and the transferee has assumed this Agreement and all Related
Agreements to the extent required by the terms of Section 6.1.

Section 6.2 Effect of Transfers on Distributions among JV Partners.

Upon the occurrence of a Permitted Transfer of a JV Interest during any Fiscal
Year, Net Profits, Net Losses, each item thereof, and all other items attributed
to such JV Interest for such Fiscal Year will be divided and allocated between
the transferor and the transferee by taking into account their varying interests
during the Fiscal Year in accordance with Code Section 706(d), using any
conventions permitted by law and selected by the Board. Except as otherwise
provided in Section 3.4(c)(v), all distributions on or before the date of a
Permitted Transfer will be made to the transferor, and all distributions
thereafter will be made to the transferee. Solely for purposes of making such
allocations and distributions, a Permitted Transfer will be recognized upon the
Board’s receipt of (i) written notice stating the date such Interest was
transferred and such other information as the Board may reasonably require and
(ii) the written agreement to be executed by the Permitted Transferee agreeing
to be bound by the terms of this Agreement pursuant to the requirements of
Section 6.1 hereof. The Board will incur no Liability for making allocations and
distributions in accordance with the provisions of this Section 6.2 whether or
not the Board has knowledge of any Transfer of ownership of any JV Interest.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

47

--------------------------------------------------------------------------------




Section 6.3 Term of Joint Venture.

(a) The term of the Joint Venture (the “Term”) will commence at the Closing and
will expire on the twenty-year anniversary of the Closing Date (the “Initial
Term”), unless earlier terminated pursuant to the provisions of Sections 6.4,
6.5, 6.6 or 6.7 hereof. Either the P&G Partners or Clorox may deliver written
notice to the other not less than five (5) years prior to the end of the Initial
Term requesting that the Term be extended for an additional ten (10) years after
the end of the Initial Term. If the Party receiving the notice agrees to such
extension, the Term will terminate on the thirty-year anniversary of the Closing
Date, unless earlier terminated pursuant to the provisions of Sections 6.4, 6.5,
6.6 or 6.7 hereof. If the Party receiving the notice does not agree to such
extension, the Term will automatically terminate at the end of the Initial Term.
The expiration of the Term will not relieve any Party from any liability it may
have to any other Party arising out of or relating to acts or omissions prior to
such expiration.

(b) The provisions of Section 6.3, 7.2, 7.3, 7.4, 9.1(b) and 9.2, and Articles X
and XI shall survive any termination or expiration, in whole or in part, of this
Agreement. The termination or expiration of this Agreement will not relieve
either Party of any liability it may have to the other Party arising out of or
relating to acts or omissions occurring prior to expiration or termination.

Section 6.4 P&G Put Rights.

(a) The P&G Partners will have the right to sell to Clorox, and upon exercise of
such right Clorox (or the Clorox Partner designated by Clorox) will be required
to purchase, all (but not less than all) of the P&G Partners’ JV Interests,
including the P&G Option (if the sale is to occur during the Option Exercise
Period and the P&G Option is not yet exercised) (the “Put Right”) in the event
of (x) any Change of Control of Clorox as set forth in Section 6.4(a)(i) below
or (y) the failure to cure certain breaches by Clorox Partners as set forth in
Section 6.4(a)(ii) below.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

48

--------------------------------------------------------------------------------




(i) In the event a Clorox Change of Control occurs during the Term, Clorox will
provide the P&G Partners with written notice of the Clorox Change of Control (a
“Change of Control Notice”) within [* * *] after the closing of the transaction
resulting in the Clorox Change of Control. The P&G Partners may irrevocably
exercise their Put Right in connection with such Clorox Change of Control by
delivering written notice of such irrevocable exercise to Clorox within [* * *]
days after the receipt of the Change of Control Notice. The purchase price
payable by Clorox to the P&G Partners for such JV Interests and the P&G Option
(if unexercised but exercisable) will be paid to the P&G Partners and will be
cash equal to the Fair Market Value of their respective JV Interests and the P&G
Option (if unexercised, but exercisable) as of the date of closing of such
Clorox Change of Control, but will be reduced by the applicable Services
Termination Amount, if any, pursuant to Section 6.8 hereof. If the P&G Partners
do not deliver a written exercise notice to Clorox within the [* * *] period
referred to above, the Put Right will terminate and Clorox will have no further
obligation with respect to the Put Right with respect to such Clorox Change of
Control, provided that such termination will not in any way affect and the P&G
Partners will retain all rights pursuant to this Section 6.4 with respect to any
future Clorox Change of Control.

(ii) In the event a Clorox Partner knowingly breaches in any material respect a
material obligation of a Clorox Partner under the provisions of this Agreement
or any Related Agreement during the Term, the P&G Partners will have the right
to provide Clorox with written notice of such breach. The Clorox Partners will
then have a period of [* * *] to attempt to cure such breach (which period will
be suspended to the extent Clorox is contesting the breach in good faith). If
the Clorox Partners do not cure such breach in all material respects within such
[* * *] period, the P&G Partners and Clorox will attempt to resolve such dispute
by Escalation. If the chief executive officers of Clorox and P&G are unable to
resolve the dispute within thirty (30) days, P&G Partners may exercise its Put
Right in connection with such material breach within [* * *] after the end of
such thirty-day period. The purchase price payable by Clorox to the P&G Partners
for such JV Interests and the P&G Option (if unexercised, but exercisable) will
be cash equal to Fair Market Value of the P&G Partners’ JV Interests and the P&G
Option (if unexercised, but exercisable) as of the date of [* * *] with respect
to such breach, provided that for purposes of this Section 6.4(a)(ii), the Fair
Market Value of P&G Partners’ initial Ordinary JV Interest of ten percent (10%)
and Class C Interest during the period commencing on the Closing Date and ending
on the [* * *] anniversary of the Closing Date will be an aggregate of no less
than $140 million. If the P&G Partners do not deliver an exercise notice to
Clorox within the [* * *] period referred to above, their Put Right will
terminate and Clorox will have no further obligation with respect to the Put
Right with respect to such Clorox Partner breach and any related matters of
which the P&G Partners have actual knowledge, provided that such termination
will not in any way affect and the P&G Partners will retain all rights pursuant
to this Section 6.4 with respect to any future Clorox Partner breach. In
addition, the P&G Partners will have the right, but not the obligation, to
terminate the P&G Services Agreement at the time of exercise of its Put Right
pursuant to this Section 6.4(a)(ii).

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

49

--------------------------------------------------------------------------------




(b) The closing of any sale of a JV Interest pursuant to exercise by P&G Sub of
a Put Right pursuant to this Section 6.4 will take place at the principal office
of Clorox on the [* * *] after final determination of Fair Market Value of the
JV Interest being sold, provided that all material orders, consents and
approvals of Governmental Authorities legally required for the closing of such
sale will have been obtained and be in effect. At such closing, Clorox (or the
Clorox Partner designated by Clorox) will deliver the purchase price in
immediately available funds in the appropriate amount (unless other
consideration has been mutually agreed upon by the P&G Partners and Clorox). The
P&G Partners will deliver their JV Interests to Clorox (or the Clorox Partner
designated by Clorox) free and clear of all Liens, and the Term of the Joint
Venture will terminate as of such closing.

Section 6.5 Clorox Purchase of P&G JV Interest.

(a) In the event of any termination or expiration of the Term in accordance with
Section 6.3, Clorox (or the Clorox Partner designated by Clorox) will purchase,
and the P&G Partners will be required to sell to Clorox or such Clorox Partner,
all of the JV Interests held by the P&G Partners. In the event of a purchase by
Clorox pursuant to this Section 6.5(a) due to a termination of the Term, the
purchase price for the JV Interests of the P&G Partners will be the Fair Market
Value of such JV Interests, which Fair Market Value will be calculated as of the
date on which the Term is to terminate.

(b) Clorox will also have the right, but not the obligation, to purchase, and
upon exercise of Clorox’s right the P&G Partners will be required to sell to
Clorox (or the Clorox Partner designated by Clorox), all of the P&G Partners’ JV
Interests, including the P&G Option if such exercise by Clorox is within the
Option Exercise Period and the P&G Option is not yet exercised, (the “Call
Right”) for a cash purchase price of Fair Market Value in the event of (x) the
failure to resolve certain P&G Vetoes within the Resolution Period as set forth
in Section 6.5(b)(i) below or (y) the failure to cure certain breaches by P&G
Partners as set forth in Section 6.5(b)(ii) below.

(i) In the event Clorox and the P&G Partners fail pursuant to Section 5.3(b) to
resolve a dispute with respect to a P&G Veto pursuant to (A) Section
5.3(a)(iii), (B) Section 5.3(a)(iv) or (C) Section 5.3(a)(v) with respect to a
transaction that is on Arm’s Length Terms, Clorox will have the right to
exercise its Call Right by providing written notice to the P&G Partners of such
exercise (a “Deadlock Notice”) within [* * *] of the end of the Resolution
Period, and if Clorox does not provide the P&G Partners with a Deadlock Notice
in a timely manner in accordance with this Section 6.5(b)(i), all rights of
Clorox to exercise its Call Right with respect to such P&G Veto will terminate,
provided that such termination will not in any way affect and Clorox will retain
all rights pursuant to this Section 6.5 with respect to any future P&G Veto.
Fair Market Value of the P&G Partners’ JV Interests and the P&G Option (if
exercisable but unexercised) for purposes of a purchase pursuant to this Section
6.5(b)(i) will be determined as of the date of the [* * *], provided that for
purposes of this Section 6.5(b)(i), the Fair Market Value of the P&G Partners
initial Ordinary JV Interest of ten percent (10%) and Class C Interest during
the period commencing on the Closing Date and ending on the [* * *] anniversary
of the Closing Date will be an aggregate of no less than $140 million.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

50

--------------------------------------------------------------------------------




(ii) In the event a P&G Partner knowingly breaches in any material respect a
material obligation of a P&G Partner under the provisions of this Agreement or
any Related Agreement during the Term, Clorox will have the right to provide the
P&G Partners with written notice of such breach. The P&G Partners will then have
a period of [* * *] to attempt to cure such breach (which period will be
suspended to the extent the P&G Partners are contesting the breach in good
faith). If the P&G Partners do not cure such breach in all material respects
within such [* * *] period, the P&G Partners and Clorox will attempt to resolve
such dispute by Escalation. If the chief executive officers of Clorox and the
P&G Partners are unable to resolve the dispute within thirty (30) days, Clorox
may exercise its Call Right in connection with such material breach within [* *
*] after the end of such thirty-day period. The purchase price payable by Clorox
to the P&G Partners for such JV Interests and the P&G Option (if unexercised but
exercisable) will be cash equal to Fair Market Value [* * *] with respect to
such breach. If Clorox does not deliver an exercise notice to the P&G Partners
within the [* * *] period referred to above, its Call Right will terminate and
the P&G Partners will have no further obligation with respect to the Call Right
with respect to such P&G Partner breach and any related matters of which Clorox
has actual knowledge, provided that such termination will not in any way affect
and Clorox will retain all rights pursuant to this Section 6.4 with respect to
any future P&G Partner breach. In addition, Clorox will have the right, but not
the obligation, to terminate the P&G Services Agreement at the time of exercise
of its Call Right pursuant to this Section 6.5(b)(ii).

(c) The closing of any sale of a JV Interest and the P&G Option pursuant to an
exercise by Clorox of a Call Right pursuant to this Section 6.5 will take place
at the principal office of Clorox on the [* * *] after final determination of
Fair Market Value of the JV Interest being sold, provided that all material
orders, consents and approvals of Governmental Authorities legally required for
the closing of such sale will have been obtained and be in effect. At such
closing, Clorox (or the Clorox Partner designated by Clorox) will deliver the
purchase price in immediately available funds in the appropriate amount (unless
other consideration has been mutually agreed upon by the P&G Partners and
Clorox). The P&G Partners will deliver their JV Interests to Clorox (or the
Clorox Partner designated by Clorox) free and clear of all Liens, and the Term
of the Joint Venture will terminate as of such closing.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

51

--------------------------------------------------------------------------------




Section 6.6 Tag-Along Rights.

(a) With respect to any proposed direct or indirect sale, transfer or assignment
(which will not include a bona fide pledge of assets) by any Clorox Partner of
all or substantially all of the Glad Global Business (other than such a sale,
transfer or assignment to a Clorox Affiliate), Clorox will have the obligation,
and each P&G Partner will have the right (the “Tag-Along Right”), to require the
proposed transferee to purchase from each P&G Partner all, but not less than
all, its JV Interests, and the P&G Option if the Tag-Along Right is exercised
during the Option Exercise Period and the P&G Option is not yet exercised, at a
price equal to Fair Market Value, and upon the same other terms and conditions
as to be given to the Clorox Partners, provided that in order to be entitled to
exercise their Tag-Along Right, the P&G Partners must agree to give the same
indemnities as the Clorox Partners agree to make in connection with the proposed
sale, transfer or assignment, which obligations will be borne by the P&G
Partners on a pro rata basis based on the relative Ordinary JV Interests of all
the JV Partners but in the case of each P&G Partner will in no event exceed ten
percent (10%) of the sale proceeds received by such P&G Partner. In addition,
the purchase price payable to the P&G Partners will be reduced by the applicable
Services Termination Amount, if any, pursuant to Section 6.8 hereof. With
respect to the P&G Option if the P&G Option is unexercised but exercisable, the
P&G Partners will receive from the proceeds otherwise payable to the Clorox
Partners the amount by which the Fair Market Value of the Ordinary JV Interest
and Class A Interest subject to the P&G Option exceeds the Option Price. The
purchase price payable to the P&G Partners for the P&G Option (if the P&G Option
is unexercised, but exercisable) will therefore be the greater of (i) zero and
(ii) an amount equal to (x) the Fair Market Value of the Ordinary JV Interest
and Class A Interest to be acquired by the P&G Partners upon exercise of the P&G
Option minus (y) the then-applicable Option Price (and the amount of the
purchase price payable to the Clorox Parties will be reduced by an equal
amount). Upon completion of such sale the P&G Option will terminate.

(b) Clorox must give notice to the P&G Partners of each proposed sale, transfer
or assignment (which will not include a bona fide pledge of assets) giving rise
to a Tag-Along Right at least [* * *] prior to the proposed consummation of such
sale, transfer or assignment, setting forth the JV Interest proposed to be so
sold, transferred or assigned, the name and address of the proposed transferee,
the proposed amount of consideration therefor and terms and conditions agreed to
by the proposed transferee. The Tag-Along Right must be exercised by a P&G
Partner within [* * *] days following receipt of the Clorox notice, by delivery
of a written irrevocable notice to Clorox indicating exercise of the Tag-Along
Right. If the proposed transferee fails to complete its purchase from any P&G
Partner that has properly exercised its tag-along rights, then Clorox will not
be permitted to make the proposed Transfer, and any such attempted sale,
transfer or assignment will be void and of no effect. If a P&G Partner exercises
its Tag-Along Rights, the closing of the purchase will take place concurrently
with and as part of the closing of the sale of the Glad Global Business, and the
Term of the Joint Venture will terminate as of such closing.

Section 6.7 Drag Along Rights.

(a) If at any time during the Term, any Clorox Partner enters into an agreement
to consummate a transaction constituting a direct or indirect sale of all or
substantially all of the Glad Global Business (other than a Clorox Change of
Control) (a “Third-Party Sale”), then upon the written demand of Clorox, each
P&G Partner will agree to sell all its JV Interests, and the P&G Option if the
Third-Party Sale is during the Option Exercise Period and the P&G Option is not
yet exercised, and at a price equal to the Fair Market Value for such JV
Interests, and upon the same other terms and conditions as to be given to the
Clorox Partners, provided that in order to be entitled to exercise their rights
in connection with a Third Party Sale, the P&G Partners must agree to give the
same indemnities as the Clorox Partners agree to make in connection with the
proposed sale, transfer or assignment, which obligations will be borne by the
P&G Partners on a pro rata basis based on the relative Ordinary JV Interests of
all JV Partners but in the case of each P&G Partner will in no event exceed ten
percent (10%) of the sale proceeds received by such P&G Partner. Notwithstanding
the foregoing, with respect to any a Third-Party Sale that occurs prior to [* *
*] anniversary of the Closing Date, the purchase price to be paid to the P&G
Partners in such Third-Party Sale for P&G’s initial Ordinary JV Interest of ten
percent (10%) and Class C Interest will be an aggregate of no less than $140
million. With respect to the P&G Option if the P&G Option is unexercised but
exercisable, the P&G Partners will receive from the proceeds otherwise payable
to the Clorox Partners the amount by which the Fair Market Value of the Ordinary
JV Interest and Class A Interest subject to the P&G Option exceeds the Option
Price. The purchase price payable to the P&G Partners for the P&G Option (if the
P&G Option is unexercised, but exercisable) will therefore be the greater of (i)
zero and (ii) an amount equal to (x) the Fair Market Value of the Ordinary JV
Interest and Class A Interest to be acquired by P&G upon exercise of the P&G
Option minus (y) the then-applicable Option Price (and the amount of the
purchase price payable to the Clorox Parties will be reduced by an equal
amount). Upon completion of such sale the P&G Option will terminate. Clorox
agrees it will not enter into a Third-Party Sale, unless otherwise agreed by the
P&G Partners, without obtaining an opinion from a nationally-recognized
investment banking firm selected by Clorox, which investment banking firm is not
otherwise entitled to any financial advisor’s or similar fee in connection with
the Third-Party Sale, [* * *].

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

52

--------------------------------------------------------------------------------




(b) Clorox may exercise its rights in connection with a Third-Party Sale at any
time during the Term upon written notice to the P&G Partners, setting forth the
name and address of the proposed transferee, the proposed amount of
consideration therefor and terms and conditions agreed to by the proposed
transferee, provided that Clorox will use [* * *] efforts to give notice to the
P&G Partners at least [* * *] prior to the proposed consummation of any such
Third-Party Sale. Each P&G Partner will consent to and raise no objections to
the proposed transaction and will take all other actions necessary or desirable
to cause the consummation of such Third-Party Sale on the terms proposed by
Clorox. If Clorox exercises its rights to cause a sale pursuant to this Section
6.7, the closing of the purchase will take place concurrently with and as part
of the closing of the sale of the Glad Global Business, and the Term of the
Joint Venture will terminate as of such closing. If the proposed transferee
fails to complete its purchase from any P&G Partner at the closing of any
Third-Party Sale, then Clorox will not be permitted to make the proposed
Third-Party Sale, and any such attempted sale, transfer or assignment will be
void and of no effect.

(c) Clorox further agrees that in the event that it [* * *] Third Party Sale, it
will notify the P&G Partners and if the P&G Partners notifies Clorox in writing
within [* * *] of receipt of such notice that P&G has made a good faith
determination to pursue [* * *], Clorox and P&G will negotiate [* * *] days with
respect to [* * *] by P&G of the [* * *] on terms satisfactory to each of Clorox
and P&G, provided that the provisions of this Section 6.7(c) will in no way
obligate Clorox to notify or negotiate with P&G in the event Clorox receives a
[* * *] for a Third Party Sale, and provided further that it is understood that
in the event P&G and Clorox do not enter into a binding agreement with respect
to such a purchase on terms and conditions satisfactory to each Party in its
sole discretion within such [* * *] day period, Clorox will have the right
thereafter to [* * *] into a Third Party Sale with any other Person.

Section 6.8 Services Termination Amount.

(a) In the event the P&G Services Agreement is terminated by P&G pursuant to
Section 8.2(b) of the P&G Services Agreement in connection with an exercise by
P&G Partners of their Put Right pursuant to Section 6.4(a)(i) hereof or their
Tag-Along Right pursuant to Section 6.6 hereof, the aggregate purchase price
payable to the P&G Partners with respect to their JV Interests pursuant to such
Sections 6.4(a) and 6.6, as applicable, will be reduced as follows:

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

53

--------------------------------------------------------------------------------




Date of P&G Notice of Termination         Purchase Price Reduction On the
Closing Date $[*   *   *] On the one-year anniversary of the Closing Date $[*  
*   *] On the two-year anniversary of the Closing Date $[*   *   *] On the
three-year anniversary of the Closing Date $[*   *   *] On the four-year
anniversary of the Closing Date $[*   *   *] On the five-year anniversary of the
Closing Date $[*   *   *] On the six-year anniversary of the Closing Date $[*  
*   *] On the seven-year anniversary of the Closing Date $[*   *   *] On the
eight-year anniversary of the Closing Date $[*   *   *] On the nine-year
anniversary of the Closing Date $[*   *   *] On and after the ten-year
anniversary of the Closing Date [*   *   *]


To the extent that the date of the P&G notice of termination is delivered other
than on one of the anniversary date referenced above, the purchase price
reduction will equal the sum of the purchase price reduction on the immediately
succeeding anniversary date referenced above plus the product of (i) the number
of days until the immediately succeeding anniversary date divided by 365 and
(ii) the purchase price reduction amount on the immediately preceding
anniversary date minus the purchase price reduction amount on the immediately
succeeding anniversary date.

ARTICLE VII

CERTAIN AGREEMENTS

Section 7.1 Personnel; Provision of Services.

(a) During the Term, the Clorox Parties will make certain corporate services and
employees available to provide services to the Glad Business and the Glad
Licensed Business on terms and conditions as detailed on Exhibit F (such
services, the “Clorox Services”). The cost of the Clorox Services with respect
to the Glad Business and the Glad Licensed Business will be attributed to the
Joint Venture as set forth on such Exhibit F, which Exhibit F will be consistent
with the JV Accounting Principles. Exhibit F also sets forth provisions
providing for the modification or termination of the Clorox Services. All costs
and expenses that will otherwise be attributed to the Joint Venture or the Glad
Licensed Business with respect to employees of Clorox or the Clorox Parties will
be attributed solely in accordance with the JV Accounting Principles. Under no
circumstances will the Clorox Services be considered for tax purposes to be
given in exchange for any portion of the Clorox Parties’ JV Interest.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

54

--------------------------------------------------------------------------------




(b) During the Term, P&G will make certain services and employees available to
provide services to the Glad Business and the Glad Licensed Business on terms
and conditions as provided in the P&G Services Agreement attached as Exhibit B
hereto. In addition, P&G will have the right to propose that additional
employees provide services to the Glad Business and the Glad Licensed Business
from time to time in business functions in which P&G thinks such employees would
be of benefit to the Glad Business or the Glad Licensed Business, as the case
may be. Any such proposals by P&G with respect to the Glad Business will be
reviewed by the Glad Leadership Team and the Board, and must be approved by the
Board prior to being implemented. Any such proposals by P&G with respect to the
Glad Licensed Business will be reviewed by The Glad Products Company and the
International Affiliate conducting the relevant Glad Local Business. Any such
employees will be provided to the Glad Business or the Glad Licensed Business,
as the case may be, at their actual cost to P&G and its Subsidiaries, which cost
will be attributed to the Joint Venture in a manner consistent with the JV
Accounting Principles.

Section 7.2 Non-Competition.

(a) In order to further the business of the Joint Venture and to protect the
Intellectual Property and other contributions of the Parties to the Joint
Venture, each of Clorox and P&G agrees that during the Term, and P&G agrees that
for [* * *] thereafter (unless otherwise provided herein), it will not, and it
will cause its Subsidiaries not to, directly or indirectly conduct, engage in,
manage, own, operate, invest in or license the right to use any trademark,
tradename or Specific Technology for use in connection with, any Competing
Business anywhere in the world other than through the Joint Venture and the Glad
Global Business.

(b) Notwithstanding the foregoing, the provisions of this Section 7.2 will not
prohibit, restrict or prevent Clorox, P&G or their respective Subsidiaries from:

(i) engaging in a [* * *] so long as the aggregate revenues to Clorox and its
Subsidiaries or P&G and its Subsidiaries, as applicable, from all such [* * *],

(ii) acquiring not more than [* * *] percent ([* * *]%) of any class of publicly
traded equity securities of any Person,

(iii) acquiring [* * *] percent ([* * *]%) or more of any class of capital stock
of any Person that directly or indirectly through one or more Subsidiaries or
otherwise has a [* * *] operations as long as (x) such [* * *] percent ([* *
*]%) of such acquired Person’s [* * *] acquisition and (y) the portion of such
Person’s business that engages in the [* * *] is sold or disposed of no later
than [* * *] after the [* * *] by Clorox, P&G or their respective Subsidiaries
(as applicable),

(iv) investing in any Person [* * *] operations as long as (w) such [* * *]
percent ([* * *]%) of such acquired Person’s [* * *] acquisition, (x) such
investment [* * *] percent ([* * *]%) of any [* * *] interests of such Person,
(y) the investor does not, directly or indirectly, direct or cause the direction
of, or participate in, the [* * *] of such Person, and (z) the Person that
directly or indirectly [* * *] and its Subsidiaries will [* * *] (A) any
trademark or tradename of the investor or any of the investor’s Affiliates [* *
*] or (B) any [* * *] owned, licensed or otherwise held by the investor or any
of the investor’s Affiliates,

(v) with respect to [* * *] with respect to which (A) the license of any P&G
Technology has terminated pursuant to Section 7.1 of the P&G License Agreement
and (B) the Glad Global Business does not conduct any business in such country
or license any third party to conduct such business,

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

55

--------------------------------------------------------------------------------




(vi) [* * *] if (A) the license of any P&G Technology for use [* * *] has
terminated pursuant to Section 7.1 of the P&G License Agreement and (B) the
Joint Venture [* * *] any business in the [* * *] or license any third party [*
* *] such business,

(vii) [* * *] directly or indirectly [* * *] or [* * *] any product currently [*
* *] or [* * *] by [* * *] (“Existing Product”) which Existing Product would be
deemed [* * *], or

(viii) [* * *], co-marketing products of P&G or its Subsidiaries that are [* *
*] with products of a third party Competing Business that are [* * *].

(c) As used in this Section 7.2, “Competing Business” means the [* * *] bags,
wraps, straws or covered containers [* * *] but excluding [* * *].

(d) The restrictions contained in this Section 7.2 will terminate with respect
to P&G and its Subsidiaries in the event of an exercise by P&G of its Put Right
pursuant to Section 6.4(a)(ii) hereof. The expiration or termination of this
Section 7.2 will not affect any of the Parties’ rights under the P&G License
Agreement.

(e) In order to further the business of the Joint Venture and to protect the
Intellectual Property and other contributions of the Parties to the Joint
Venture, during the Term of this Agreement and for [* * *], P&G [* * *]. For
purposes of clarification, P&G will not be deemed to be in breach hereof if any
products based on [* * *] by a customer or broker (or a subsequent customer or
broker) [* * *], so long as P&G and its Subsidiaries [* * *]. Nothing herein
will prevent P&G or its Subsidiaries from selling to any third party [* * *]
(except as set forth in the immediately preceding two sentences).

Section 7.3 Confidentiality; Non-Disclosure.

(a) Each of Clorox and P&G will, and will cause their respective Subsidiaries,
directors, officers, employees and any other Person to whom such Party discloses
information with respect to the Joint Venture, to hold in confidence all
documents furnished to it, by or on behalf of the other Party in connection with
the transactions contemplated by this Agreement. For purposes of this Section
7.3, references to information of a Party or to disclosure of information by or
to a Party shall in each case include information of, disclosure by and
disclosure to Affiliates of such Party.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

56

--------------------------------------------------------------------------------




(b) During the Term, Clorox and P&G and their respective Subsidiaries,
directors, officers, employees and other representatives will be given access to
non-public, proprietary information that relates to the other’s past, present,
and future research, development, business activities, products, services, and
technical knowledge, as well as non-public information relating to the Glad
Global Business and the Joint Venture, including without limitation the
information provided with respect to the Glad Global Business and the Joint
Venture to the Board, the members of the Glad Leadership Team, and the P&G
Observers and the financial and other information made available to the Parties
pursuant to Sections 7.9 and 9.1 hereof (collectively, “Confidential
Information”). The Parties acknowledge that certain of the Confidential
Information could be used by one Party to the competitive disadvantage of the
business or operations of the other Party unrelated to the Joint Venture or the
Glad Global Business, and therefore agree as follows with respect to all the
Confidential Information:

(i) the Confidential Information of the disclosing Party may be used by the
receiving Party only in connection with the Joint Venture and the Glad Global
Business;

(ii) each Party agrees to protect, and to cause their respective Subsidiaries,
directors, officers, employees and any other Person to whom such Party discloses
Confidential Information of the other Party, to protect the confidentiality of
the Confidential Information of the other in the same manner that it protects
the confidentiality of its own proprietary and confidential information of like
kind, but in no event will either Party exercise less than reasonable care in
protecting such Confidential Information;

(iii) access to any Confidential Information of the other Party will be
restricted to (A) the members of the Board and (B) the P&G Observers, members of
the Glad Leadership Team, and those other employees and other personnel of the
Parties that (x) are made available to perform services with respect to the
Joint Venture or the Glad Licensed Business pursuant to Section 7.1 as provided
therein, or (y) otherwise need to know such Confidential Information for
purposes of conducting the business of the Joint Venture or the Glad Licensed
Business or implementing this Agreement or any Related Agreement (collectively,
“Authorized Persons”). Each Party will cause the Authorized Persons of such
Party not to disclose any Confidential Information to any other Person who is
not an Authorized Person. Each Party will establish internal ethical walls and
other policies and procedures reasonably satisfactory to the other Party to
prevent the disclosure of Confidential Information of the other Party other than
to Authorized Persons and other than for the purposes of providing services to
or otherwise conducting the business of the Joint Venture or implementing this
Agreement or any Related Agreement;

(iv) all Confidential Information made available hereunder, including copies
thereof, will be returned or destroyed upon the first to occur of (A) the
termination of the Joint Venture or (B) any request by the disclosing Party,
unless the receiving Party is otherwise allowed to retain such Confidential
Information. Either Party may retain, subject to the terms of this Section 7.3,
copies of the other’s Confidential Information required for compliance with
record keeping or quality assurance requirements or other applicable legal
requirements; and

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

57

--------------------------------------------------------------------------------




(v) nothing in this Agreement will prohibit or limit Clorox’s or P&G’s (or their
Subsidiaries’) use of information (including, but not limited to, ideas,
concepts, know-how, techniques, and methodologies) (A) previously known to it
without an obligation of confidence, (B) independently developed by or for it,
(C) acquired by it from a third party which is not, to its knowledge, under an
obligation of confidence with respect to such information, or (D) which is or
becomes publicly available through no breach of this Agreement. For avoidance of
doubt, this Section 7.3 does not limit the disclosure by the Clorox Parties of
information with respect to the Glad Global Business to Clorox and its
Subsidiaries in the event such information does not include any Confidential
Information disclosed by the P&G Parties.

(c) Each Party further acknowledge and agree that it is possible that certain
uses of its own Confidential Information could be detrimental to the Joint
Venture or the Glad Global Business, and each Party will use [* * *] efforts to
avoid any such detrimental use.

(d) Notwithstanding the provisions of this Section 7.3, the Parties agree that
each of the other Parties may disclose Confidential Information to one or more
third parties in a due diligence investigation being conducted by such third
party in connection with a Third Party Sale or a transaction that would result
in a Clorox Change of Control, in the case of the Clorox Partners, or a
transaction that would result in a P&G Change of Control, in the case of the P&G
Partners. Prior to any disclosure of Confidential Information pursuant to this
Section 7.3(d), the third party to whom such information is to be disclosed must
have agreed to keep in confidence all Confidential Information to be disclosed
to such third party, and the Party hereto disclosing such Confidential
Information will be responsible for any disclosure of the Confidential
Information by such third party.

Section 7.4 Non-Solicitation.

Each of Clorox and P&G agrees that the solicitation for employment by it or its
Subsidiaries of employees of the other Party whom the soliciting Party becomes
aware of as a result of the Joint Venture or the Glad Licensed Business would
have an adverse impact on the Parties. Each of Clorox and P&G agrees that during
the Term and for [* * *] thereafter it will, and it will cause its Subsidiaries
to, take [* * *] steps to prevent its employees from making such solicitations;
to use [* * *] efforts to cause itself and its Subsidiaries to enforce such
prohibition; and, to the extent that it becomes aware of any such solicitation
occurring within itself or any of its Subsidiaries, to take [* * *] action to
cause such solicitation to immediately cease. In the event of any breach of
these non-solicitation obligations, the Parties agree to conduct good faith
discussions and negotiations to determine a mutually acceptable means of
addressing such breach, provided that in no event will there be any penalty for
any inadvertent breach of this provision by any Party.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

58

--------------------------------------------------------------------------------




Section 7.5 Agreement to Cooperate; Further Assurances; Other Matters.

(a) Subject to the terms and conditions of this Agreement, each of the Parties
will use all reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement, including providing information and
using reasonable efforts to obtain all necessary or appropriate waivers,
consents and approvals, and effecting all necessary registrations and filings,
and will actively take all reasonable steps to pursue such waivers, consents and
approvals for a period not to exceed three (3) months, after which period either
Clorox or P&G will have the right to terminate this Agreement if such waivers,
consents and approvals have not been received such that the condition to closing
set forth in Section 8.1(b) has not been satisfied or if the Closing has not
otherwise occurred. The Parties will timely and promptly make all filings which
may be required by each of them in connection with the consummation of the
transactions contemplated hereby under the Hart-Scott-Rodino Antitrust
Improvements act of 1976, as amended, and the rules and regulations thereunder
(the “HSR Act”) and any similar foreign legislation. Each Party will furnish to
the other such necessary information and assistance as such Party may reasonably
request in connection with the preparation of any necessary filings or
submissions by it to any U.S. or foreign governmental agency, including any
filings necessary under the provisions of the HSR Act. Notwithstanding anything
to the contrary in this Agreement, no Party nor any of their Affiliates will be
required to make any disposition, including any disposition of, or any agreement
to hold separate, any Subsidiary, asset or business, and no Party nor any of
their Affiliates will be required to comply with any condition or undertaking or
take any action which, individually or in the aggregate, would materially
adversely affect the economic benefits to such Party of the transactions
contemplated hereby and by the Related Agreements, taken as a whole or adversely
affect any other business of such Party or its Affiliates. In case at any time
after the Closing Date any further action is necessary or desirable to carry out
the purposes of this Agreement, the proper officers and directors of the Parties
and their respective Affiliates will execute such further documents (including
assignments, acknowledgments and consents and other instruments of transfer) and
will take such further action as will be necessary or desirable to effect such
transfer and to otherwise carry out the purposes of this Agreement, in each case
to the extent not inconsistent with applicable law.

(b) P&G will have the right [* * *] year, upon reasonable notice to Clorox to
have an independent public accounting firm review and audit that portion of the
books, records and accounts of the Glad Business with respect to those
transactions attributed to the Glad Business that are between Clorox and any
Affiliate of Clorox for which the consent of P&G is not sought pursuant to
Section 5.3(a)(v) by reason of such transactions being within the scope of
Section 5.3(a)(v)(x). P&G agrees to cause any review conducted pursuant to this
Section 7.5(b) to be conducted in a manner so as not to unreasonably interfere
with the normal business operations of the Glad Business.

(c) In the event the Clorox Partners or any of their Subsidiaries wish to [* *
*] of any business, division, Person or asset for which transaction the consent
of the P&G Partners is required pursuant to [* * *], Clorox will notify the P&G
Partners and if the P&G Partners notifies Clorox in writing within [* * *] of
receipt of such notice that the P&G Partners has made a [* * *] to pursue a [* *
*] business, division, Person or asset, Clorox and the P&G Partners will
negotiate [* * *] for a period not to exceed [* * *] with respect to [* * *] by
the P&G Partners of such business, division, Person or asset, on terms [* * *]
Clorox and the P&G Partners, provided that it is understood that in the event
the P&G Partners and Clorox do not enter into a binding agreement with respect
to [* * *] to each Party in [* * *] within such [* * *] day period, Clorox will
have the right thereafter to [* * *] and enter into a [* * *] of such business,
division, Person or asset with any other Person.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

59

--------------------------------------------------------------------------------




(d) In the event of a Third-Party Sale by Clorox, Clorox will determine the
actuarial liabilities with respect to the pensions of any defined benefit
pension plans maintained by Clorox or any Affiliate which are subject to the
funding requirements of Section 412 of the Code in which personnel engaged in
the Glad Global Business at the time of the proposed sale are participating (the
“Defined Benefit Plans”), based on the same actuarial assumptions that Clorox
uses to fund the Defined Benefit Plans over time. Clorox will determine the pro
rata portion of those actuarial liabilities attributable to Glad Global Business
personnel who will become employees of the purchaser in connection with the
proposed sale (the “Pro Rata Portion”) assumed as compared to the total
actuarial liabilities for the Defined Benefit Plans. Clorox will propose that
the purchaser accept a spin-off of the Pro Rata Portion to a tax-qualified
defined benefit pension plan maintained by the purchaser for its own employees
(a “Purchaser Plan”) to such assets for the benefit of the Glad Global Business
personnel who become employees of the purchaser in connection with the proposed
sale. To the extent the purchaser negotiates a transaction in which an amount
different from the Pro Rata Portion is spun off from the Defined Benefit Plans
to the Purchaser Plan then (i) if the purchaser accepts an amount less than the
Pro Rata Portion, P&G Sub will receive an amount equal to (A) its Ordinary JV
Interest percentage multiplied by (B) the difference between the Pro Rata
Portion and the actual amount accepted by the purchaser and (ii) if the
purchaser acquires more than the Pro Rata Portion, P&G Sub’s purchase price
received for its interest in the Joint Venture will be decreased by an amount
equal to (A) its Ordinary JV Interest percentage multiplied by (B) the
difference between the amount proposed by Clorox in accordance with the
immediately preceding sentence and the actual amount accepted by the purchaser.
With respect to any post-retiree healthcare benefits not assumed by the third
party purchaser, the JV Partners will divide that expense between them, based on
their proportionate share of the actuarial liabilities with respect to such
benefit programs calculated on the basis of their relative Ordinary JV
Interests.

(e) Prior to the Closing, the Clorox Parties will deliver to the P&G Parties a
supplement to Schedules 2.2(a)(i) and 2.2(a)(iii) setting forth the amounts of
the eliminations and additions referenced therein (the “Supplemental Schedule”).

Section 7.6 Public Statements.

Before any Party or any Affiliate of such Party will release any information
concerning this Agreement or the matters contemplated hereby which is intended
for or may result in public dissemination thereof, they will cooperate with the
other Parties, will furnish drafts of all documents or proposed oral statements
to the other Parties, provide the other Parties the opportunity to review and
comment upon any such documents or statements and will not release or permit
release of any such information without the consent of the other Parties, except
to the extent required by applicable law or the rules of any securities exchange
or automated quotation system on which its securities or those of any of its
Affiliates are traded.

Section 7.7 Conduct of Business.

(a) The Clorox Parties agree that prior to the Closing Date, without the prior
written consent of the P&G Partners, which consent will not be unreasonably
withheld, as may be expressly permitted or contemplated by this Agreement or as
may be set forth in Section 7.7 of the Clorox Disclosure Schedule hereto, the
Clorox Parties will cause the Glad Global Business:

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

60

--------------------------------------------------------------------------------




(i) to be conducted in the usual, regular and ordinary course of business
consistent with past practice, and will use [* * *] efforts to preserve intact
the Glad Global Business, keep available the services of their employees and
preserve their relationships with customers, suppliers, licensees, licensors,
distributors, agents and others having business dealings with the Glad Global
Business;

(ii) to (A) maintain its inventory of supplies, parts and other materials and
keep its books of account, records and files, in each case in the ordinary
course of business consistent with past practice, (B) maintain its promotional
activities and expenditures in the ordinary course of business consistent with
past practice and (C) maintain in full force and effect property damage,
liability and other insurance with respect to the Glad Global Business and its
assets and properties providing coverage against such risks and in at least the
amounts as provided by the insurance policies currently maintained by the Clorox
Parties with respect to the Glad Global Business to the extent reasonably
available;

(iii) not to sell, transfer or otherwise dispose of any business, assets, rights
or properties of the Glad Global Business other than (A) sales of obsolete or
worn-out equipment or other assets no longer used in the Glad Global Business
not exceeding a value in excess of $[* * *] individually or $[* * *] in the
aggregate, (B) sales of inventory in the ordinary course of business, (C) sales,
transfers or other dispositions of assets or properties that will be replaced
prior to the Closing with assets or properties of a comparable value or utility
that will be attributed to the Glad Global Business or (D) sales, transfers or
dispositions in the ordinary course of the Glad Global Business consistent with
past practice and not exceeding a value in excess of $[* * *] individually or
$[* * *] in the aggregate not otherwise included in the foregoing clauses (A)
through (C); and

(iv) not to take any action for which the consent of the P&G Partners would be
required after the Closing Date pursuant to Section 5.3(a) hereof.

(b) Notwithstanding the provisions of Section 7.7(a), the Parties agree that
cash and cash equivalents (excluding petty cash) of the Glad Global Business
prior to Closing will be a Clorox Excluded Asset pursuant to the provisions of
Section 2.2(b) hereof. The Clorox Parties will have the right to remove any such
cash or cash equivalents (excluding petty cash) from the Glad Global Business
prior to the Closing, subject to the representation and warranty contained in
Section 4.2(a)(ii) hereof.

(c) The P&G Parties agree that prior to the Closing Date, without the prior
written consent of Clorox, the P&G Parties will not sell, transfer or otherwise
dispose of (i) any P&G Equipment or (ii) the Forceflex Technology or Impress
Technology (in each case as such terms are defined in the P&G License Agreement)
to be licensed to the Clorox Parties pursuant to the P&G License Agreement. The
P&G Parties agree that they will comply with the provisions of Section 7.4 of
the form of License Agreement attached as Exhibit A, which provisions are
incorporated by reference herein.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

61

--------------------------------------------------------------------------------




Section 7.8 International Relationships.

The Parties have agreed that to the extent the Glad Global Business expands to
establish operations in any country other than the United States, Canada,
Australia New Zealand, China, Philippines, Hong Kong, Costa Rica, Korea and
South Africa (a “New Country”), the Parties will enter a relationship in such
New Country, which relationship will, at the election of the Clorox Partners,
either (a) have a structure and be on terms substantially similar to those under
the JV Sublicense Agreements and the Glad License Agreements for the
International Licensees or (b) have the structure and be on the terms set forth
on Exhibit G hereto, in each case unless the Parties mutually determine that
such structure would result in material adverse tax consequences to P&G or
Clorox, in which case P&G and Clorox will negotiate in good faith to modify the
structure as necessary to avoid such adverse tax consequences. The Parties do
not intend for the provisions of this Section 7.8 to specify any particular
operational structure to be used in any New Country or to set in advance
compensation to be received by P&G or its Affiliates in connection with any
services that may be provided by P&G or its Affiliates as a service provider to
the operations in such New Country. The Parties agree to use all [* * *] efforts
and to negotiate in good faith to complete the documentation necessary to
implement any such relationship. For the avoidance of doubt, in the event that
notwithstanding the provisions of this Section 7.8, the Parties are unable to
agree upon the implementation of any such relationship in any country, such
failure will not prevent the Glad Global Business from entering into operation
in the country in question.

Section 7.9 Sublicenses of P&G Intellectual Property.

(a) To the extent The Glad Products Company or its Affiliates, on behalf of the
Joint Venture, sublicenses any of the Intellectual Property licensed to it by
P&G Sub under the P&G License Agreement to any Affiliate of Clorox, each of The
Glad Products Company and the other Clorox Parties agree as follows during the
term of any such sublicense:

(i) to [* * *] with respect to [* * *] relating to the licensees under any such
sublicenses and the [* * *] conducted by such licensees. For purposes of this
Section 7.9(a), materiality will be judged based on the Glad Licensed Business
taken as a whole, provided that (i) [* * *] Glad Local Business, (ii) any [* *
*] in excess of $[* * *] and (iii) any [* * *] that will be attributed to any
Glad Local Business that [* * *] will be deemed to be material;

(ii) to provide P&G Sub with copies of the information and reports such Party
receives from the licensees under any such sublicenses, and upon the reasonable
request of P&G Sub, obtain from the licensees under such sublicenses, additional
information concerning the Glad Licensed Business;

(iii) not to [* * *], to the extent such Party has the right under any such
sublicense to [* * *] with respect to the Joint Venture and the Glad Business;
and

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

62

--------------------------------------------------------------------------------




(iv) to use [* * *] efforts to cause the licensees under any such sublicenses to
conduct the Glad Local Businesses conducted by such licensees in a manner not
inconsistent with the overall strategic direction of the Glad Business, but
subject to local market conditions and other circumstances of the jurisdictions
in which such Glad Local Businesses are conducted.

(b) P&G will have the right [* * *] year, upon reasonable notice to The Glad
Products Company, to have an independent public accounting firm review and audit
the books, records and accounts of the Glad Licensed Business, at P&G’s expense.
P&G agrees to cause any review conducted pursuant to this Section 7.9(b) to be
conducted in a manner so as not to unreasonably interfere with the normal
business operations of the Glad Licensed Business.

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

Section 8.1 Conditions to Each Party’s Obligations.

The respective obligations of each Party to consummate the transactions
contemplated by this Agreement to occur at the Closing will be subject to the
fulfillment of the following conditions on or prior to the Closing Date:

(a) no statute, rule, regulation, executive order, decree, or preliminary or
permanent injunction will have been enacted, entered, promulgated or enforced by
any state, federal or foreign court of competent jurisdiction or Governmental
Authority which prohibits consummation of the transactions contemplated by this
Agreement and the Related Agreements, whether temporary, preliminary or
permanent; provided, however, that subject to the terms of this Agreement the
Parties will use their [* * *] efforts to have such order, decree or injunction
vacated;

(b) the waiting period applicable to the consummation of the transactions
contemplated by this Agreement under the HSR Act will have expired or been
earlier terminated; and

(c) all orders, consents and approvals of Governmental Authorities legally
required for the consummation of the transactions contemplated by this Agreement
will have been obtained and be in effect at the Closing Date, except those for
which failure to obtain such consents and approvals would not, individually or
in the aggregate, have a material adverse effect upon the Company or its future
business or results of operations.

Section 8.2 Conditions to the Closing Obligations of the Clorox Parties.

The obligations of the Clorox Parties to consummate the transactions
contemplated by this Agreement to occur at the Closing will be subject to the
fulfillment of the following additional conditions:

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

63

--------------------------------------------------------------------------------




(a) The P&G Parties will have performed in all material respects their
obligations under this Agreement and any Related Agreement required to be
performed by them at or prior to the Closing Date, and the representations and
warranties of the P&G Parties set forth in this Agreement (i) that are qualified
as to Material Adverse Effect will be true and correct in all respects and (ii)
that are not so qualified will be true and correct in all material respects at
and as of the Closing Date as if made at and as of such time, except to the
extent that any such representation or warranty specifically speaks to a
specified date, in which case such representation or warranty will have been
true and correct as of such date, and the Clorox Parties will have received a
certificate to such effect dated the Closing Date signed on behalf of the P&G
Parties by an executive officer thereof; and

(b) The P&G Parties will have duly authorized, executed and delivered to the
Clorox Parties at or prior to the Closing Date each of the Related Agreements to
which it is a party, and each such Related Agreements will be in full force and
effect.

Section 8.3 Conditions to the Closing Obligations of the P&G Parties.

The obligations of the P&G Parties to consummate the transactions contemplated
by this Agreement to occur at the Closing will be subject to the fulfillment of
the following additional conditions:

(a) the Clorox Parties will have performed in all material respects their
obligations under this Agreement and any Related Agreement required to be
performed by them at or prior to the Closing Date, and the representations and
warranties of the Clorox Parties set forth in this Agreement (i) that are
qualified as to Material Adverse Effect will be true and correct in all respects
and (ii) that are not so qualified will be true and correct in all material
respects at and as of the Closing Date as if made at and as of such time, except
to the extent that any such representation or warranty specifically speaks to a
specified date, in which case such representation or warranty will have been
true and correct as of such date, and in the case of each of the representations
and warranties to the extent relating to the Glad Existing International
Business will not be subject to any exceptions other than as set forth in the
Clorox Disclosure Schedule that would reasonably be expected to have a Material
Adverse Effect, and the P&G Parties will have received a certificate to such
effect dated the Closing Date signed on behalf of the Clorox Parties by an
executive officer of Clorox;

(b) each Clorox Party will have duly authorized, executed and delivered to the
P&G Parties at or prior to the Closing Date each of the Related Agreements to
which it is a party, and each such Related Agreement will be in full force and
effect; and

(c) the Clorox Parties shall have delivered the Supplemental Schedule to the P&G
Parties.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

64

--------------------------------------------------------------------------------




ARTICLE IX

ACCOUNTING; TAX MATTERS

Section 9.1 Accounting.

(a) The accounting principles and policies adopted with respect to the Joint
Venture are set forth on Exhibit H hereto (the “JV Accounting Principles”). The
JV Accounting Principles shall also apply to the conduct of the Glad Licensed
Business.

(b) Each JV Partner will be supplied with estimates of income and other
information necessary to enable such JV Partner to prepare in a timely manner
its U.S. federal, state and local income estimated tax returns (and extension
payments, if any) and such other financial or other statements and reports that
the Board deems appropriate; provided that each JV Partner will be provided with
copies of Schedule K-1 for the Joint Venture for such Fiscal Year no later than
seven (7) calendar months after the end of the first two Fiscal Years of the
Joint Venture and no later than six (6) calendar months after the end of any
Fiscal Year thereafter.

(c) Within (i) sixty (60) days after the end of each of the first eight Fiscal
Quarters, and after the end of any Fiscal Quarter thereafter, (A) forty-five
(45) days with respect to the Glad Business and (B) sixty (60) days with respect
to each Glad Local Business and (ii) 120 days after the close of each of the
first two Fiscal Years of the Joint Venture and within ninety (90) days after
the end of any Fiscal Year thereafter, the Board will cause to be prepared in
accordance with the JV Accounting Principles and submitted to each JV Partner
the balance sheet of the Glad Business and each Glad Local Business as of the
end of such period and a statement of income or loss and a statement of cash
flows of the Glad Business and each Glad Local Business for such period.

(d) The Clorox Partners will keep or cause to be kept books and records
pertaining to the business attributed to the Joint Venture showing all of its
assets and Liabilities, receipts and disbursements, realized profits and losses,
JV Partner’s Capital Accounts and all transactions attributed to the Joint
Venture. Such books and records of the Joint Venture will be kept at the Glad
Business headquarters in Oakland, California and the JV Partners and their
representatives will at all reasonable times have free access thereto for the
purpose of inspecting or copying the same.

(e) In case of a Transfer of all or part of the JV Interest of any JV Partner,
the Board may cause the Joint Venture to elect, pursuant to Section 734, 743 and
754 of the Code to adjust the basis of the assets attributed to the Joint
Venture; provided, however, the election under Section 754 will [* * *] to the
Board’s discretion and such election will be made timely if [* * *] in
connection with [* * *].

(f) The Parties acknowledge and agree that from time to time during the Term, as
the Glad Business changes, adjustments may become necessary to the JV Accounting
Principles or the provisions of this Agreement to maintain the intended relative
economic interests of the Parties hereunder as well as the intended economic
benefits to the Parties of this Joint Venture as effected by this Agreement as
of the Closing. The Parties agree to negotiate in good faith to amend the JV
Accounting Principles and this Agreement as may be necessary to maintain such
relative economic interests and intended economic benefits, and any such
adjustment or amendment pursuant to this Section 9.1(f) must be mutually agreed
upon by all the JV Partners.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

65

--------------------------------------------------------------------------------




(g) Clorox’s internal audit group will perform a review at least once every 24
months of the financial statements and processes and procedures of the Glad
Business, which review will be conducted in a manner consistent with that used
for scheduled periodic reviews by such internal audit group of other Clorox
businesses. The report with respect to such review will be provided to the
Board.

(h) P&G will have the right [* * *] year, upon reasonable notice to Clorox to
have an independent public accounting firm review and audit the books, records
and accounts of the Glad Business, at P&G’s expense. P&G agrees to cause any
review conducted pursuant to this Section 9.1(h) to be conducted in a manner so
as not to unreasonably interfere with the normal business operations of the Glad
Business.

Section 9.2 Tax Matters.

(a) The taxable year of the Joint Venture will be the same as its Fiscal Year.

(b) The JV Partners agree and acknowledge that the Joint Venture will not be
subject to the provisions of Sections 6221, et. seq., of the Code. The JV
Partners further agree that the Joint Venture will not elect, nor will any JV
Partner, the Board, or any other Person, elect on behalf of the Joint Venture,
to cause the Joint Venture to be subject to said unified Tax Proceedings.
Accordingly, no JV Partner will have any authority to represent the Joint
Venture before the Internal Revenue Service or other Tax authority in a unified
Tax proceeding, nor will any JV Partner have authority to sign any consent,
enter into any settlement agreement, extend the statute of limitations,
compromise any Tax dispute, or take any other action regarding a Tax audit
proceeding on behalf of any other JV Partner (except that Clorox Parties may
take such actions on behalf of other Clorox Parties). Each of Clorox and P&G Sub
agree to keep the other informed as to the progress of Tax audits, examinations
and proceedings of such Parties or their Affiliates that relate to Tax items
attributable to the Joint Venture.

(c) The Board will cause to be prepared all federal, state and local tax returns
of the Joint Venture for each year for which such returns are required to be
filed and will cause such returns to be timely filed. The Board will determine
the appropriate treatment of each item of income, gain, loss, deduction and
credit attributed to the Joint Venture and the accounting methods and
conventions under the tax laws of the United States, the several States and
other relevant jurisdictions as to the treatment of any such item or any other
method or procedure related to the preparation of such tax returns. Each JV
Partner agrees that it will take no position on its tax returns inconsistent
with the position taken on the Joint Venture’s tax returns. The Board on behalf
of the Joint Venture may make all elections for federal income tax purposes;
provided that, if such election would have a material adverse effect on P&G, the
Board will provide notice to and consult P&G regarding such election.

(d) The JV Partners intend for the Joint Venture to be treated as a partnership
for U.S. federal, state and local income tax purposes, and no JV Partner (nor
any Person acting on behalf of the Joint Venture) will take any action
inconsistent with such treatment.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

66

--------------------------------------------------------------------------------




ARTICLE X

INDEMNIFICATION

Section 10.1 Indemnification by Clorox Partners.

From and after the Closing Date, the Clorox Partners will jointly and severally
indemnify and hold harmless the P&G Parties and their respective Affiliates, and
the respective directors, officers, employees and agents of any of the foregoing
and any of the heirs, executors, successors and assigns of any of the foregoing
(collectively, the “P&G Indemnified Parties”) from and against any and all
damages, claims, losses, expenses, costs, obligations and Liabilities including,
without limiting the generality of the foregoing, Liabilities for all reasonable
attorneys’ fees and expenses (including attorney and expert fees and expenses
incurred to enforce successfully the terms of this Agreement) (collectively,
“Losses and Expenses”) suffered or incurred by any such P&G Indemnified Party
arising from, relating to or otherwise in respect of, (a) any breach of, or
inaccuracy in, any representation or warranty of the Clorox Parties contained in
this Agreement or in the certificate delivered by the Clorox Parties pursuant to
Section 8.3(a) of this Agreement, (b) any breach of any covenant or other
agreement of the Clorox Parties contained in this Agreement, and (c) any Clorox
Retained Liabilities. The aggregate indemnification obligations of the Clorox
Partners pursuant to the foregoing clause (a), together with the indemnification
obligations of such Persons with respect to breaches of representations and
warranties under the P&G License Agreement, will be limited to a maximum of
$28,000,000, and the Clorox Partners will have no indemnification obligations
with respect to such clause (a) unless the aggregate of all Losses and Expenses
relating thereto and with respect to breaches of representations and warranties
under the P&G License Agreement for which the Clorox Partners would, but for
this provision, be liable exceeds on a cumulative basis an amount equal to
$3,000,000 , and then only to the extent of any such excess. Any claims for
indemnification pursuant to such clause (a) must be made prior to the date that
is eighteen (18) months after the Closing Date. From and after the Closing Date,
the Clorox Partners will further jointly and severally indemnify and hold
harmless the P&G Indemnified Parties from and against any and all Losses and
Expenses arising out of or related to any third party claim that any P&G
Indemnified Party has any Liability or obligation with respect to any Liability
attributed to the Joint Venture or arising out of or related to the Glad
Business or the Glad Licensed Business, provided that such indemnification will
not apply to any Liability or obligation for which any P&G Indemnified Party has
agreed to provide indemnification or is otherwise expressly liable for pursuant
to the terms of the Related Agreements.

Section 10.2 Indemnification by P&G Partners.

From and after the Closing Date, the P&G Partners will indemnify and hold
harmless each of the Clorox Partners and their respective Affiliates, and the
respective directors, officers, employees and agents of any of the foregoing,
and any of the heirs, executors, successors and assigns of any of the foregoing
(collectively, the “Clorox Indemnified Parties” and together with the P&G
Indemnified Parties, the “Indemnified Parties”) from and against any and all
Losses and Expenses suffered or incurred by any such Clorox Indemnified Party
arising from, relating to or otherwise in respect of, (a) any breach of, or
inaccuracy in, any representation or warranty of the P&G Parties contained in
this Agreement or in the certificate delivered by the P&G Parties pursuant to
Section 8.2(a) of this Agreement, (b) any breach of any covenant or other
agreement of the P&G Parties contained in this Agreement and (c) any Permitted
Liens existing as of the Closing with respect to the P&G Equipment. The
aggregate indemnification obligations of the P&G Partners pursuant to the
foregoing clause (a), together with the indemnification obligations of such
Persons with respect to breaches of representations and warranties under the P&G
License Agreement, will be limited to a maximum of $28,000,000, and the P&G
Partners will have no indemnification obligations with respect to such clause
(a) or with respect to breaches of representations and warranties under the P&G
License Agreement, unless the aggregate of all Losses and Expenses relating
thereto for which the P&G Partners would, but for this provision, be liable
exceeds on a cumulative basis an amount equal to $3,000,000, and then only to
the extent of any such excess. Any claims for indemnification pursuant to such
clause (a) must be made prior to the date that is eighteen (18) months after the
Closing Date.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

67

--------------------------------------------------------------------------------




Section 10.3 Third-Party Claims.

If a claim by a third party is made against an Indemnified Party hereunder, and
if such Indemnified Party intends to seek indemnity with respect thereto under
this Article X, such Indemnified Party will promptly notify Clorox, in the case
of a P&G Indemnified Party, or P&G, in the case of a Clorox Indemnified Party
(such person to be notified, the “Indemnifying Party”) in writing of such claims
setting forth such claims in reasonable detail, provided that failure of such
Indemnified Party to give prompt notice as provided herein will not relieve the
Indemnifying Party of any of its obligations hereunder, except to the extent
that the Indemnifying Party is materially prejudiced by such failure. The
Indemnifying Party will have twenty (20) days after receipt of such notice to
undertake, through counsel of its own choosing, subject to the reasonable
approval of such Indemnified Party, and at its own expense, the settlement or
defense thereof, and the Indemnified Party will cooperate with it in connection
therewith; provided, however, that the Indemnified Party may participate in such
settlement or defense through counsel chosen by such Indemnified Party, provided
that the fees and expenses of such counsel will be borne by such Indemnified
Party. If the Indemnifying Party will assume the defense of a claim, it will not
settle such claim without the prior written consent of the Indemnified Party,
(a) unless such settlement includes as an unconditional term thereof the giving
by the claimant of a release of the Indemnified Party from all Liability with
respect to such claim or (b) if such settlement involves the imposition of
equitable remedies or the imposition of any material obligations on such
Indemnified Party other than financial obligations for which such Indemnified
Party will be indemnified hereunder. If the Indemnifying Party will assume the
defense of a claim, the fees of any separate counsel retained by the Indemnified
Party will be borne by such Indemnified Party unless there exists a conflict
between them as to their respective legal defenses (other than one that is of a
monetary nature), in which case the Indemnified Party will be entitled to retain
separate counsel, the reasonable fees and expenses of which will be reimbursed
by the Indemnifying Party. If the Indemnifying Party does not notify the
Indemnified Party within twenty (20) days after the receipt of the Indemnified
Party’s notice of a claim of indemnity hereunder that it elects to undertake the
defense thereof, the Indemnified Party will have the right to contest, settle or
compromise the claim but will not thereby waive any right to indemnity therefor
pursuant to this Agreement. The indemnification provisions set forth in this
Article X are the sole and exclusive means of recovery of money damages with
respect to the matters covered herein, except for fraud.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

68

--------------------------------------------------------------------------------




Section 10.4 Limitation on Losses and Expenses

Notwithstanding anything to the contrary contained herein, no Indemnifying Party
will be liable for any punitive damages pursuant to this Agreement or any of the
Related Agreements (it being understood that any punitive damages paid by any
Indemnified Party to any third party will be considered direct damages not
subject to this Section 10.4).

ARTICLE XI

MISCELLANEOUS

Section 11.1 Amendments and Waivers.

This Agreement may be amended only by a written instrument executed by Clorox
and the P&G Partners. Any amendment effected in accordance with the immediately
preceding sentence will be binding on all of the Parties to this Agreement. No
failure or delay by any Party in exercising any right, power or privilege
hereunder will operate as a waiver thereof nor will any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

Section 11.2 Successors, Assigns and Transferees.

The provisions of this Agreement will be binding upon and will inure to the
benefit of the Parties and their respective successors and Permitted
Transferees, each of which will agree in a writing reasonably satisfactory in
form and substance to Clorox and the P&G Partners to become a Party hereto and
be bound to the same extent hereby as the transferor that has transferred the JV
Interest. No Party to this Agreement may assign any of its rights or obligations
under this Agreement to any person other than a Permitted Transferee without the
prior written consent of the other Parties.

Section 11.3 Notices.

Any notices or other communications required or permitted hereunder will be
sufficiently given if (a) delivered personally, (b) transmitted by facsimile
(with written transmission confirmation), (c) mailed by certified or registered
mail (return receipt requested) (in which case such notice will be deemed given
on the third day after such mailing) or (d) sent by overnight Federal Express or
other overnight courier (with written delivery confirmation), addressed as
follows or to such other address of which the Parties may have given notice:

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

69

--------------------------------------------------------------------------------




To the Clorox Partners:

The Clorox Company
1221 Broadway
Oakland, CA 94612
Attention: General Counsel
Facsimile: (510) 271-1696
Telephone: (510) 271-4737
E-mail: pete.bewley@clorox.com

To the P&G Partners:

The Procter & Gamble Company
One P&G Plaza
Cincinnati, OH 45202
Attention: Jeffrey D. Weedman, Vice President
Facsimile: (513) 983-0911
Telephone: (513) 983-1921
E-mail: weedman.jd@pg.com

With copies to:

The Procter & Gamble Company
One P&G Plaza
Cincinnati, OH 45202
Attention: Chris Walther
Telecopy: (513) 983-2611
Telephone: (513) 983-8469
E-mail: walther.cb@pg.com

Section 11.4 Integration.

This Agreement, the Related Agreements and the documents referred to herein or
therein, or delivered pursuant hereto or thereto, contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof. There are no agreements, representations, warranties, covenants or
undertakings with respect to the subject matter hereof and thereof other than
those expressly set forth herein and therein. This Agreement supersedes all
other prior agreements and understandings between the Parties with respect to
such subject matter.

Section 11.5 Severability.

If one or more of the provisions, paragraphs, words, clauses, phrases or
sentences contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision, paragraph, word,
clause, phrase or sentence in every other respect and of the remaining
provisions, paragraphs, words, clauses, phrases or sentences hereof will not be
in any way impaired, it being intended that all rights, powers and privileges of
the Parties will be enforceable to the fullest extent permitted by law.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

70

--------------------------------------------------------------------------------




Section 11.6 Counterparts.

This Agreement may be executed in two or more counterparts, and by different
Parties on separate counterparts each of which will be deemed an original, but
all of which will constitute one and the same instrument.

Section 11.7 Governing Law.

This Agreement will be construed in accordance with, and the rights of the
Parties will be governed by, the laws of the State of New York.

Section 11.8 Arbitration.

(a) The Parties will attempt in good faith to resolve through negotiation any
dispute, claim or controversy arising out of or relating to this Agreement.
Either Clorox or the P&G Partners may initiate negotiations on behalf of the
Clorox Partners or the P&G Partners, as the case may be, by providing written
notice in letter form to the other Party, setting forth the subject of the
dispute and the relief requested. The recipient of such notice will respond in
writing within five days with a statement of its position on and recommended
solution to the dispute. If the dispute is not resolved by this exchange of
correspondence, then representatives of each of Clorox and the P&G Partners with
full settlement authority will meet at a mutually agreeable time and place
within ten (10) days of the date of the initial notice in order to exchange
relevant information and perspectives, and to attempt to resolve the dispute. If
the dispute is not resolved by these negotiations, the matter will be submitted
to JAMS, or its successor, for mediation.

(b) Either Clorox or the P&G Partners may commence mediation on behalf of the
Clorox Partners or the P&G Partners, as the case may be, by providing to JAMS
and the other Party a written request for mediation, setting forth the subject
of the dispute and the relief requested. The Parties will cooperate with JAMS
and with one another in selecting a mediator from JAMS’ panel of neutrals, and
in scheduling the mediation proceedings. The Parties covenant that they will
participate in the mediation in good faith, and that Clorox, on the one hand,
and the P&G Partners, on the other hand, will share equally in its costs. All
offers, promises, conduct and statements, whether oral or written, made in the
course of the mediation by any of the Parties, their agents, employees, experts
and attorneys, and by the mediator or any JAMS employees, are confidential,
privileged and inadmissible for any purpose, including impeachment, in any
arbitration or other proceeding involving the Parties, provided that evidence
that is otherwise admissible or discoverable will not be rendered inadmissible
or non-discoverable as a result of its use in the mediation. Either Clorox or
the P&G Partners may initiate arbitration on behalf of the Clorox Partners or
the P&G Partners, as the case may be, with respect to the matters submitted to
mediation by filing a written demand for arbitration at any time following the
initial mediation session or 45 days after the date of filing the written
request for mediation, whichever occurs first. The mediation may continue after
the commencement of arbitration if the Parties so desire. Unless otherwise
agreed by the Parties, the mediator will be disqualified from serving as
arbitrator in the case. The provisions of this Section 11.8 may be enforced by
any court of competent jurisdiction, and the Party seeking enforcement will be
entitled to an award of all costs, fees and expenses, including attorneys’ fees,
to be paid by the Party against whom enforcement is ordered.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

71

--------------------------------------------------------------------------------




(c) Any dispute, claim or controversy arising out of or relating to this
Agreement or the breach, termination, enforcement, interpretation or validity
thereof, including the determination of the scope or applicability of this
Agreement to arbitrate, which is not resolved through negotiation or mediation,
will be determined by arbitration conducted in Oakland, CA, before a sole
arbitrator based in the state of New York, in accordance with the laws of the
State of New York for agreements made in and to be performed in that State. The
arbitration will be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures unless Clorox and the P&G Partners agree to use
its Streamlined Arbitration Rules and Procedures. The arbitrator’s decision and
award with respect to the dispute referred to will be final and binding on the
Parties and may be entered in any court with jurisdiction, and the Parties will
abide by such decision and award.

(d) The arbitrator will, in its award, allocate all of the costs of the
arbitration (and the mediation, if applicable), including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing Party, against
the Party who did not prevail, if any.

Section 11.9 Injunctive Relief.

Each of the Parties acknowledges and agrees that pending the outcome of any
arbitration proceeding pursuant to Section 11.8, each of the Parties will be
entitled to an injunction, restraining order or other equitable relief to
prevent breaches of the provisions of this Agreement and the Related Agreements
in any court of competent jurisdiction solely for the purpose of maintaining the
status quo, in addition to any other remedy to which they may be entitled
pursuant to the terms hereof.

Section 11.10 Expenses.

Except as set forth in this Agreement and the Related Agreements, whether or not
the transactions contemplated by this Agreement are consummated, all legal and
other costs and expenses incurred in connection with this Agreement and the
Related Agreements and the transactions contemplated hereby will be paid by the
Party incurring such costs.

Section 11.11 No Third Party Beneficiaries.

Except for the rights of the Indemnified Parties pursuant to Article X, nothing
in this Agreement, express or implied, is intended to confer upon any Person,
other than the Parties or their respective successors and permitted assigns, any
rights, remedies, benefits, obligations or Liabilities of any nature whatsoever
under or by reason of this Agreement.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

72

--------------------------------------------------------------------------------




Section 11.12 Guarantees by Clorox and P&G.

(a) In consideration of the P&G Parties entering into this Agreement, Clorox
hereby fully and unconditionally guarantees that each of the Clorox Parties will
fully perform and discharge when due all of its obligations and Liabilities
under this Agreement and each of the Related Agreements, including but not
limited to full and punctual payment and discharge when due of all of the Clorox
Parties’ indemnification obligations to the P&G Indemnified Parties under this
Agreement and each of the Related Agreements. The guarantee of Clorox pursuant
to this Section 11.12(a) is an absolute, unconditional and continuing guarantee
of the full and punctual payment and performance by the Clorox Parties of such
obligations and Liabilities when due and not of their collectibility only and is
in no way conditioned upon any requirement that the P&G Parties first attempt to
collect any of the obligations or Liabilities from the Clorox Parties, or upon
any other contingency whatsoever. The obligations of Clorox hereunder are
absolute and unconditional regardless of the validity or enforceability of this
Agreement or any of the Related Agreements against any Clorox Partner. Clorox
hereby waives any legal or equitable defense to the enforceability of the
provisions of this Section 11.12(a).

(b) In consideration of the Clorox Parties entering into this Agreement, P&G
hereby fully and unconditionally guarantees that each of the P&G Parties will
fully perform and discharge when due all of its obligations and Liabilities
under this Agreement and each of the Related Agreements, including but not
limited to full and punctual payment and discharge when due of all of the P&G
Parties’ indemnification obligations to the P&G Indemnified Parties under this
Agreement and each of the Related Agreements. The guarantee of P&G pursuant to
this Section 11.12(b) is an absolute, unconditional and continuing guarantee of
the full and punctual payment and performance by the P&G Parties of such
obligations and Liabilities when due and not of their collectibility only and is
in no way conditioned upon any requirement that the Clorox Parties first attempt
to collect any of the obligations or Liabilities from the P&G Parties, or upon
any other contingency whatsoever. The obligations of P&G hereunder are absolute
and unconditioned regardless of the validity or enforceability of this Agreement
or any of the Related Agreements against any P&G Partner. P&G hereby waives any
legal or equitable defense to the enforceability of the provisions of this
Section 11.12(b).

(c) In consideration of the Clorox Parties entering into this Agreement and the
License Agreement, P&G hereby fully and unconditionally guarantees that any
Person to whom any Intellectual Property subject to the P&G License Agreement is
transferred in accordance with Section 7.3 of the P&G License Agreement and any
subsequent Persons to whom such Intellectual Property may be transferred
(collectively, “IP Transferees”) will fully perform and discharge when due all
of their obligations and Liabilities under the P&G License Agreement, including
but not limited to any licenses granted pursuant to Article 2, Article 3 or
Article 6 of the P&G License Agreement. The guarantee of P&G pursuant to this
Section 11.12(b) is an absolute, unconditional and continuing guarantee of the
full and punctual payment and performance by the IP Transferees of such
obligations and Liabilities when due and not of their collectibility only and is
in no way conditioned upon any requirement that the Clorox Parties first attempt
to collect any of the obligations or Liabilities from the IP Transferees, or
upon any other contingency whatsoever. The obligations of P&G hereunder are
absolute and unconditional regardless of the validity or enforceability of the
License Agreement against any IP Transferee. P&G hereby waives any legal or
equitable defense to the enforceability of the provisions of this Section
11.12(c).

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

73

--------------------------------------------------------------------------------




Section 11.13 Effectiveness of Amendment and Restatement, Representations,
Warranties and Agreements.

This Agreement amends and restates certain provisions of the Original Agreement
and restates the terms of the Original Agreement in their entirety. All
amendments to the Original Agreement effected by this Agreement, and all other
covenants, agreements, terms and provisions of this Agreement shall have effect
as of the Original Date unless expressly stated otherwise. This Agreement shall
be effective as of the date that copies hereof have been executed and delivered
by each of the Parties. Each of the representatives and warranties made in this
Agreement shall be deemed to be made on and as of the Original Date and not made
as of the date hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

74

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be executed on its behalf as of the date first written
above.

THE CLOROX COMPANY

  By:  /s/ Larry Peiros   Name: Larry Peiros   Title: Group Vice President  


THE GLAD PRODUCTS COMPANY

  By:  /s/ Larry Peiros   Name: Larry Peiros   Title: Vice President  


GLAD MANUFACTURING COMPANY

  By:  /s/ Larry Peiros   Name: Larry Peiros   Title: Vice President  

 

CLOROX SERVICES COMPANY

  By:  /s/ Larry Peiros   Name: Larry Peiros   Title: Vice President  


[Signature Page to Amended and Restated Joint Venture Agreement]

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

75

--------------------------------------------------------------------------------




THE CLOROX SALES COMPANY     By:   /s/ Larry Peiros   Name: Larry Peiros Title:
Vice President     CLOROX INTERNATIONAL COMPANY     By: /s/ Larry Peiros   Name:
Larry Peiros Title: Vice President     THE PROCTER & GAMBLE COMPANY     By: /s/
Jeffrey D. Weedman   Name: Jeffrey D. Weedman Title: Vice President, External
Business Development & Global Licensing     PROCTER & GAMBLE RHD, INC.     By:
/s/ Jeffrey D. Weedman   Name: Jeffrey D. Weedman Title: Attorney-in-fact


[Signature Page to Amended and Restated Joint Venture Agreement]

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

76

--------------------------------------------------------------------------------




Exhibit C
Description of P&G Equipment

 

[* * *]

 

 

 

 

 

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

--------------------------------------------------------------------------------




Exhibit D
Preliminary Business Plan

 

[* * *]

 

 

 

 

 

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

--------------------------------------------------------------------------------




Exhibit E
Preliminary Budget

 

[* * *]

 

 

 

 

 

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

--------------------------------------------------------------------------------




EXHIBIT F
CLOROX CORPORATE SERVICES

1.      

Clorox Services and Personnel. Clorox will provide to the Glad Global Business
payroll, product supply, project management, human resource services,
information systems services, facilities services, treasury, tax, financial
system and accounting services, legal services and other corporate services
currently provided by Clorox, which are referred to as “Clorox Services” for
purposes of this Agreement. Clorox will provide or will cause to be provided to
the Glad Global Business the Clorox Services at such levels as the Glad Global
Business may require from time to time. The Board will review on an annual basis
the costs and quality of the Clorox Services and determine whether it continues
to be in the best interest of the Glad Global Business for Clorox to continue to
provide all such services. The Glad Leadership Team will monitor the Clorox
Services on an ongoing basis and will report to the Board on an annual basis as
to the results of its review of the Clorox Services and will provide the Board
with any recommendations for changes in the Clorox Services. The Board will
promptly act on any such recommendation by the Glad Leadership Team.

  2.

Fees for Clorox Services. The fees Clorox will allocate to the Glad Global
Business for the Clorox Services (the “Service Fees”) shall be consistent with
the JV Accounting Principles and will include apportioned amounts for facilities
leases and supplies, salaries, bonuses and benefits (including pension plan
costs) of Clorox employees who perform the Clorox Services, operating supplies,
utilities, telephone, computers and/or other expenses as appropriate. Clorox and
the Glad Global Business will use [* * *] efforts to identify Clorox Services
that can be assumed by the Glad Global Business and no longer provided by Clorox
corporate (“Assumed Services”). In addition, if the Glad Global Business can
obtain any Clorox Service from a third party at [* * *] than the allocated cost
of Clorox providing such Clorox Service, it is contemplated that the Glad Global
Business will outsource such service and it will no longer be provided by Clorox
corporate (“Outsourced Services” and, together with the Assumed Services, the
“Push Down Services”). To the extent a Clorox Service becomes a Push Down
Service in any calendar year, the Service Fee for such year will be reduced by
an amount (the “Push Down Credit”) equal to what the cost of providing such
Clorox Service for that remainder of the calendar year (i.e. after the push down
occurs) would have been based on the cost of providing such Clorox Service
during the same period of the prior calendar year (determined in accordance with
the JV Accounting Principles). To the extent that the Board of the Joint Venture
unanimously determines to obtain any additional corporate services from Clorox
(“Incremental Services”) in any calendar year, the Service Fee for such year
will be increased by an amount (the “Supplemental Amount”) equal to the cost of
providing such Incremental Services (which will thereafter be deemed Clorox
Services) for the remainder of that calendar year.

  (a)       

The Base Service Fee allocated to the Glad Global Business for calendar year
2003 (the “2003 Base Service Fee”) will equal [* * *]% of the aggregate net
sales of the Glad Global Business for calendar year 2002, as adjusted for the
change in the Consumer Price Index during calendar year 2002 (i.e. if net sales
in 2002 were $[* * *] million and the Consumer Price Index increased by [* *
*]%, the 2003 Base Service Fee would equal $[* * *]). The actual Service Fee
payable for 2003 will equal the 2003 Base Services Fee [* * *] the Push Down
Credit for 2003 [* * *] the Supplemental Amount for 2003, if any


THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

--------------------------------------------------------------------------------




         (b)       

The base Service Fee (the “Base Service Fee”) allocated to the Glad Global
Business for each calendar year (the “Relevant Year”) commencing in 2004 will
equal the Service Fee actually paid in the immediately preceding calendar year
[* * *] the Push Down Adjustment for the immediate preceding calendar year [* *
*] the Incremental Services Adjustment for the immediately preceding calendar
year, as adjusted for the change in the Consumer Price Index during the
immediately preceding calendar year (i.e. if the 2003 Service Fee was $[* * *],
the Push Down Adjustment for 2003 was $[* * *], the Incremental Services
Adjustment was zero and the Consumer Price Index increased by [* * *]% the Base
Service Fee would equal $[* * *]). The actual Service Fee payable for the
Relevant Year will equal the Base Service Fee for the Relevant Year [* * *] the
Push Down Credit for the Relevant Year [* * *] the Supplemental Amount for the
Relevant Year, subject to the Cap and Floor described below.


The “Push Down Adjustment” for any calendar year will equal the sum of (x) the
amount that the Push Down Credit would have been in such year had all Clorox
Services that became Push Down Services in that calendar year become Push Down
Services on the first day of that calendar year [* * *] (y) the actual Push Down
Credit for that calendar year. The “Incremental Services Adjustment” for any
calendar year will equal the sum of (A) the amount that the Supplemental Amount
would have been in such year had all services that became Incremental Services
in that calendar year become Incremental Services on the first day of that
calendar year [* * *] (B) the actual Supplemental Amount for that calendar year.

  (c)       

In each calendar year beginning in 2004, the Services Fee will not be less than
the Floor Amount (as defined below) for that calendar year of the aggregate net
sales of the Clorox Global Business the immediately preceding calendar year nor
greater than the Cap Amount (as defined below) for that calendar year of the
aggregate net sales of the Clorox Global Business the immediately preceding
calendar year. The Floor Amount will initially equal [* * *]% and the Cap Amount
will initially equal [* * *]%. Beginning in 2004 the Floor Amount and the Cap
Amount will be subject to adjustment annually as follows:

               (i)       

At such time as the sum of all Push Down Credits [* * *] all Push Down
Adjustments [* * *] all Supplemental Amounts [* * *] all Incremental Services
Adjustments occurring in or prior to a specific calendar year (the “Base Year”)
exceeds [* * *]% of the aggregate net sales of the Glad Global Business in the
Base Year (the percentage amount by which they exceed [* * *]% is referred to as
the “Initial Adjustment Amount”), the Floor Amount and the Cap Amount for the
immediately succeeding calendar year will be reduced by the Initial Adjustment
Amount. The Floor Amount and the Cap Amount will remain at such lower levels
unless and until further adjusted pursuant to this paragraph (c).

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

2

--------------------------------------------------------------------------------




(ii)      

To the extent that any additional Push Down Services are implemented after the
Base Year (each year in which any such additional Push Down Service is
implemented is referred to herein as an “Adjustment Year”), then the Floor
Amount and the Cap Amount for the immediately succeeding year will be reduced by
the percent of the aggregate net sales of the Glad Global Business in the
Adjustment Year represented by the sum of the Push Down Credit for such
Adjustment Year plus the Push Down Adjustment for such Adjustment Year, provided
that the Floor Amount and the Cap Amount shall in no event be less than [* * *].
The Floor Amount and the Cap Amount will remain at such lower levels unless and
until further adjusted pursuant to this paragraph (c).

           (iii)

To the extent that the Board of the Joint Venture unanimously determines to
obtain any Incremental Services after the Base Year (each year in which any such
additional Incremental Services are first obtained is referred to herein as a
“Supplemental Adjustment Year”), then the Floor Amount and the Cap Amount for
the immediately succeeding year will be increased by the percent of the
aggregate net sales of the Glad Global Business in the Supplemental Adjustment
Year represented by the sum of the Supplemental Amount for such Supplemental
Adjustment Year plus the Incremental Services Adjustment for such Adjustment
Year. The Floor Amount and the Cap Amount will remain at such increased levels
unless and until further adjusted pursuant to this paragraph (c).

  (d)       

The aggregate Push Down Credits for 2003 and 2004 plus the aggregate Push Down
Adjustments for 2003 and 2004 will equal at least $[* * *].

    (e)

The “Consumer Price Index” means the Consumer Price Index of Urban Consumers,
West Region All Items (base period 1982-1984=100), as published by the Bureau of
Labor Statistics of the United States Department of Labor or, if such index is
no longer published or the method of computation thereof is substantially
modified, an alternative index of similar weighting and geographic focus
selected by the Board.

  3.

Payments. All Service Fees allocated to the Joint Venture pursuant to this
Exhibit F shall be settled quarterly in arrears by the appropriate accounting
entries. All Service Fees allocated to the Joint Venture hereunder will be
expenses attributable to the Joint Venture in accordance with the Joint Venture
Accounting Principles.


THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

3

--------------------------------------------------------------------------------




4.

Outsourcing. Any of the Clorox Services may be terminated by the Board at any
time during the Term of the Joint Venture and thereby become Outsourced
Services, upon 180 days prior written notice to Clorox specifying the Clorox
Services to be terminated and the date of such termination, in the event the
Board determines (i) that the Glad Global Business can obtain such services from
a third party at a lower cost to the Glad Global Business or (ii) that it is
otherwise in the best interest of the Glad Business to discontinue such Clorox
Services. Clorox’s actual direct costs incurred in connection with the
termination of any Clorox Services that become Outsourced Services will be
attributed to the Glad Global Business.

           5.

Relationship of the Parties. All persons employed by Clorox or its affiliates in
the performance of the Clorox Services shall be the sole responsibility of
Clorox and its affiliates and P&G shall have no obligation or responsibility
with respect thereto except as expressly provided herein. The persons assigned
by Clorox to provide the Clorox Services shall at all times remain employees of
Clorox or its Affiliates, as applicable, and shall not, for any purposes, be or
be deemed to be employees of any of P&G and P&G shall have no obligation or
responsibility with respect thereto, including responsibility for payment of
compensation, benefits, insurance and taxes related to such persons except as
expressly provided herein.


THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

4

--------------------------------------------------------------------------------




EXHIBIT G
TERMS OF INTERNATIONAL RELATIONSHIPS

Structure

New Entity Through US Joint Venture. In those countries in which the Glad
business does not currently operate, the Clorox Parties will form an entity in
the local country, which may be either a corporation or pass-through entity for
United States tax purposes. The newly formed entity will be an asset deemed
attributed to the United States Joint Venture. If the local entity is treated as
a corporation for United States tax purposes, P&G will be directly issued one
share of special voting stock equal to 10% of the vote in such entity, provided
that such share shall not carry any dissenter’s appraisal or similar rights, and
that with respect to any matter that requires a vote or consent of the
shareholders of such corporation, P&G shall agree to vote such shares in the
same manner that Clorox votes with respect to all matters other than those
matters with respect to which P&G has a veto right as described below under
“Governance – P&G Veto”.

Contribution. The Clorox Parties, on behalf of the joint venture, will
contribute or license Intellectual Property rights associated with the Glad
business to the newly formed entity and will contribute cash attributable to the
joint venture to fund start-up costs. Cash distributions from the foreign entity
to the Clorox Parties and proceeds from the sale of an interest in such entity
received by the Clorox Parties will be distributed to the parties under the
terms of the JV Agreement.

Distributions. The foreign entity will distribute or pay Distributable Cash Flow
(either by distributions or royalty payments) of such entity to the Clorox
Parties on an annual basis or, in the event the net profits of the business in
the applicable jurisdiction exceed $[* * *] per annum, on a quarterly basis. For
the avoidance of doubt, Distributable Cash Flow will be reduced by applicable
foreign income and other taxes. Also, for the avoidance of doubt, P&G will be
entitled to its share of Section 902 (income) and/or Section 901 (withholding)
tax credits with respect to such Distributable Cash Flow.

   

Governance

International Board. The international operations of the joint venture will be
governed by a board of managers (the “International Board”) that will have
authority to make decisions with respect to the operations in all countries
other than the United States in the same manner as the Board with respect to the
United States operations.


  ●

Composition. The International Board will consist of the same members as the
Board for the United States business, with the same board observers being
appointed by P&G.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

--------------------------------------------------------------------------------




●

Meeting and Procedures. Regular meetings of the International Board will be
scheduled to occur immediately before or after the United States Board meetings.
The terms with respect to the governance of the international operation will be
substantially identical to the Joint Venture agreement for the United States,
including with respect to meeting notice, voting, quorum, proxies and other
similar procedural requirements, disclosure of information, expense
reimbursement and other matters addressed in Sections 5.1 and 5.2 of the JV
Agreement with respect to the Board in the United States.

      ●

Other Board Approvals. The Board shall review and approve the budget, business
plan and other actions to be taken by the international business in the same
manner as detailed in Section 5.4 and 5.5 of the JV Agreement with respect to
the United States operations.


P&G Veto. P&G will have the same veto rights with respect to international
operations as it does in the United States (subject to the same dollar and other
thresholds). Vetoes will be subject to the same resolution procedure as provided
in Section 5.3 of the JV Agreement.

Local Governance. The general managers of the Glad business in each country
outside of the United States will report to the International Board. To the
extent required by local law, local partnership entities may have a board or
directors or other similar governing body in addition to the International
Board, but no such local board or governing body shall have the authority to
take any action for which approval of the International Board or P&G is required
prior to such approval being obtained.

   

Transfer

Transfer Restrictions. The interests of the parties in the local partnership and
license agreements described above will be subject to the same restrictions on
transfer as set forth in the JV Agreement.

Tag-Along and Drag-Along. Internationally, the P&G affiliate will have the same
tag-along rights in each country on equivalent terms as it has with respect to
the Joint Venture in the United States. The Clorox affiliate will also have
equivalent drag-along rights in each country, including with respect to any sale
of the Glad business in the relevant country that is not part of the sale of the
entire Glad business.


THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

2

--------------------------------------------------------------------------------




EXHIBIT H
Joint Venture Accounting Principles

General Approach

1. Create an accounting framework that to the extent possible is simple,
sustainable and accurate. 2. Start with Clorox’s GAAP financial statements for
each of Clorox and the relevant subsidiaries as a basis for preparing the
pro-forma financial statements for the Glad Global Business in each country. 3. 
Consistent application of Clorox and Glad Global Business accounting policies,
principles, and processes.   a. Accounting Principles. The accounting principles
of Clorox and the Glad Global Business will be the same in many respects, but to
the extent they differ these Joint Venture Accounting Principles will govern.
Any changes to the accounting principles of the Glad Global Business will be
subject to P&G’s consent rights pursuant to Sections 5.3(a) and 9.1(f) of this
Agreement, and any other provisions of this Agreement (or this Exhibit)
requiring the consent of P&G. The initial accounting principles of the Glad
Global Business will be the same as those of Clorox and its subsidiaries, except
with respect to Clorox corporate overhead allocations and as provided in this
Exhibit H. b. Accounting Policies. The accounting policies for the Glad Global
Business can be changed as required by GAAP, the rules and regulations of the
Securities and Exchange Commission or statements of the Financial Standards
Accounting Board. The accounting policies can also be changed in connection with
changes to Clorox’s overall accounting policies, but in all cases subject to
P&G’s consent rights pursuant to Sections 5.3(a) and 9.1(f) of this Agreement
and any other provisions of this Agreement (or this Exhibit) requiring the
consent of P&G.                        

Direct Costs and Allocated Costs

4. The PWC report, the source documents referenced in the PWC report and the
other materials underlying the PWC Report provide the basis for how indirect
costs were allocated and direct costs were identified as of June 30, 2002. These
allocations and identifications will be used during the Term, and changes to
those allocations and identifications may only be made consistent with this
Exhibit and with Exhibit F (Clorox Services). 5. To the extent any costs that
are attributable to the Glad Global Business on an allocated basis under Exhibit
F are subsequently identified as direct costs attributable to the Glad Global
Business, if they can be charged 100% to the Glad Global Business, Clorox will
cause them to be directly charged to the Glad Global Business to the extent
reasonably practicable. 6. To the extent costs attributable to the Glad Global
Business cannot be directly identified for the Glad Global Business they will be
allocated on mutually agreed upon basis and in accordance with this Exhibit and
with Exhibit F, where applicable.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

--------------------------------------------------------------------------------




7. The Glad Global Business will continuously work to improve the accuracy of
any allocated costs attributed to the Glad Global Business on an on-going basis.
8. Capital spending on direct property, plant and equipment (e.g. used 100% by
the Glad Global Business) will be direct costs of the Glad Global Business.
Capital spending on shared manufacturing, distribution and product development
assets used in the Glad Global Business will be shared pro rata based upon an
allocation process to be mutually agreed to by Clorox and P&G. If the Parties
can not agree on such process the matter will be subject to Escalation and, if
not resolved by Escalation, by arbitration as to the appropriate pro rata
allocation.                        

Reviews and Audits

9. All allocations in all geographies for all allocated costs (i.e. those costs
that cannot be solely attributed to the Glad Global Business) will be reviewed
and documented annually to facilitate consistency and disclosure. 10. Clorox’s
internal audit function will review the Glad Global Business’ financials and
processes in a manner and frequency consistent with Clorox internal audit
procedures. For the United States Glad Business and for each country where there
is a Glad Global Business with annual revenues in excess of the greater of (x)
U.S. $[* * *] or (y) [* * *]% of the Glad Global Business’s aggregate annual
revenue (initially, Canada and Australia), these audits will be performed at
least once every 24 months, and these reports will be shared with the Board.  

Cash Funding Preferences

11. The Glad Global Business may fund its own global cash requirements
internally (which may require loans between Glad businesses in different
countries) before seeking a Parent Loan, and the Parties expect that it will
generally seek to fund such amounts internally rather than seeking a Parent
Loan.  

Balance Sheet Preparation

12. For each country, assets and liabilities directly attributable to the Glad
Global Business will be included on the pro-forma balance sheet of the Glad
Global Business. a. Shared Assets and Liabilities other than Fixed Assets. Where
assets and liabilities other than Fixed Assets are not solely attributable to
the Glad Global Business but are shared with other Clorox businesses in the
country, they will be allocated on a fair share basis to the Glad Global
Business. b. Shared Fixed Assets. Any fixed asset shared with a Clorox business
other than the Glad Global Business will not be allocated to the Glad Global
Business unless otherwise mutually agreed. It is the intention of the Parties
that any significant capital investments shared with a business other than the
Glad Global Business will be shared on a pro rata basis based upon an allocation
process to be mutually agreed to by Clorox and P&G. If the Parties can not agree
on such process the matter will be subject to Escalation and, if not resolved by
Escalation, as to the appropriate pro rata allocation.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

2

--------------------------------------------------------------------------------




           c.       

Allocation Methodology Changes. Any change in allocation methodology must be
approved by the P&G Board member.

13.

To the extent possible and practical all assets and liabilities held by Clorox
corporate but attributable 100% to the Glad Global Business will be pushed down
to the pro-forma balance sheet. To the extent this is not possible, an
appropriate disclosure will be provided.

14.

To the extent either Clorox or P&G adopts the accounting position of expensing
its stock options, it will be able to attribute the option expense with respect
to the personnel engaged in the Glad business to the Glad Global Business to the
extent such expense is a direct cost.


THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

3

--------------------------------------------------------------------------------




EXHIBIT I
SUBLICENSE AGREEMENT

This Sublicense Agreement (this “Agreement”), dated as of January 31, 2003 (the
“Effective Date”), by and between The Glad Products Company, a Delaware
corporation (“Licensor”), and _________, a __________1 (“Licensee”) (each, a
“Party” and collectively, the “Parties”).

WITNESSETH:

WHEREAS, Licensor, Procter & Gamble RHD Inc., an Ohio corporation (“P&G Sub”),
and certain Affiliates of Licensor and P&G Sub, respectively, have entered into
an Amended and Restated Joint Venture Agreement with respect to the Glad Global
Business, dated as of January 31, 2003 (as such agreement may be amended,
supplemented or otherwise modified in accordance with the terms thereof, the “JV
Agreement”);

WHEREAS, Licensor and P&G Sub have entered into a License Agreement, dated as of
January 31, 2003 (as such agreement may be amended, supplemented or otherwise
modified in accordance with the terms thereof, the “P&G License Agreement”)
providing, among other things, for the license by P&G Sub to Licensor of certain
Intellectual Property (as defined below) for use in the Glad Global Business,
subject to the terms and conditions thereof;

WHEREAS, Licensor and Licensee have agreed to enter into this Agreement
providing, subject to the terms and conditions contained herein, for the
sublicense by Licensor to Licensee of certain Intellectual Property licensed to
Licensor by P&G Sub under the P&G License Agreement, subject to the terms and
conditions hereof and thereof;

WHEREAS, Licensor and Licensee have entered into a Technology and Trademark
License Agreement, dated as of January 31, 2003 (as such agreement may be
amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Glad License Agreement”) providing, among other things, for the
license by Licensor to Licensee of certain Intellectual Property (as defined
below) for use in the Glad Global Business, subject to the terms and conditions
thereof; and

WHEREAS, capitalized terms used but not defined herein shall, as the context
requires, have the meaning set forth in either the JV Agreement or the P&G
License Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

____________________

1 License Agreements will be entered into with the Clorox affiliates operating
the Glad business in each of Australia, Canada, New Zealand, South Africa, Costa
Rica, China, Hong Kong, Philippines and Korea.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

--------------------------------------------------------------------------------




Article 1. Definitions.

Section 1.1 Definitions

“Action” shall have the meaning set forth in the P&G License Agreement.

“Additional P&G Improvements” shall have the meaning set forth in the P&G
License Agreement.

“Additional P&G Technology” shall have the meaning set forth in the P&G License
Agreement.

“Affiliate Loans” shall mean funds provided by Clorox or its Affiliates as loans
attributed to the Glad Local Business pursuant to Section 9.3 hereof.

“Available Local Cash Flow” shall mean, with respect to any Fiscal Quarter or
other period, without regard to any Royalty payable hereunder, the sum of all
cash receipts during such Fiscal Quarter or other period attributed to the Glad
Local Business from any and all sources other than the cash proceeds of any
Indebtedness, plus all Reserves of the Glad Local Business as of the close of
business on the last day of the preceding Fiscal Quarter or other period, plus
interest on such Reserves at Clorox’s 30-day commercial paper borrowing rate
(or, if Clorox is unable to obtain commercial paper, Clorox’s short term cost of
borrowing), plus the sum of all royalty payments made by Licensee under the Glad
License Agreement during such period, minus all proceeds attributed to the Glad
Local Business from any International Acquisition, minus all cash disbursements
attributed to the Glad Local Business for any and all purposes during such
Fiscal Quarter or other period ((x) including loan repayments (other than
Affiliate Loans), interest payments (other than in respect of Affiliate Loans),
capital improvements and replacements but (y) excluding disbursements funded by
the cash proceeds of any Indebtedness attributed to the Glad Local Business
(other than Affiliate Loans) and (z) excluding any cash dividends to Clorox or
its Affiliates and any Royalties paid under this Agreement) and a reasonable
allowance as of the last day of such Fiscal Quarter or other period for
Reserves, contingencies and anticipated obligations as determined by the
Licensee, determined in accordance with the JV Accounting Principles.

“Call Right” shall have the meaning set forth in the JV Agreement.

“Clorox” shall mean The Clorox Company, a Delaware corporation.

“Collaborative Improvements” shall have the meaning set forth in the P&G License
Agreement.

“Collaborative Inventions” shall have the meaning set forth in the P&G License
Agreement.

“Collaborative Inventions Prosecuting Party” shall have the meaning set forth in
the P&G License Agreement.

“Core P&G Improvements” shall have the meaning set forth in the P&G License
Agreement.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

2

--------------------------------------------------------------------------------




“Core P&G Technology” shall have the meaning set forth in the P&G License
Agreement.

“Distributable Local Cash Flow” shall mean, with respect to any Fiscal Quarter
or other period, Available Local Cash Flow for such Fiscal Quarter or other
period [* * *] the amount of Available Local Cash Flow required to be applied to
the repayment of Affiliate Loans and accrued interest thereon in accordance with
the immediately succeeding sentence. To the extent there are any outstanding
Affiliate Loans with respect to the Glad Local Business and there is Available
Local Cash Flow in any Fiscal Quarter, then all Available Local Cash Flow will
be immediately applied towards such outstanding Affiliate Loans and accrued and
unpaid interest thereon until all Affiliate Loans and accrued interest thereon
will have been repaid in full. As long as any Affiliate Loans remain
outstanding, Distributable Local Cash Flow will be [* * *].

“Exclusive Field” shall have the meaning set forth in the P&G License Agreement.

“Existing International Balance Sheet” shall have the meaning set forth in the
JV Agreement.

“Fair Market Value” shall have the meaning set forth in the JV Agreement.

“Field” shall have the meaning set forth in the P&G License Agreement.

“Fiscal Quarter” shall mean each three (3) calendar month period ending on March
31, June 30, September 30 and December 31 or, in the case of the first Fiscal
Quarter hereunder, the period from the date hereof through March 31, 2003.

“GAAP” shall mean generally accepted accounting principles as in effect in the
United States (or such other jurisdiction as may be specified herein)
consistently applied.

“Glad Local Business” shall mean the Glad Global Business conducted by the
Licensee in the Territory.

“Glad R&D Team” shall have the meaning set forth in the P&G License Agreement.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Improvements” shall have the meaning set forth in the P&G License Agreement.

“Indebtedness” shall mean all obligations for borrowed money, including
guarantees, and all reimbursement obligations in respect of outstanding letters
of credit (measured assuming such letters of credit are drawn in full).

“Infringe” shall have the meaning set forth in the P&G License Agreement.

“Intellectual Property” shall have the meaning set forth in the P&G License
Agreement.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

3

--------------------------------------------------------------------------------




“International Acquisition” shall mean the sale, disposition or other transfer
to a Third Party of all or substantially all of the equity interests of Licensee
or of all or substantially all the business, assets and properties of Licensee
used in the Glad Local Business, but excluding (i) any transaction in connection
with which the Put Right or the Call Right is exercised, (ii) any Third-Party
Sale in connection with which Clorox exercises its right to cause a sale and
(iii) any transaction in connection with which the Tag-Along Right is exercised.

“IP Acquisition” shall have the meaning set forth in the JV Agreement.

“JV Accounting Principles” shall have the meaning set forth in the JV Agreement.

“Know How” shall have the meaning set forth in the P&G License Agreement.

“Liabilities” means, as to any Person, all debts, liabilities and obligations,
direct, indirect, absolute or contingent of such Person, whether accrued, vested
or otherwise, whether known or unknown and whether or not actually reflected, or
required by GAAP to be reflected, in such Person’s balance sheet.

“Non–Exclusive Field” shall have the meaning set forth in the P&G License
Agreement.

“P&G Competitive Business Line” shall have the meaning set forth in the P&G
License Agreement.

“P&G Technology” shall mean the Core P&G Technology and the Additional P&G
Technology.

“Patents” shall have the meaning set forth in the P&G License Agreement.

“Person” shall mean any individual, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture or other form of business or legal entity or
Governmental Authority.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by Citibank, N.A. as its prime rate in effect at its principal
office in New York, New York; each change in the Prime Rate will be effective
from and including the date such change is publicly announced as being
effective.

“Prosecuting Party” shall have the meaning set forth in the P&G License
Agreement.

“Put Right” shall have the meaning set forth in the JV Agreement.

“Related Agreements” shall have the meaning set forth in the JV Agreement.

“Reserves” shall mean cash funds set aside from gross cash revenues as reserves.
Such “Reserves” will be maintained in amounts and upon such timing as is
reasonably deemed necessary by the Licensee to finance any working capital
requirements and/or to pay taxes, insurance, debt service, repairs,
replacements, renewals, capital expenditures or other costs or expenses to be
attributed to the Glad Local Business in accordance with the JV Accounting
Principles in the four Fiscal Quarters following the date such Reserves are
being established that will not be funded from Available Local Cash Flow based
on the then-current financial forecasts of the Glad Local Business.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

4

--------------------------------------------------------------------------------




“Services Agreement” shall have the meaning set forth in the P&G License
Agreement.

“Tag-Along Right” shall have the meaning set forth in the JV Agreement.

“Team Inventions” shall have the meaning set forth in the P&G License Agreement.

“Territory” shall mean [the Commonwealth of Australia][Canada][New Zealand] [the
Republic of South Africa][the Republic of Costa Rica] [the People’s Republic of
China][Hong Kong][the Republic of the Philippines][the Republic of Korea].

“Third Party” shall have the meaning set forth in the JV Agreement.

“Third-Party Sale” shall have the meaning set forth in the JV Agreement.

“Trademarks” shall have the meaning set forth in the P&G License Agreement.

Section 1.2 Other Definitions.

The following terms are defined in the Sections indicated:

Term       Section Effective Date   Preamble Excluded Local Assets 9.2(b) Glad
License Agreement Recitals International Acquisition 7.2(a) JV Agreement
Recitals Licensee Preamble Licensor Preamble Negative Cash Flow 9.3(a) P&G
License Agreement Recitals P&G Sub Recitals Party Preamble Retained Local
Liabilities 9.2(c) Royalty 9.1(a) Termination Fee 7.2(a)

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

5

--------------------------------------------------------------------------------




Article 2. Core P&G Technology.

Section 2.1 Licensee’s License in the Field. Subject to the terms and conditions
of this Agreement, Licensor hereby grants to Licensee a right and license to use
the Core P&G Technology (including any and all Core P&G Improvements deemed to
be Core P&G Technology pursuant to the provisions of Section 2.3(b) of the P&G
License Agreement) in the Field throughout the Territory, including without
limitation the right and license, in the Field throughout the Territory, to (i)
practice and use the Patents and Know How included in the Core P&G Technology,
(ii) market, make, have made, sell and distribute products by or on behalf of
Licensee in connection with the Glad Local Business, (iii) make Core P&G
Improvements and (iv) sublicense such rights to the Core P&G Technology. The
licenses granted in the Territory pursuant to this Section 2.1 are exclusive in
the Exclusive Field and non-exclusive in the Non–Exclusive Field. In no event
shall the license granted to Licensee pursuant to this Section 2.1 be
interpreted as being broader in any respect than the license granted to Licensor
pursuant to Section 2.1 of the P&G License Agreement.

Section 2.2 Core P&G Improvements.

(a) Ownership. The Parties acknowledge and agree that, as between P&G (or its
Subsidiaries) and Licensee (on behalf of itself and its Affiliates), P&G (or its
Subsidiaries) is and shall be the sole and exclusive owner of all right, title
and interest, including any and all Intellectual Property rights, in and to any
and all Core P&G Improvements, whether developed by or on behalf of P&G (or its
Subsidiaries), Licensor or Licensee (on behalf of itself and its Affiliates).

(b) Licensee’s Non–Exclusive License to Certain Core P&G Improvements Outside
the Field. In the event that, during the Term of the Services Agreement the [* *
*] (or, after the termination or expiration of the Services Agreement [* * *])
participates in the development of any Core P&G Improvements, then, to the
extent such Core P&G Improvements are [* * *] Collaborative Improvements
pursuant to the P&G License Agreement, Licensor hereby grants to Licensee a
non-exclusive right and license to use such Core P&G Improvements throughout the
Territory in connection with [* * *] that is [* * *], including without
limitation the right and license, solely for the foregoing purposes, to (i)
practice and use the Patents and Know How included in such Core P&G
Improvements, (ii) market, make, have made, sell and distribute products by or
on behalf of Licensee, Clorox or its Subsidiaries, (iii) make Improvements based
upon or derived from such Core P&G Improvements and (iv) sublicense such rights
solely to manufacturers of products of Licensee, Clorox or its Subsidiaries and
to Clorox and Subsidiaries of Clorox. In no event shall the license granted to
Licensee pursuant to this Section 2.2(b) be interpreted as being broader in any
respect than the license granted to Licensor pursuant to Section 2.3(c) of the
P&G License Agreement.

(c) Clarification of Licensee’s Rights. For the avoidance of doubt, (i) any and
all Core P&G Improvements developed by P&G or its Subsidiaries without the
participation of the [* * *] or [* * *] ([* * *]) and (ii) any and all Core P&G
Improvements that constitute [* * *] shall not be subject to the licenses set
forth in Section 2.2(b), but shall be subject to the licenses set forth in
Section 2.1. The license granted pursuant to Section 2.2(b) shall only apply to
that portion of the Core P&G Improvements that is incremental to the Core P&G
Technology. Except for the Core P&G Improvements that do not [* * *]
Collaborative Improvements, Licensee (on behalf of itself and its Affiliates)
shall not have the right to use any Core P&G Technology outside of the Field,
irrespective of whether any Core P&G Improvements licensed pursuant to Section
2.2(b) are based upon or derived from such Core P&G Technology.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

6

--------------------------------------------------------------------------------




(d) Notice of Improvements. In the event Licensee (on behalf of itself or its
Affiliates) develops any Core P&G Improvements, Licensee shall promptly provide
Licensor with written notice thereof.

Article 3. Additional P&G Technology.

Section 3.1 Licensee’s License in the Field. Subject to the terms and conditions
of this Agreement, Licensor hereby grants to Licensee a right and license to use
the Additional P&G Technology (including any and all P&G Improvements deemed to
be Additional P&G Technology pursuant to the provisions of the P&G License
Agreement), and all Intellectual Property rights therein, in the Field
throughout the Territory, including without limitation the right and license, in
the Field throughout the Territory, to (i) practice the Patents and Know How
included in the Additional P&G Technology, (ii) market, make, have made, sell
and distribute products by or on behalf of Licensee in connection with the Glad
Local Business, (iii) make Additional P&G Improvements and (iv) sublicense such
rights to the Additional P&G Technology. The licenses granted in the Territory
pursuant to this Section 3.1 are exclusive in the Exclusive Field and
non-exclusive in the Non–Exclusive Field. In no event shall the license granted
to Licensee pursuant to this Section 3.1 be interpreted as being broader in any
respect than the license granted to Licensor pursuant to Section 3.1 of the P&G
License Agreement.

Section 3.2 Additional P&G Improvements.

(a) Ownership. The Parties acknowledge and agree that, as between P&G (or its
Subsidiaries) and Licensee (on behalf of itself and its Affiliates), P&G (or its
Subsidiaries) is and shall be the sole and exclusive owner of all right, title
and interest, including all Intellectual Property rights, in and to any and all
Additional P&G Improvements, whether developed by or on behalf of P&G (or its
Subsidiaries), Licensor or Licensee (on behalf of itself and its Affiliates).

(b) Licensee’s Non–Exclusive License Outside the Field. In the event that,
during the Term of the Services Agreement the [* * *] (or, after the termination
or expiration of the Services Agreement [* * *]) participates in the development
of any Additional P&G Improvements, then, to the extent such Additional P&G
Improvements are [* * *] Collaborative Improvements pursuant to the P&G License
Agreement, Licensor hereby grants to Licensee a non-exclusive right and license
to use such Additional P&G Improvements throughout the Territory in connection
[* * *] that is [* * *], including without limitation the right and license,
solely for the foregoing purposes, to (i) practice and use the Patents and Know
How included in such Additional P&G Improvements, (ii) market, make, have made,
sell and distribute products by or on behalf of Licensee, Clorox or its
Subsidiaries, (iii) make Improvements based upon or derived from such Additional
P&G Improvements and (iv) sublicense such rights solely to manufacturers of
products of Licensee, Clorox or its Subsidiaries and to Clorox and Subsidiaries
of Clorox. In no event shall the license granted to Licensee pursuant to this
Section 3.1(b) be interpreted as being broader in any respect than the license
granted to Licensor pursuant to Section 3.1(c) of the P&G License Agreement.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

7

--------------------------------------------------------------------------------




(c) Clarification of Licensee’s Rights. For the avoidance of doubt, (i) any and
all Additional P&G Improvements developed by P&G or its Subsidiaries without the
participation of the [* * *] or [* * *] and (ii) any and all Additional P&G
Improvements that constitute [* * *] shall not be subject to the licenses set
forth in Section 3.2(b), but shall be subject to the licenses set forth in
Section 3.1. The license granted pursuant to Section 3.2(b) shall only apply to
that portion of the Additional P&G Improvements that is incremental to the
Additional P&G Technology. Except for the Additional P&G Improvements that do
not [* * *] Collaborative Improvements, Licensee (on behalf of itself and its
Affiliates) shall not have the right to use any Additional P&G Technology
outside of the Field, irrespective of whether any Additional P&G Improvements
licensed pursuant to Section 3.2(b) are based upon or derived from such
Additional P&G Technology.

(d) Notice of Improvements. In the event Licensee (on behalf of itself or its
Affiliates) develops any Additional P&G Improvements, Licensee shall promptly
provide Licensor with written notice thereof.

Section 3.3 Effect of Expiration or Termination of the JV Agreement on Section
3.1 and Section 3.2. In the event of any expiration or termination of the Term
under the JV Agreement, the licenses granted to Licensee in Section 3.1 and, if
applicable, Section 3.2 shall automatically terminate to the extent the license
to Licensor terminates under the P&G License Agreement. This Section 3.3 shall
have no effect on any Additional P&G Improvements developed by or on behalf of
Licensor or Licensee after the termination or expiration of the Term of the JV
Agreement, which shall continue to remain subject to the licenses granted to
Licensee in Section 3.1 and Section 3.2.

Article 4. Trademarks and Other Intellectual Property.

Section 4.1 License Grant. Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee an exclusive (as set forth in
Section 4.2) right and license to use the Trademarks in the Field throughout the
Territory, including without limitation, the right and license to sublicense
such rights in the Field throughout the Territory. In no event shall the license
granted to Licensee pursuant to this Section 4.1 be interpreted as being broader
in any respect than the license granted to Licensor pursuant to Section 6.1 of
the P&G License Agreement.

Section 4.2 Exclusivity. The licenses granted to Licensee pursuant to Section
4.1 are exclusive with respect to use of the Trademarks in the Field in the
Territory.

Section 4.3 Trademark Use. Licensee agrees to maintain and preserve the quality
of the Trademarks and to use the Trademarks in good faith and in a dignified
manner, consistent with P&G Sub’s and Licensor’s high standards of and
reputation for quality, and in accordance with good trademark practice wherever
the Trademarks are used. Both Parties agree to use the Trademarks only in
connection with goods and services that possess a character and quality
consistent with the reputation and high standards associated with Licensor, P&G
Sub and/or the Trademarks. Licensees agree that any and all goodwill arising
from Licensee’s use of the Trademarks shall inure solely to the benefit of P&G
Sub, as licensor to Licensor under the P&G License Agreement. Upon the request
of Licensor, Licensee shall, to the extent reasonable, provide Licensor with a
representative sample of Licensee’s use of the Trademarks.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

8

--------------------------------------------------------------------------------




Section 4.4 Glad Base IP and Glad Improvements. The Parties acknowledge and
agree that, as between Licensor and Licensee, Licensor shall be the sole and
exclusive owner of all right, title and interest, including all Intellectual
Property rights, in and to any and all Glad Base IP and any and all Glad
Improvements. Licensee hereby acknowledges and agrees that it is bound by, and
its rights hereunder are in all respects subject to, the license grants of
Licensor contained in Article 4 of the P&G License Agreement.

Section 4.5 New Inventions. The Parties acknowledge and agree that, as between
Licensor and Licensee, Licensor shall be the sole and exclusive owner of all
right, title and interest, including all Intellectual Property rights, in and to
any and all New Inventions. Licensee hereby acknowledges and agrees that it is
bound by, and its rights hereunder are in all respects subject to, the license
grants of Licensor contained in Article 5 of the P&G License Agreement. Licensee
shall not, and shall not authorize third parties to, (a) use any Team Inventions
outside of the Field in the Territory in connection with a [* * *] that is a [*
* *] or (b) use the Collaborative Inventions in the Territory outside of the
Field or to manufacture a product inside the Field for use, sale or distribution
outside of the Field or provide any information or assistance to any third party
related thereto.

Article 5. Other Agreements.

Section 5.1 Transfers and Encumbrances of Intellectual Property. Nothing in this
Agreement shall prevent Licensor from transferring any Intellectual Property
rights that are, in whole or in part, subject to a license or obligation under
this Agreement. Nothing in this Agreement shall prevent Licensor from
encumbering any Intellectual Property rights that are, in whole or in part,
subject to a license or obligation under this Agreement.

Section 5.2 Intellectual Property Protection. Licensee agrees to notify Licensor
immediately after it becomes aware of any actual or threatened Infringement of
the P&G Technology or the Trademarks or any Collaborative Inventions. Licensee
agrees to cooperate fully with the Prosecuting Party or the Collaborative
Invention Prosecuting Party, as the case may be, during the course of any such
Action and to fulfill all reasonable requests for assistance by the Prosecuting
Party or the Collaborative Invention Prosecuting Party, including without
limitation agreeing to be joined as a party to such Action.

Section 5.3 Information with Respect to Glad Local Business. During the term of
this Agreement, Licensee will provide Licensor with copies of [* * *] of its [*
* *] and [* * *] for its [* * *] prior to finalizing such [* * *], and [* * *]
to the then-current versions [* * *], and [* * *] with respect to such [* * *].
Licensee will also provide Licensor with additional reports and other
information about the Glad Local Business as is provided to the members of its
board of directors or other equivalent governing body on a scheduled, periodic
basis, as well as any additional information upon the reasonable request of
Licensor.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

9

--------------------------------------------------------------------------------




Section 5.4 Consent Rights. Licensee agrees that during the term of this
Agreement, without the prior consent of Licensor, it will not, and will cause
its Subsidiaries not to, take any of the following actions:

(a) the incurrence or assumption of any Indebtedness to be attributed to the
Glad Local Business pursuant to Section 9.2 (other than Affiliate Loans pursuant
to Section 9.3) that would result in the aggregate outstanding Indebtedness
attributed to the Glad Local Business at the time such Indebtedness is incurred
or assumed (other than Affiliate Loans) to be in excess [* * *] percent ([* *
*]%) of Available Local Cash Flow for the prior four Fiscal Quarters;

(b) any purchase or other acquisition of any business, division or Person that
will be attributed to the Glad Local Business pursuant to Section 9.2;

(c) any sale, transfer or other disposition in any single transaction or series
of related transactions of any business, division or Person attributed to the
Glad Local Business pursuant to Section 9.2,

(d) any sale, transfer or other disposition in any single transaction or series
of related transactions, other than in the ordinary course of the conduct of the
Glad Local Business of any assets attributed to it, which assets (x) are not
obsolete, (y) are utilized in a material manner in the Glad Local Business at
the time of such sale, and (z) are not being replaced with assets of comparable
utility or value to the Glad Local Business, provided that in each case such
business, division, Person or assets have a value in [* * *] of [* * *] ([* *
*]%) of Available Local Cash Flow for the prior four Fiscal Quarters;

(e) except as provided in the JV Agreement or the Related Agreements, any
transaction with respect to the Glad Local Business between Licensee or any of
its Subsidiaries, on the one hand, and Clorox or any Affiliate of Clorox, on the
other hand, unless (x) (A) such transaction is [* * *] or is less than $[* * *]
and (B) the terms of such transaction to be attributed to the Glad Local
Business are no less favorable than those that would be obtained in a comparable
arm’s length transaction with a third party that is not Clorox or an Affiliate
of Clorox or (y) such transaction is provided for pursuant to the JV Accounting
Principles;

(f) any internal restructuring of the method by which the legal ownership of the
Glad Local Business is held by Licensee and its Subsidiaries that, based on the
facts and circumstances known at the time such restructuring is approved, has or
will have a material adverse effect on the business, properties, financial
condition, results of operations or prospects of the Glad Local Business;

(g) any changes in the accounting policies of the Licensee so as to differ from
the JV Accounting Principles, except as required by Governmental Authorities;
and

(h) the Glad Local Business [* * *].

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

10

--------------------------------------------------------------------------------




Article 6. Other Intellectual Property Matters.

Section 6.1 Notices and Legends. Licensee shall apply or use all notices and
legends, including patent markings, required by applicable law or regulations to
preserve and protect the value and validity of any Intellectual Property
licensed pursuant to this Agreement, including applying or using any notices or
legends reasonably requested by Licensor.

Section 6.2 No Contest. Licensee agrees not to directly or indirectly question,
attack, contest or in any other manner impugn any Intellectual Property licensed
to it pursuant to the terms of this Agreement, or the enforceability of this
Agreement, including without limitation, in any Action in which enforcement of a
provision of this Agreement is sought; nor shall Licensee willingly become a
party adverse to Licensor or P&G Sub in an Action in which a third party
contests the same.

Section 6.3 Assignment and Further Assurances. Notwithstanding any other
provision of this Agreement, in the event that Licensee is held to, or becomes
the owner of any Intellectual Property that is intended to be owned by Licensor
or P&G Sub pursuant to the terms of this Agreement or the P&G License Agreement,
Licensee hereby assigns permanently the entirety of such rights to Licensor or
P&G Sub, as the case may be, and shall, during the term of this Agreement and
after any expiration or termination hereof, execute such documents as Licensor
and P&G Sub reasonably may request from time to time to ensure that all such
Intellectual Property rights reside in the proper party.

Section 6.4 Reservation of Rights. All Intellectual Property rights not
expressly granted pursuant to this Agreement are reserved to the owner of such
Intellectual Property.

Article 7. Term and Termination.

Section 7.1 Termination by Licensor. The initial term of this Agreement shall be
five (5) years, which term shall be renewable for successive five (5) year
periods thereafter at the option of the Licensor upon written notice. The term
of this Agreement may be terminated by Licensor at any time upon [* * *] notice
to Licensee. The term of this Agreement may be terminated by Licensee only as
provided in Section 7.2(a) hereof. No further Royalty shall accrue hereunder
after the termination (or deemed termination pursuant to Section 7.2) of this
Agreement.

Section 7.2 International Acquisition Transaction.

(a) In the event of an International Acquisition in which there is no IP
Acquisition, Licensee will be deemed to have terminated this Agreement. Upon
such deemed termination, Licensee will be required to pay Licensor a termination
fee (the “Termination Fee”) in an amount equal to [* * *] ([* * *]%) of the Fair
Market Value of the Glad Local Business.

(b) In the event of an International Acquisition in which there is an IP
Acquisition, Licensor will be deemed to have terminated this Agreement and no
Termination Fee shall be due or payable.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

11

--------------------------------------------------------------------------------




Article 8. Representations and Warranties.

Section 8.1 Of Both Parties. Licensor and Licensee each represents and warrants
to the other Party that, as of the Effective Date:

(a) The warranting Party is duly organized and validly existing under the laws
of the jurisdiction of its organization, and has full power, authority and legal
right to execute, deliver and perform this Agreement, and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement;

(b) This Agreement has been duly executed and delivered by the warranting Party.
This Agreement is a legal, valid and binding obligation of the warranting Party,
enforceable against such Party in accordance with its terms, subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to the effect of general principles of equity (regardless of
whether enforcement is considered in a proceeding at law or in equity); and

(c) The warranting Party is not subject to any judgment, order, injunction,
decree or award of any court, administrative agency or governmental body that
would or might interfere with its performance of any of its material obligations
hereunder.

Section 8.2 No Other Representations or Warranties. Neither Party makes any
representations or warranties other than as expressly set forth in this Article.

Article 9. Royalties and Cash Flow.

Section 9.1 Royalties.

(a) As consideration for the rights granted in Articles 2, 3 and 4, Licensee
shall pay Licensor a royalty (the “Royalty”) on a quarterly basis in arrears as
set forth below:

(i) With respect to the first four Fiscal Quarters of the Joint Venture, the
Royalty shall be [* * *];

(ii) With respect to the fifth through eighth Fiscal Quarters of the Joint
Venture, the Royalty shall be an amount [* * *] to [* * *] percent ([* * *]%) of
Distributable Local Cash Flow;

(iii) With respect to the ninth and all succeeding Fiscal Quarters of the Joint
Venture during the term of this Agreement, the Royalty shall be an amount [* *
*] to [* * *] percent ([* * *]%) of Distributable Local Cash Flow.

(b) The Royalty with respect to any Fiscal Quarter will be paid by Licensee to
Licensor within three (3) Business Days after delivery of the financial
statements with respect to the Glad Local Business for such Fiscal Quarter
pursuant to the JV Agreement in immediately available funds to the account
designated by Licensor to Licensee in writing.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

12

--------------------------------------------------------------------------------




Section 9.2 Determining Available Local Cash Flow. For the purposes of
determining Available Local Cash Flow:

(a) From and after the date hereof, subject to the JV Accounting Principles, the
following interests and Liabilities of Licensee and other relevant subsidiaries
of Clorox will be attributed to the Glad Local Business for purposes of
determining Available Local Cash Flow, except as provided in Section 9.2(b)
below with respect to Excluded Local Assets and Section 9.2(c) below with
respect to Retained Local Liabilities:

(i) the interest of Licensee and its Subsidiaries on the date hereof in all of
the businesses, assets, rights and properties of Licensee to the extent and only
to the extent utilized in or related to the Glad Local Business;

(ii) subject to the JV Accounting Principles, the interest of Licensee and its
Subsidiaries in any business, asset, right or property acquired during the Term
by Licensee or its Subsidiaries to the extent and only to the extent utilized in
or related to the Glad Local Business;

(iii) all Liabilities of Licensee and its Subsidiaries to the extent and only to
the extent [(A) reflected in the Existing International Balance Sheet with
respect to the Glad Local Business, (B) incurred or assumed by the Glad Business
in the ordinary course of business after the date of such Glad Balance Sheet and
prior to the date hereof that would be reflected as current Liabilities on a
balance sheet of the Glad Local Business as of the date hereof, but excluding
any current Liabilities arising from third party litigation claims, (C)]2 [(A)
incurred or assumed by the Glad Local Business in the ordinary course of
business prior to the date hereof that would be reflected as current Liabilities
on a balance sheet of the Glad Local Business, but excluding any current
Liabilities arising from third party litigation claims, (B)]3 arising out of the
conduct of the Glad Local Business or the ownership or possession of any
business, assets, rights or property used in the Glad Local Business after the
date hereof or [(D)][(C)] assumed or incurred after the date hereof by the
Licensee and other Subsidiaries of Clorox in accordance with the terms hereof
with respect to the Glad Local Business, provided that Indebtedness will be
attributed to the Glad Local Business only to the extent permitted to be
incurred pursuant to the provisions of Section 5.4(a); and

(iv) net income and net losses and Available Local Cash Flow arising in respect
of the foregoing and proceeds of any disposition thereof.

(b) The following interests of Licensee and its Subsidiaries will be excluded
from the Glad Local Business and will not be attributed to the Glad Local
Business (collectively, the “Excluded Local Assets”), and from and after the
date hereof the Glad Local Business will not include any interest in any of the
following for purposes of determining Available Local Cash Flow:

(i) all rights of Licensee under this Agreement;

____________________

2 Use this version only for Australia, Canada and New Zealand. 3 Use this
version only for South Africa, Costa Rica, China, Hong Kong, Philippines and
Korea.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

13

--------------------------------------------------------------------------------




(ii) [all interests in any business, asset, right or property sold, transferred
or otherwise disposed of prior to the date hereof in the ordinary course of the
Glad Local Business and not in violation of the terms of the JV Agreement;]4

(iii) all cash and cash equivalents as of the date hereof other than petty cash
with respect to the Glad Local Business;

(iv) all refunds or credits with respect to any Taxes paid or incurred by
Licensee;

(v) all capital stock or other equity interests of Licensee, Clorox and any
other Subsidiaries of Clorox; and

(vi) all rights of the Licensee and other Subsidiaries of Clorox arising out of
or in connection with any Retained Liabilities, including without limitation any
cause of action, right of recovery, right of set-off or counterclaim.

(c) From and after the date hereof, none of the following Liabilities will be
attributed to the Glad Local Business (“Retained Local Liabilities”) for
purposes of determining Available Local Cash Flow:

(i) any Liability (A) arising out of or relating to the conduct of the Glad
Local Business or the ownership or possession of any business, assets, rights or
property used in the Glad Local Business prior to the date hereof or (B) assumed
or incurred prior to the date hereof by Licensee and/or other Subsidiaries of
Clorox, except for any Liabilities described in [clause (A) or (B)]5 [clause
(A)]6 of Section 9.2(a)(iii);

(ii) any Liability with respect to income Taxes of Licensee and other
Subsidiaries of Clorox;

(iii) any Liability arising out of or relating to the Excluded Assets;

(iv) any Liability of the Licensee, Clorox and other Subsidiaries of Clorox to
the Licensor arising out of or related to any breach of this Agreement or any
Related Agreement by Licensee, Clorox and other Subsidiaries of Clorox, even if
arising out of or related to conduct of the Glad Local Business or the ownership
or possession of any business, asset, right or property used in the Glad Local
Business after the date hereof; and

(v) any Liability for which Licensee and/or other Clorox Subsidiaries have
otherwise agreed to be liable and not have attributed to the Glad Local Business
pursuant to this Agreement or any Related Agreement.

____________________

4 Include only for Australia, Canada and New Zealand. 5 Use only for Australia,
Canada and New Zealand. 6 Use only for South Africa, Costa Rica, China, Hong
Kong, Philippines and Korea.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

14

--------------------------------------------------------------------------------




Section 9.3 Affiliate Loans.

(a) In the event that Available Cash Flow for any Fiscal Quarter as set forth in
the quarterly financial statements of the Glad Business in the Territory for
such Fiscal Quarter is a negative number (such number, the “Negative Cash Flow”)
then the amount of the Negative Cash Flow will be treated as an Affiliate Loan,
which Affiliate Loan will be deemed to have been made as of the last day of the
Fiscal Quarter to which the Negative Cash Flow relates.

(b) All Affiliate Loans will bear interest calculated on the outstanding
principal amount thereof for each day from the date such Affiliate Loan is made
until it is paid in full at Prime Rate plus [* * *] percent ([* * *]%) per annum
payable on a quarterly basis, and payments with respect to any Affiliate Loans
will be credited first to accrued interest. Each Affiliate Loan will have a
maturity date of the date on which this Agreement is terminated.

Section 9.4 Foreign Currency Exchange.

In determining the amount of royalties and other amounts payable hereunder, such
amounts shall first be determined in the national currency in which sold and
then converted into its equivalent in United States Dollars at: (i) the rate of
United States Dollars to the national currency of the Territory applicable to
the transfer of funds arising from this type of transaction as established by
the exchange control authorities of the Territory for the last business day of
the calendar quarter for which payment is made; or (ii) if there is no
applicable rate so established, at the selling rate for United States Dollars to
the applicable national currency as published by leading commercial banks in the
Territory, for the last business day of such calendar quarter; or (iii) if there
is no rate so published, at the buying rate for the applicable national currency
to United States Dollars as published by leading New York, New York banks for
the last business day of such calendar quarter. Licensee shall bear
responsibility for all expenses of currency conversion and transmission.

Article 10. Miscellaneous Provisions.

Section 10.1 Assignment. Licensor may assign, transfer or otherwise sublicense
its rights under this Agreement, in whole or in part, to any other party without
the prior written consent of the Licensee. Licensee may not assign, transfer or
otherwise sublicense its rights under this Agreement, in whole or in part, to
any other party without the prior written consent of Licensor. Any purported
transfer, assignment or sublicense of this Agreement or the rights granted
hereunder that is not expressly permitted by this Agreement shall be null and
void ab initio and of no force or effect.

Section 10.2 Arbitration. Any dispute, claim or controversy arising out of or
relating to this Agreement shall be subject to the dispute resolution
proceedings set forth in Section 11.8 of the JV Agreement.

Section 10.3 Force Majeure. Should either Party be prevented from performing its
obligations under this Agreement by an event of force majeure, such as an
earthquake, typhoon, flood, fire, act of war, act of the public enemy, act of
terrorism, act of God or any other unforeseen event the happening and
consequences of which are unpreventable and unavoidable, the prevented Party
shall notify the other Party by the most expedient means available (fax, telex
or express mail being acceptable in any event) without any delay, and within
fifteen (15) days thereafter provide detailed information of the events and, if
applicable and available, a valid document for evidence issued by the relevant
public notary organization explaining the reason for its inability to perform or
delay in the performance of all or part of this Agreement. The Parties shall
discuss in good faith, taking into account the effects of the force majeure and
other unforeseen events on the performance of the obligations under this
Agreement, whether to (a) exempt the prevented Party from performing part or all
of its obligations under this Agreement or (b) delay the performance of the
affected obligations under this Agreement. In the absence of any such agreement,
no Party shall be excused from its performance hereunder once the event of force
majeure has subsided.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

15

--------------------------------------------------------------------------------




Section 10.4 Further Assurances. The Parties agree to execute such further
documentation and perform such further actions, including the recordation of
such documentation with appropriate authorities, as may be reasonably requested
by the other Party hereto to evidence, effectuate and further the purposes and
intents set forth in this Agreement.

Section 10.5 Amendments and Waivers. This Agreement may be amended only by a
written instrument executed by both Parties. Any amendment effected in
accordance with the immediately preceding sentence will be binding on all of the
Parties to this Agreement. No failure or delay by any Party in exercising any
right, power or privilege hereunder will operate as a waiver thereof nor will
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

Section 10.6 Notices. Any notices or other communications required or permitted
hereunder will be given in accordance with the provisions set forth in Section
11.3 of the JV Agreement.

Section 10.7 Integration. This Agreement, the JV Agreement, the other Related
Agreements and the documents referred to herein or therein, or delivered
pursuant hereto or thereto, contain the entire understanding of the Parties with
respect to the subject matter hereof and thereof. There are no agreements,
representations, warranties, covenants or undertakings with respect to the
subject matter hereof and thereof other than those expressly set forth herein
and therein. This Agreement supersedes all other prior agreements and
understandings between the parties with respect to the subject matter hereof.

Section 10.8 Severability. If one or more of the provisions, paragraphs, words,
clauses, phrases or sentences contained herein, or the application thereof in
any circumstances, is held invalid, illegal or unenforceable in any respect for
any reason, the validity, legality and enforceability of any such provision,
paragraph, word, clause, phrase or sentence in every other respect and of the
remaining provisions, paragraphs, words, clauses, phrases or sentences hereof
will not be in any way impaired, it being intended that all rights, powers and
privileges of the parties hereto will be enforceable to the fullest extent
permitted by law.

Section 10.9 Counterparts. This Agreement may be executed in two or more
counterparts, and by different Parties on separate counterparts each of which
will be deemed an original, but all of which will constitute one and the same
instrument.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

16

--------------------------------------------------------------------------------




Section 10.10 Governing Law. This Agreement will be construed in accordance
with, and the rights of the Parties will be governed by, the laws of the State
of New York.

Section 10.11 Injunctive Relief. Each of the Parties acknowledges and agrees
that pending the outcome of any arbitration proceeding pursuant to Section 11.8
of the JV Agreement, each of the Parties hereto will be entitled to an
injunction, restraining order or other equitable relief to prevent breaches of
the provisions of this Agreement, the JV Agreement or the other Related
Agreements in any court of competent jurisdiction solely for the purpose of
maintaining the status quo, in addition to any other remedy to which they may be
entitled pursuant to the terms hereof.

Section 10.12 Third Party Beneficiaries. P&G Sub shall be a third party
beneficiary of this Agreement and shall have the right to enforce the rights of
Licensor hereunder solely to the extent that Licensee breaches this Agreement
and Licensor fails to enforce such rights within thirty (30) days being
requested by P&G to do so . Except as expressly provided in this Section 10.12,
nothing in this Agreement, express or implied, is intended to confer upon any
Person, other than the Parties hereto or their respective successors and
permitted assigns, any rights, remedies, benefits, obligations or liabilities of
any nature whatsoever under or by reason of this Agreement.

Section 10.13 No Agency. Nothing herein contained shall be construed to
constitute either party hereto as partner or joint venturer or as agent or other
representative of the other. Licensee is not granted any right, power or
authority to assume or create any obligation, express or implied, on behalf of
Licensor or in Licensor’s name, or to make any purchase for Licensor’s account,
or to bind Licensor in any manner or thing whatsoever. Licensee shall have no
right, power or authority to accept summons or legal process for Licensor. In
their operations hereunder, Licensor and Licensee shall be independent
contractors retaining complete control over and bearing sole liability for each
of their own operations and employees.

[The remainder of this page has been intentionally left blank]

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, effective
as of the date first above written.

THE GLAD PRODUCTS COMPANY   By:  Name: Title:     [NAME OF CLOROX AFFILIATE]  
By: Name: Title:




THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

18

--------------------------------------------------------------------------------




EXHIBIT J

TECHNOLOGY AND TRADEMARK LICENSE AGREEMENT

BETWEEN

THE GLAD PRODUCTS COMPANY, AS LICENSOR

AND

______________________, AS LICENSEE

DATED: JANUARY 31, 2003

TECHNOLOGY AND TRADEMARK LICENSE AGREEMENT




THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

--------------------------------------------------------------------------------




This Agreement is dated as of January 31, 2003 between:

(PARTIES)

Name, Address,                        Telephone and Facsimile   Identified
Herein As   The Glad Products Company “Licensor” 1221 Broadway Oakland,
California 94612 United States of America       Attention: Corporate Secretary  
Telephone: 510-271-7000 Facsimile: 510-271-1652 “Licensee” Attention: Director  
Telephone: Facsimile:

Parties to Agreement

(RECITALS)

Clorox and Clorox’s affiliates, including Licensor, are engaged in the business
of manufacturing (or causing to have manufactured), distributing and selling the
premium quality consumer products set forth in Exhibit A (the “Products”).

Licensor is the owner of the common law rights and other rights in the
Trademarks in the Territory and the owner of the Technology in the Territory.

Licensee desires to use the Technology to manufacture, produce and package the
Products, and to distribute and sell the Products under the Trademarks in the
Territory.

Subject to the terms and conditions contained herein, Licensor desires to grant
Licensee the licenses set forth herein so that Licensee can manufacture,
produce, package, distribute and sell the Products in the Territories bearing
the Trademarks.

Licensor and Licensee are simultaneously in connection herewith entering into a
Sublicense Agreement providing, subject to the terms and conditions contained
therein, for the sublicense by Licensor to Licensee of certain Intellectual
Property licensed to Licensor by P&G Sub under the P&G License Agreement.

Certain capitalized terms shall have the meaning set forth in Article 30 hereof.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

2

--------------------------------------------------------------------------------




(EXHIBITS)

The following exhibits are attached to this Agreement and are incorporated
herein and made a part hereof:

      Exhibit             Content   A Description of Products   B Description of
Territory C Description of Royalty D Superseded Agreement(s)

(AGREEMENT)

The parties hereto agree as follows:

ARTICLE I. GRANT

(a) Licensor grants to Licensee, subject to the provisions of this Agreement, a
right and license to use the Trademarks in the Territory, in the manufacture,
packaging, production, distribution, sale, offer for sale, advertisement,
promotion or any other manner of use whatsoever on or in relation to the
Products, which right shall be exclusive in the Territory, and Licensee herewith
accepts such grant under such terms and conditions.

(b) Licensor grants to Licensee, subject to the provisions of this Agreement, a
right and license to use the Technology in the Territory, in connection with the
manufacture, packaging, production, distribution, sale, offer for sale,
advertisement, promotion of or in relation to the Products, which right shall be
exclusive in the Territory, and Licensee herewith accepts such grant under such
terms and conditions.

(c) Notwithstanding the foregoing, the rights and licenses granted to Licensee
pursuant to this Article 1 shall be non-exclusive with respect to any
Intellectual Property to which Licensor has granted a license to P&G Sub
pursuant to the P&G License Agreement.

ARTICLE 2. AMENDMENTS TO EXHIBIT A

(a) Licensor may, from time to time by written notices to Licensee, amend
Exhibit A attached hereto by adding to, revising and/or updating, deleting from
or limiting the Products covered by this Agreement to reflect changes,
additions, or revisions in its Product line, the trademarks associated with such
Products or its practices or policies with respect to the conduct of its
business.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

3

--------------------------------------------------------------------------------




ARTICLE 3. ROYALTIES

(a) In consideration of the rights granted under this Agreement, Licensee agrees
to pay Licensor royalties as set forth on Exhibit C.

(b) Royalties shall be based on Licensee’s billing price (set in accordance with
Licensee’s and Licensor’s mutual agreement) on all Products sold by Licensee
after the effective date of this Agreement, whether sold to a distributor
appointed hereunder or to other customers of Licensee. Any Products given away
free by Licensee shall for the purposes of this Article be treated as products
sold at said billing price in effect at the date of shipment by Licensee. The
Products sold by Licensee hereunder shall be considered as “sold” when invoiced
whether or not the amount invoiced is collected from Licensee’s distributor, or
if not invoiced, when shipped or delivered. In the event that any of the
Products on which a royalty has been paid hereunder by Licensee are returned and
accepted for credit, Licensee shall be credited with the royalty already paid by
Licensee on account of said Products against the amount of the royalties
subsequently accruing hereunder.

(c) The royalties payable hereunder shall be paid quarterly within thirty (30)
days following the end of each calendar quarter on an estimated basis, with an
adjustment within ninety (90) days after the close of Licensee’s fiscal year.
Royalties shall be transferred in United States Dollars to Licensor at its
address set forth above or as instructed by Licensor.

(d) In determining the amount of royalties and other amounts payable, the Net
Sales of the Products shall first be determined in the national currency in
which sold and then converted into its equivalent in United States Dollars at:
(i) the rate of United States Dollars to the national currency of the Territory
applicable to the transfer of funds arising from this type of transaction as
established by the exchange control authorities of the Territory for the last
business day of the calendar quarter for which payment is made; or (ii) if there
is no applicable rate so established, at the selling rate for United States
Dollars to the applicable national currency as published by leading commercial
banks in the Territory, for the last business day of such calendar quarter; or
(iii) if there is no rate so published, at the buying rate for the applicable
national currency to United States Dollars as published by leading New York, New
York banks for the last business day of such calendar quarter. Licensee shall
bear responsibility for all expenses of currency conversion and transmission.

(e) Royalties due but not paid to Licensor, for any reason whatsoever, shall be
segregated and not commingled with monies of Licensee and shall be handled in
accordance with written instructions from Licensor.

(f) Licensee from time to time shall prepare all applications, reports and other
documents which may be required by the government in the Territory in order that
remittances may be made in accordance with this Agreement.

(g) Notwithstanding the above, no royalties shall be payable on any Products
purchased by Licensee from Licensor or Licensor’s affiliated companies and
resold by Licensee, but this exception shall not apply if Licensee chooses to
purchase components of Products from Licensor.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

4

--------------------------------------------------------------------------------




(h) Licensee agrees to keep accurate books of account of its sales of the
Products and to provide Licensor with quarterly royalty statements within ten
(10) days following the end of each calendar quarter in such form as Licensor
may prescribe setting forth, at a minimum, the following information for the
preceding calendar quarter: (i) the Net Sales value and units of Licensee’s
sales of the Products, (ii) the amount of any royalty payment due Licensor, and
(iii) all other information necessary to show the basis or bases on which such
payment has been computed. In case no payment is due for any calendar quarter,
Licensee shall so report to Licensor within ten (10) days following the end of
such calendar quarter. Licensee agrees to permit its books and records to be
examined at reasonable times during business hours to the extent necessary to
verify the royalties to be paid hereunder, and to permit copies of or extracts
from any books, accounts, receipts, papers or other documents in the possession
or under the control of Licensee and relating in whole or in part to the
Products manufactured and sold by Licensee, such examination and copying to be
made by Licensor’s agents at Licensor’s expense. Licensee agrees to maintain
said documents for a minimum period of three (3) years.

ARTICLE 4. QUALITY CONTROL

(a) Standards of Quality

Licensee shall use the Trademarks only on Products that meet Licensor’s
specifications and high standards of quality and workmanship for such Products.

Licensee undertakes to implement in full Licensor’s established procedures for
the inspection and quality control of finished Products covered by this
Agreement.

Licensee shall generally ensure that all Products are free from any defects or
other faults in design, workmanship, and materials and conform with any
pre-production samples approved pursuant to Article 4(b) herein below, and no
Products that fail to meet the quality standards of Licensor shall be introduced
to the market.

All labels and labeling used for the Products shall have the prior written
approval of Licensor. Licensee agrees to follow any instructions of Licensor
with respect to the labels for the Products, and to maintain Licensor’s high
standards with respect to the quality of labels for the Products.

Licensor and Licensee agree that the Products manufactured by Licensee as of the
date of this Agreement meet the quality standards required by Licensor pursuant
to this Agreement.

(b) Product Samples

Representative samples of the Products (including their packaging) initially and
thereafter at Licensor’s request, shall be furnished by Licensee to Licensor at
a place designated by Licensor in sufficient quantity so as to enable Licensor
to determine the quality of such Products. Licensor shall run such tests on the
Products as it may deem expedient, and shall advise Licensee in writing whether
the quality standards maintained by Licensor are met.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

5

--------------------------------------------------------------------------------




In the event any of the Products do not comply with the product standards
maintained by Licensor, Licensee shall at Licensee’s own expense undertake a
diligent inquiry to determine the reason for such non-conforming Products, the
extent of such non-conforming Products, and correct all such non-conforming
Products, or, if this cannot be done, destroy such Products and bear the loss
suffered in this connection. Licensee shall report to Licensor the cause of such
problems, the extent of the non-conforming Products found, and Licensee’s
correction or destruction of such Products. Licensee shall implement immediately
any instructions received from Licensor regarding changes or modifications in
the products and/or their manufacture or packaging.

(c) Access to Premises

Licensor shall have the right to have Licensor’s representatives visit
Licensee’s facilities from time to time to inspect the Products to insure that
they comply with Licensor’s specifications and standards of quality, and
Licensee shall cooperate with such representative and comply with any directions
issued by the representative.

ARTICLE 5. SALES EFFORTS

Licensee represents that it is fully able to quantitatively meet the demands of,
and is able to supply, the national markets for the Products in the Territory.
Licensee shall use its [* * *] at all times during the term of this Agreement to
promote and expand the sales of the Products. The size of the sales
organization, the competence of the staff and the quality of the sales efforts
shall be satisfactory to Licensor and shall measure up in all respects to
Licensor’s standards of excellence. Licensee and Licensor shall, from time to
time, mutually consult with one another concerning Licensee’s sales efforts.

Within ten (10) days of the end of each calendar quarter, Licensee shall submit
to Licensor, in such detail as Licensor may request, a statement with respect to
the sales made by Licensee during the sales quarter. Each such statement shall
be certified as correct by an officer of Licensee. During the term of this
Agreement a marketing plan shall be mutually agreed upon for each year.

Licensee also agrees to:

(a) Carry and maintain stocks of the Products that, in Licensor’s opinion, are
sufficient to satisfy market requirements.

(b) Keep and maintain true and accurate records of all transactions involving
the Products, including inventory, purchases and sales and promotional
expenditures, which shall be available to Licensor for inspection.

(c) Comply with all governmental laws, regulations and practices with respect to
the conduct of Licensee’s business.

(d) Obey and comply with reasonable directions and instructions given by
Licensor.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

6

--------------------------------------------------------------------------------




(e) Not make any representation or give any warranty relating to or in
connection with the Products, except as specifically authorized by Licensor.

(f) Maintain a customer complaint reporting system that will be made available
to Licensor.

(g) Set billing prices and any discounts for the Products at levels mutually
agreed upon in advance by Licensee and Licensor.

(h) Not appoint a distributor without Licensor’s previous written authorization.

ARTICLE 6. PRODUCT REGISTRATIONS

Licensee shall make every reasonable effort to investigate and advise Licensor
of all required permits or registrations of the Products with governmental
authorities in the Territory; and, at Licensor’s request, apply for, obtain and
maintain, on Licensor’s behalf, all such necessary product registrations and
permits.

Upon termination of this Agreement for any reason, Licensee shall take such
action, execute such assignments or consents and otherwise do such things as may
be reasonably necessary to transfer all product registrations and permits to
Licensor or its designee(s), and/or to otherwise permit or facilitate the
manufacture or importation and sale of the Products in the Territory by Licensor
or any party Licensor may designate.

ARTICLE 7. TECHNOLOGY AND TRADEMARKS

(a) Licensee recognizes and acknowledges that Licensor, or Licensor’s affiliated
companies, are the owners, assignees or licensees in the Territory of the
Technology and the Trademarks, including all common law rights related to
Licensee’s use of the Trademarks, and the good will and reputation related to
the Trademarks generated through such use, and various proprietary and ancillary
rights related to the Trademarks and the Products including trade names, trade
dress, package designs, emblems, designs, copyrights and any registrations
thereof (hereinafter referred to as the “Properties”) used on various Products
and/or in related advertising literature. Licensee acknowledges the validity of
the Technology, Trademarks and Properties and Licensor’s, and/or Licensor’s
affiliated companies’ title to and rights in the Technology, Trademarks and the
Properties and recognizes the high value of such rights to the business and
goodwill of Licensor. Licensee acknowledges that any goodwill created through
the use of the Trademarks by Licensee belongs to Licensor exclusively.

(b) Licensee shall not dispute the validity of or title to the Technology,
Trademarks or Properties or oppose any application by Licensor, or Licensor’s
affiliated companies, to register or protect the Technology, Trademarks or the
Properties and shall not, directly or indirectly, take any action which might
impair these proprietary rights or the business and goodwill of Licensor.

(c) Licensee will not, directly or indirectly, seek to register any imitation or
translation of the Trademarks or the Properties.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

7

--------------------------------------------------------------------------------




(d) Licensee shall not use any of the Technology, Trademarks or the Properties
except as approved by Licensor. Licensee shall in no way modify, add to or omit
any of the Trademarks or the Properties applied to the Products, advertising or
promotional material pursuant to this Agreement, without the written consent of
Licensor. Licensee shall not use in connection with the sale of or any
commercial dealing with any of the Products any other trademark, or other matter
which is confusingly or deceptively similar to any of the Trademarks or
Properties.

(e) Licensee, without the written consent of Licensor, shall not use any of
Licensee’s own trade marks or trade names in marketing the Products. This
provision shall not restrict Licensee in the normal use of Licensee’s regular
business name. Licensee shall not use the Trademarks or variations thereof in
Licensee’s registered trade or corporate name.

(f) Should Licensee become aware of any trade practices or actions or threatened
actions by third parties that may injure the business which Licensee conducts
pursuant to this Agreement or the business or goodwill of Licensor including
infringement, misappropriation, impairment, dilution, violation and/or passing
off (“Infringement”) of the Technology, Trademarks or the Properties, full
details of the same shall be promptly supplied to Licensor. Licensee shall in no
event take any action to prevent or remedy such Infringement or trade practices
without Licensor’s written authorization. Licensor or any parties authorized by
Licensor shall have the sole right to take or direct such action as Licensor may
deem proper against such parties. Licensee shall join with Licensor in taking
action against such parties if Licensor so requests.

(g) Licensor and/or Licensor’s affiliated companies will police and protect the
Technology and Trademarks in the Territory to the best of Licensor’s ability and
assume the costs of prosecuting infringers in those cases, which in the opinion
of Licensor’s legal counsel, merit legal action. Licensor shall renew and
maintain the Technology and Trademarks according to the legal requirements of
the Territory. Licensee shall assist Licensor in policing, protecting, renewing
and maintaining the Technology and Trademarks by (i) providing samples of
Products, (ii) providing evidence of use, (iii) providing Licensor with guidance
and assistance as to the legal requirements of the Territory and (iv) executing
documents and taking such other actions as may be required to renew and maintain
or otherwise effect Licensor’s ownership of the Technology and Trademarks.

(h) Upon expiration or termination of this Agreement for any reason, Licensee,
at Licensee’s own expense, shall forthwith remove all references to Licensor or
any of the Trademarks or Properties or any work, design, marking, slogan or
legend associated therewith from the business premises, plant, products,
materials, supplies and equipment of Licensee, and from all business paper,
stationery and advertising used or maintained by Licensee (including telephone
and business listings), and Licensee shall not thereafter hold forth in any
manner that Licensee has a connection with Licensor, the Trademarks, Properties
or the Products. Licensee thereafter shall not use the Trademarks or any terms
or devices similar to the Trademarks.

(i) Licensee shall apply or use all notices and legends, including patent
markings, required by applicable law or regulations to preserve and protect the
value and validity of the Technology and Trademarks licensed pursuant to this
Agreement, including applying or using any notices or legends reasonably
requested by Licensor.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

8

--------------------------------------------------------------------------------




(j) In the event Licensee develops any improvements to the Technology, Licensee
shall promptly provide Licensor with written notice thereof.

(k) Licensee agrees that Licensor is the sole and exclusive owner of the
Technology and the Trademarks and that nothing in this Agreement or otherwise
shall confer on Licensee any right, title or interest in or to the Technology or
Trademarks other than as expressly set forth in this Agreement. In the event
that Licensee is held to, or becomes the owner of any Technology, Trademarks or
Properties that is intended to be owned by Licensor pursuant to the terms of
this Agreement, Licensee hereby assigns permanently the entirety of such rights
to Licensor and shall, during the term of this Agreement and after any
expiration or termination hereof, execute such documents as Licensor reasonably
may request from time to time to ensure that all such rights reside in Licensor.

(l) Nothing in this Agreement shall prevent Licensor from transferring or
encumbering the Technology or Trademarks that are subject to a license or
obligation under this Agreement.

ARTICLE 8. WARRANTIES AND DISCLAIMERS

Neither party warrants to the other that the Products that Licensee may
manufacture or sell pursuant to this Agreement will not Infringe any
Intellectual Property or trademark right possessed by any third parties.

ARTICLE 9. COMPETITION

In order to ensure Licensee’s undivided attention and maximum efforts on behalf
of the Products, Licensee agrees not to manufacture, market, sell or distribute
products which would compete with the Products during the term of this
Agreement.

ARTICLE 10. EFFECTIVENESS AND TERM OF AGREEMENT

This Agreement shall be effective as of the date first written above. The
initial term of this Agreement shall be five (5) years, which term shall be
renewable for successive five (5) year periods thereafter at the option of the
Licensor upon written notice. The term of this Agreement may be terminated by
Licensor at any time upon [* * *] notice to Licensee. The term of this Agreement
may be terminated by Licensee only as provided in Article 11(a) hereof. No
further Royalty shall accrue hereunder after the termination (or deemed
termination pursuant to Article 11) of this Agreement.

ARTICLE 11. INTERNATIONAL ACQUISITION TRANSACTION

(e) In the event of an International Acquisition in which there is no IP
Acquisition, Licensee will be deemed to have terminated this Agreement. Upon
such deemed termination, Licensee will be required to pay Licensor a termination
fee (the “Termination Fee”) in an amount [* * *] to [* * *] percent ([* * *]%)
of the Fair Market Value of the Glad Local Business

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

9

--------------------------------------------------------------------------------




(f) In the event of an International Acquisition in which there is an IP
Acquisition, Licensor will be deemed to have terminated this Agreement and no
Termination Fee shall be due or payable.

ARTICLE 12. OBLIGATIONS UPON TERMINATION

In the event of any expiration or termination of this Agreement:

(a) Licensee will return to Licensor, labels, packaging and advertising or other
promotional materials relating to any of the Products. Licensor at Licensor’s
sole option shall have the right to take back at the lower of market price or
incremental cost, any such labels, prints and literature, and Licensee shall be
obliged to return to Licensor without charge all materials received without
cost.

(b) Licensee shall have the obligation to complete the manufacture of all goods
in process. Licensor or Licensor’s designee, at Licensor’s sole option, shall
have the right to purchase all raw materials, packaging materials and finished
goods still in stock after filling outstanding orders to the date of
termination. The price payable to Licensee with respect to such materials and
finished goods shall be the lower of market price or Licensee’s incremental
cost. Licensor in Licensor’s sole discretion may allow Licensee to sell finished
goods still in stock after the filling of outstanding orders, according to the
distribution and pricing schedule that was in effect for the quarter prior to
termination.

(c) Licensee agrees that from the date of expiration or termination of this
Agreement, none of the Technology or Trademarks or any terms or devices similar
thereto, or to the Properties shall be used by Licensee. Licensee shall as soon
as it is practical, ensure that any reference to any Trademarks on its products,
premises, vehicles or documents are removed. Upon termination or expiration of
this Agreement Licensee shall immediately cease all use of the Technology and,
at Licensor’ option, promptly, return, delete or destroy all tangible
embodiments of the Technology in Licensee’s possession or control.

(d) All royalties, fees and other amounts payable by Licensee to Licensor
through the date of such expiration or termination shall become immediately due.

ARTICLE 13. INDEMNITY

(a) Licensee agrees to indemnify and hold Licensor harmless from and against any
loss, claim, liability, action, cause of action or damages (including all costs
and attorneys’ fees) for any injury or damages occurring to third parties, or
their property, in connection with the Products manufactured or sold by Licensee
and for such purpose to maintain insurance, if such is available within the
Territory, for the benefit of Licensee and Licensor with such company or
companies and containing such limits as are satisfactory to Licensor.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

10

--------------------------------------------------------------------------------




(b) Licensee shall also indemnify and hold Licensor harmless from any liability,
loss, damage or expense, including reasonable attorneys’ fees and expenses,
arising out of any claim or suit involving the manufacture, labeling, sale,
distribution or advertisement of the Products by Licensee in violation of any
law or regulation of the Territory or country of export.

(c) Licensor shall notify Licensee of any such claim or suit, and Licensee shall
have the right to defend itself and, if Licensor consents, also defend Licensor
through counsel of Licensee’s choice provided such counsel is acceptable to
Licensor. Licensor shall also be free to retain Licensor’s own counsel, in which
case Licensor’s reasonable attorneys’ fees and expenses shall be covered by the
indemnity set forth in this Article 13.

ARTICLE 14. TAXES

Licensee agrees to procure at Licensee’s sole cost any required registrations or
governmental approval of this Agreement and to pay any and all stamp,
registration and import taxes and all other taxes and duties which may be levied
on Licensor and/or Licensee by governmental entities within the Territory. Any
taxes, fees or other charges imposed by any government or any state in the
Territory upon this Agreement or upon the payments to be made to Licensor shall
be paid by Licensee, both at minimum rates and final computations, for and on
behalf of Licensor and such costs may not be deducted by Licensee from royalties
as they become due. Except, however, Licensee may withhold from amounts payable
under this Agreement the nonresident income tax of Licensor, if required by law.
Licensee shall furnish to Licensor all original tax receipts or other
documentation necessary for Licensor to verify payment of any tax, fee, or
charge and to receive a foreign tax credit or tax deduction. If such nonresident
income taxes are withheld, Licensee will supply Licensor with official
government receipts which indicate the amount of tax and date the tax was paid.

ARTICLE 15. FORCE MAJEURE

The failure by either party to perform any term of this Agreement when caused by
or resulting from fire, floods, embargoes, government regulations, war, acts of
war (whether war be declared or not), insurrections, riots, civil commotions,
strikes, lockouts, job actions, Acts of God or any other cause beyond the
control of such party, and which is a result thereof, shall not constitute a
default or breach under any term of this Agreement unless the said party fails
to resume normal operations within one hundred eighty (180) days, in which case
the other party may declare a default.

ARTICLE 16. ASSIGNMENT AND SUBLICENSES

Licensee may not assign, pledge, hypothecate, give a security interest in,
encumber, or otherwise transfer any interest in this Agreement or its
obligations, rights, claims, interests or monies due or to become due hereunder,
or any materials bearing any of the Trademarks, without the prior written
consent of Licensor. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their successors and permitted assigns.
Notwithstanding the foregoing, subject to the terms and conditions of this
Agreement, Licensee may sublicense the Technology and Trademarks to only those
persons or entities that agree to abide by and uphold the terms and conditions
of this Agreement (including payment of all royalties and other fees related to
the use of the Technology and the Trademarks hereunder).

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

11

--------------------------------------------------------------------------------




ARTICLE 17. NO AGENCY

Nothing herein contained shall be construed to constitute either party hereto as
partner or joint venturer or as agent or other representative of the other.
Licensee is not granted any right, power or authority to assume or create any
obligation, express or implied, on behalf of Licensor or in Licensor’s name, or
to make any purchase for Licensor’s account, or to bind Licensor in any manner
or thing whatsoever. Licensee shall have no right, power or authority to accept
summons or legal process for Licensor. In their operations hereunder, Licensor
and Licensee shall be independent contractors retaining complete control over
and bearing sole liability for each of their own operations and employees.

ARTICLE 18. AMENDMENTS

This Agreement shall not be changed, modified, abrogated or superseded unless by
a writing signed by both parties.

ARTICLE 19. SEVERABILITY

Should any part or provision of this Agreement be held unenforceable or in
conflict with the law of any jurisdiction, the validity of the remaining parts
or provisions shall not be affected by such holding unless the part or provision
which is held to be unenforceable or in conflict with the law of the
jurisdiction is an essential term of the contract in which event the contract
shall be deemed terminated.

ARTICLE 20. CAPTIONS

The titles of the Articles of this Agreement are intended only to facilitate
reference and shall not be used in interpreting the meaning of this Agreement.

ARTICLE 21. TRANSLATION

Should this Agreement be translated into any other language but English, the
English version shall remain controlling and prevail on any question of
interpretation or otherwise.

ARTICLE 22. NO WAIVER

None of the terms of this Agreement may be waived except by a writing signed by
the waiving party. The failure of either party hereto to enforce, or the delay
by either party in enforcing, any of its rights under this Agreement shall not
be deemed a continuing waiver or a modification thereof and either party may,
within the time provided by applicable law, commence appropriate legal action to
enforce any or all of such rights.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

12

--------------------------------------------------------------------------------




ARTICLE 23. GOVERNING LAW

This Agreement shall be governed and construed in accordance with the laws of
the State of California, United States of America and the laws of the United
States of America as applied therein, in both cases without regard to the
conflict of law principles thereof. The acts or laws of a foreign government
shall not be considered force majeure or otherwise excuse a departure from this
Agreement. It is the intent of the parties that their relations under this
Agreement be governed exclusively as specified herein. Any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
settled by binding arbitration in Oakland/San Francisco, California in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and judgment upon the award may be entered in any court having
jurisdiction thereof. The parties hereby waive any claim whatsoever that any
such controversy or claim is nonarbitrable on the grounds of public policy. The
arbitrator(s) shall have the power to: (1) order such discovery as, in the
arbitrator(s) discretion, shall contribute to a just and speedy resolution of
the controversy or claim and to impose sanctions for breaches of such orders;
(2) award attorneys’ fees and costs to a party prevailing on a controversy or
claim or part thereof; and (3) award preliminary and final injunctions and
awards of specific performance, it being the intent of the parties that such
relief be granted liberally. Any arbitrator shall be fluent in the English
language and familiar with the consumer products industry. The arbitration
proceeding will be held in the English language and all opinions and awards will
be issued in English. The costs of the arbitration and enforcement of the award
shall be an issue determined by the arbitrator(s). Each of the parties hereto
will be entitled to an injunction, restraining order or other equitable relief
to prevent breaches of the provisions of this Agreement.

ARTICLE 24. LOCAL LAWS AND STANDARDS OF BUSINESS CONDUCT

(a) Licensee acknowledges Licensee’s responsibilities under the local laws and
regulations applicable to Licensee’s operation under this Agreement and will
always conduct Licensee’s business under this Agreement in a manner meeting the
highest ethical standards.

(b) Any failure of Licensee to abide by this Article that brings harm or injury
to the name, good will, or reputation of Licensor or Licensor’s affiliated
companies, the Trademarks, or the Products shall be grounds for termination of
this Agreement by Licensor.

ARTICLE 25. RECORDATION OF AGREEMENT

This Agreement, or an extract hereof, may be recorded at the discretion of
Licensor in the proper offices and registries in the Territory and Licensee
shall execute any documents considered by Licensor to be necessary to effect
such recordation. In the event of the termination of this Agreement, Licensee
shall execute any documents considered by Licensor necessary to effect
cancellation of the recordation of this Agreement, and Licensor may cancel such
recordation without the consent of Licensee.

ARTICLE 26. NOTICES

Any notice, offer or demand desired or required to be given hereunder shall be
in writing and deemed given when personally delivered or sent by first class
registered or certified airmail or by facsimile addressed as respectively set
forth above under “PARTIES”, or to such other address as any party shall have
previously designated by such a notice. Any notice so delivered personally shall
be deemed to be received on the date of receipted delivery, any notice given by
registered airmail shall be deemed to have been received 5 days after the same
has been posted, and any facsimile shall be deemed to be received on the
business day following the date of the facsimile.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

13

--------------------------------------------------------------------------------




ARTICLE 27. INTEGRATION

This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof. There are no agreements, representations, warranties,
covenants or undertakings with respect to the subject matter hereof and thereof
other than those expressly set forth herein. This Agreement supersedes all other
prior agreements and understandings between the parties with respect to the
subject matter hereof, including the agreements, if any, set forth on Exhibit D,
which shall, upon the execution of this Agreement, terminate and be of no
further force or effect.

ARTICLE 28. THIRD PARTY BENEFICIARIES

P&G Sub shall be a third party beneficiary of this Agreement and shall have the
right to enforce the rights of Licensor hereunder solely to the extent that
Licensee breaches this Agreement and Licensor fails to enforce such rights
within thirty (30) days being requested by P&G to do so. Except as expressly
provided in this Article 28, nothing in this Agreement, express or implied, is
intended to confer upon any person, other than the parties hereto or their
respective successors and permitted assigns, any rights, remedies, benefits,
obligations or liabilities of any nature whatsoever under or by reason of this
Agreement.

ARTICLE 29. COUNTERPARTS

This Agreement may be executed in any number of counterparts, and by the
different parties on separate counterparts each of which will be deemed an
original, but all of which will constitute one and the same instrument.

ARTICLE 30. DEFINITIONS

The following terms, as used in this Agreement, shall have the definitions set
forth in this Article 30 and constitute part of the terms and conditions of this
Agreement:

“Affiliate” shall mean any entity that is a direct or indirect subsidiary of a
party, including any entity that is at least [* * *]% owned, directly or
indirectly, by a party, or any entity that owns, directly or indirectly, at
least [* * *]% of a party, or otherwise controls or is controlled by a party, or
which is a joint venture which is at least [* * *]% owned by a party or another
affiliate of a party.

“Call Right” shall have the meaning set forth in the JV Agreement.

“Clorox” shall mean The Clorox Company, a Delaware corporation.

“Fair Market Value” shall have the meaning set forth in the JV Agreement.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

14

--------------------------------------------------------------------------------




“Glad Global Business” shall have the meaning set forth in the JV Agreement.

“Glad Local Business” shall mean the Glad Global Business conducted by the
Licensee in the Territory.

“Infringement” shall have the meaning set forth in Article 7(f) hereof.

“Intellectual Property” shall mean any and all intellectual property, including,
without limitation, patents, copyrights, software, trade secrets, technology,
inventions, specifications, know-how, processes, formulae, product descriptions
and other technical or proprietary information.

“International Acquisition” shall mean the sale, disposition or other transfer
to a Third Party of all or substantially all of the equity interests of Licensee
or of all or substantially all the business, assets and properties of Licensee
used in the Glad Local Business, but excluding (i) any transaction in connection
with which the Put Right or the Call Right is exercised, (ii) any Third-Party
Sale in connection with which Clorox exercises its right to cause a sale and
(iii) any transaction in connection with which the Tag-Along Right is exercised.

“IP Acquisition” shall have the meaning set forth in the JV Agreement.

“JV Agreement” shall mean the Amended and Restated Joint Venture Agreement,
dated as of January 31, 2003, between Licensor, P&G Sub and certain of their
respective Affiliates, as such agreement may be amended, supplemented or
otherwise modified in accordance with the terms thereof.

“P&G License Agreement” shall mean the License Agreement, dated as of January
31, 2003, between P&G Sub and Licensor, as such agreement may be amended,
supplemented or otherwise modified in accordance with the terms thereof.

“P&G Sub” shall mean Procter & Gamble RHD Inc., an Ohio corporation.

“Prior Agreement” shall have the meaning set forth in Article 27 hereof.

“Products” shall mean the products set forth in Exhibit A, as may be amended
from time to time pursuant to Article 2 herein.

“Properties” shall have the meaning set forth in Article 7(a) hereof.

“Put Right” shall have the meaning set forth in the JV Agreement.

“Tag-Along Right” shall have the meaning set forth in the JV Agreement.

“Technology” shall mean any and all Intellectual Property owned or held by
Licensor, from time to time, which Licensor has the right to license or
sublicense to Licensee, that is used or useful in connection with the
manufacture, packaging, production, distribution, sale, offer for sale,
advertisement, promotion of or in relation to the Products, expressly excluding
the Intellectual Property licensed to Licensor under the P&G License Agreement.

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

15

--------------------------------------------------------------------------------




“Termination Fee” shall have the meaning set forth in Article 11(a) hereof.

“Territory” shall mean the territories set forth in Exhibit B.

“Third-Party Sale” shall have the meaning set forth in the JV Agreement.

“Trademarks” shall mean any and all trademarks, service marks, trade names,
brand names, corporate names, domain names, URLs, logos and trade dress,
together with the goodwill symbolized by any of the foregoing and all common law
rights relating to any of the foregoing, owned or held by Licensor, from time to
time, which Licensor has the right to license or sublicense to Licensee, that is
used or useful in the manufacture, packaging, production, distribution, sale,
offer for sale, advertisement, promotion or any other manner of use whatsoever
on or in relation to the Products, expressly excluding any trademarks, service
marks, trade names, brand names, corporate names, domain names, URLs, logos or
trade dress licensed to Licensor under the P&G License Agreement.

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

(“Licensor”)

(“Licensee”)    

THE GLAD PRODUCTS COMPANY

    By:             By:       Name:    Name        Title:   Title    


Signature Page

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

16

--------------------------------------------------------------------------------




EXHIBIT A

DESCRIPTION OF PRODUCTS
















THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

--------------------------------------------------------------------------------




EXHIBIT B

DESCRIPTION OF TERRITORY
















THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

--------------------------------------------------------------------------------




EXHIBIT C

DESCRIPTION OF ROYALTY

Licensee agrees to pay Licensor royalties as follows:

For Products sold bearing the Trademarks:

“Net Sales” shall be defined as the gross amount billed for the Products less
trade or quantity discounts, credits or allowances.














THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

--------------------------------------------------------------------------------




EXHIBIT D

SUPERSEDED AGREEMENT(S)
















THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

--------------------------------------------------------------------------------